Case 2:20-cv-11491-GCS-RSW ECF No. 1 filed 06/05/20   PageID.1   Page 1 of 343




                       UNITED STATES DISTRICT COURT
                       EASTERN DISTRICT OF MICHIGAN
                            SOUTHERN DIVISION

    MARTIN H. LEAF,
     An individual citizen of Michigan,
                                               Case No.
              Plaintiff.

v.

NIKE INC.,
 An Oregon Corporation,

WIEDEN + KENNEDY,
 An Oregon Corporation,


FACEBOOK INC.,
 A Delaware Corporation,                           COMPLAINT AND
                                                    REQUEST FOR
GOOGLE LLC,                                      DECLARATORY AND
 A Delaware limited liability company,           INJUNCTIVE RELIEF

YOUTUBE, L.L.C.,
 A Delaware limited liability company,

TWITTER, INC., A Delaware corporation,

              Defendants.


.




      COMPLAINT, REQUEST FOR DECLARATORY AND INJUNCTIVE
                 RELIEF AND DEMAND FOR JURY TRIAL
Case 2:20-cv-11491-GCS-RSW ECF No. 1 filed 06/05/20    PageID.2   Page 2 of 343




                                  COMPLAINT
             "For once, Don't Do It. Don't pretend there's not
         a problem in America. Don't turn your back on racism.”
               - Nike and Weiden + Kennedy Ad professing
              concern for alleged racism by America after the
                          death of George Floyd.

         “Let me be as clear as I can: Nike is opposed to bigotry.”
               - Nike C.E.O. John Donahoe May 29, 2020

INTRODUCTION

      Our First Amendment allows persons to express their Jew-hatred

virtually without restrictions. Here Defendants – all businesses – are

promoting an advertisement/film – The Last Game, “The Video” - that is

engineered to leverage racial Jew-hatred to make more money in a sneaky

way that exploits existing racial Jew-hatred, exploits the consumer’s ability

to understand that this is taking place, and has the potential to increase

racial Jew-hatred and its attendant criminal violence against people born

Jewish. This sneaky, manipulative advertisement/film was developed

illegally, as explained herein.

      The First Amendment does not protect such deceptive commercial

messages, and the Michigan Consumer Protection Act provides a remedy

for such harmful, exploitive deception, provided that our institutions stop

unjustifiably green-lighting such commercial products only because such

illegal, racist offenses today are alleged to be only against Jews.

                                      2
Case 2:20-cv-11491-GCS-RSW ECF No. 1 filed 06/05/20     PageID.3   Page 3 of 343




      These techniques can, will, and are being used to illegally promote

other illegal, harmful agendas. Viewing the evidence honestly, applying

common sense and the law fairly, clearly mandates the relief requested

herein.

                                    PARTIES


1.        Defendant Facebook is a Delaware corporation with principal offices

in Palo Alto, California, and streams The Last Game – “The Video.”

2.        Defendant Wieden + Kennedy is an Oregon corporation with

principal offices in Portland, Oregon, and created The Video for Defendant

Nike. The Video is currently being streamed on its website -

https://www.wk.com/work/nike-risk-everything Retrieved June 3, 2018.

3.        Defendant Nike is an Oregon corporation, with principal offices in

Beaverton Oregon, and paid defendant Wieden + Kennedy to create The

Last Game for defendant Nike – who also co-created The Video. The Video

is currently being streamed on defendant Nike’s Facebook page, and on

other websites it controls.

4.        Defendant Google L.L.C. is a Delaware limited liability company

with its principal place of business in Mountain View, California. Google

L.L.C. transacts or has transacted business in this district and throughout

the United States. At all times material to this Complaint, acting alone or in
                                        3
Case 2:20-cv-11491-GCS-RSW ECF No. 1 filed 06/05/20      PageID.4   Page 4 of 343




concert with others, Google L.L.C. has advertised, marketed, and

distributed its YouTube video sharing platform to consumers throughout the

United States, including Michigan . At all times material to this Complaint,

acting alone or in concert with Defendant YouTube, L.L.C., Google L.L.C.

formulated, directed, controlled, had the authority to control, or participated

in the acts and practices set forth in this Complaint.

5.     Defendant YouTube, L.L.C. is a Delaware limited liability company

with its principal place of business in San Bruno, California, and is a wholly

owned subsidiary of Google L.L.C. YouTube, L.L.C. transacts or has

transacted business in this district and throughout the United States. At all

times material to this Complaint, acting alone or in concert with Defendant

Google L.L.C., YouTube, L.L.C. has advertised, marketed, and distributed

its YouTube video sharing platform to consumers throughout the United

States. At all times material to this Complaint, acting alone or in concert

with Defendant Google L.L.C., YouTube, L.L.C. formulated, directed,

controlled, had the authority to control, or participated in the acts and

practices set forth in this Complaint.

6.     Defendant Twitter Inc. is a Delaware corporation with its principal

place of business in California and transacts or has transacted business in

this district and throughout the United States. At all times material to this

                                         4
Case 2:20-cv-11491-GCS-RSW ECF No. 1 filed 06/05/20        PageID.5   Page 5 of 343




Complaint, Twitter Inc. has promoted or displayed The Last Game. At all

times material to this Complaint, formulated, directed, controlled, had the

authority to control or participated in the acts and practices set forth in this

Complaint.

7.     Plaintiff Martin H. Leaf is a citizen of Michigan.


                           JURISDICTION AND VENUE


8.     Subject matter jurisdiction is proper under 28 U.S.C. § 1332(a)(1)

because the matter in controversy exceeds the sum of $75,000.00,

exclusive of interest and costs, and is between citizens of different states

and foreign states, therefore there is complete diversity, 28 U.S.C. §

1332(a)(1). The matter in controversy exceeds the sum of seventy-five

thousand dollars ($75,000) for reasons, including but not limited to the fact

that attorney fees are recoverable under the Michigan Consumer Protection

Act, MCL 445.901 et. seq. (“MCPA”). Plaintiff is also requesting injunctive

relief to protect the citizens of the State of Michigan.

9.     The Plaintiff viewed The Last Game in Oakland County, Michigan.

Therefore, venue is proper under 28 U.S.C. § 1391(b)(2) because a

substantial part of the events giving rise to the claims asserted occurred

within the Eastern District of Michigan.


                                        5
Case 2:20-cv-11491-GCS-RSW ECF No. 1 filed 06/05/20       PageID.6   Page 6 of 343




10.    The Court has jurisdiction to order a temporary restraining order or

preliminary injunction to all Defendants to stop showing or promoting The

Last Game for the reasons stated herein as provided for in the MCPA.


                                     FACTS


11.    Plaintiff incorporates all prior and subsequent paragraphs as though

pled herein, and this is true for each paragraph in this pleading.

12.    Jews are more likely in America to be victims of religious hate

crimes than all other religions combined. https://ucr.fbi.gov/hate-

crime/2018/topic-pages/incidents-and-offenses Retrieved June 3, 2020.

13.    Jews are 2.6 times more likely per capita than African Americans to

be a victim of a hate crime. Id.

14.    A subliminal message is a message that is not perceived because it

is presented too quickly to be consciously perceived or is presented too

fast to be consciously perceived.


15.    A non-conscious message is a message that is not consciously

perceived by a viewer for numerous reasons, including but not limited to

the fact that it is not noticed or because it is subliminal.




                                        6
Case 2:20-cv-11491-GCS-RSW ECF No. 1 filed 06/05/20       PageID.7     Page 7 of 343




16.      There is reason to believe that non-conscious messages affect

behavior and beliefs. See Exhibit 0, ¶¶ 80-92.


17.      It is illegal for anyone, including Defendants, to test the

effectiveness of The Last Game’s deceptive non-conscious messages of

hate because of the damage it can cause to the viewer by making them

hate Jews. ¶ 93.

18.     On or about June 11, 2014 Plaintiff Martin Leaf read an article

discussing a new Nike “ad” as being anti-Semitic according to some, and

not anti-Semitic according to others including the A.D.L. who declared that

those alleging anti-Semitism were “certainly off base”, and such false

claims against Nike regarding anti-Semitism diminished the legitimate

claims. https://www.timesofisrael.com/adl-rejects-anti-Semitic racism-in-

nike-ad/ retrieved June 3, 2020.


19.     Shortly thereafter, Plaintiff went on You Tube, and viewed the Video

on Nike’s You Tube page.

https://www.youtube.com/watch?v=Iy1rumvo9xc Retrieved October 6,

2018.

20.     After numerous viewings Plaintiff determined that the Video was anti-

Semitic and materially and deceptively so.

                                         7
Case 2:20-cv-11491-GCS-RSW ECF No. 1 filed 06/05/20     PageID.8   Page 8 of 343




21.   A frame is displayed in the Nike animated film/advertisement – seen

by billions including and probably primarily children and adolescents - The

Last Game. This individual frame is shown too fast to be consciously

perceived.




22.   The frame depicts an adolescent with an erect penis – “A”. The

unmasked image is filed under seal. There is a hook-nosed figure with a

crown on its head – “B”. In the lower right corner of “B” is the word “Devil”.

The word “Devil” also forms an image of a Devil. There is a fuchsia Devil’s

tail – “C”.




                                       8
Case 2:20-cv-11491-GCS-RSW ECF No. 1 filed 06/05/20     PageID.9   Page 9 of 343




                           B. "Devil" is spelled out.




                             B. "Devil" is drawn.



                                       9
Case 2:20-cv-11491-GCS-RSW ECF No. 1 filed 06/05/20         PageID.10    Page 10 of 343




 23.   The illegal erect penis – possibly child pornography since it depicts

 an adolescent in an erotic context - is displayed to draw the “mind’s

 attention” to the frame. The hooked nose figure with the crown and the

 Devil references is a common anti-Semitic trope of the Devil Jew controlling

 the world. The Devil’s tail, the crown-like depiction, and the embedded

 Devil image all reinforce in the mind the idea promoted in the Nike film that

 the Devil Jew controls the world to the detriment of the Gentile victim. All of

 this non-consciously and therefore deceptively.



 24.     Nazi Germany used the hooked nose Jew with a “Kike Crown” to

 incite Jew-Hatred.




       Nazi Germany depiction of the Kike with Crown controlling the world.




                                         10
Case 2:20-cv-11491-GCS-RSW ECF No. 1 filed 06/05/20           PageID.11    Page 11 of 343




 25.   Modern anti-Semitism also uses a non-conscious Kike Crown.




    Jew with Kike Crown described in the film as ripping off Africans. From the B.B.C.
 anti-Semitic film McMafia



 26.   Throughout The Last Game there is an evil group that is taking over

 everything – including soccer and basketball - and ruining everything for

 everyone, including ruining the weather. This evil group wears a symbol

 that is similar but not identical to a Jewish star, and this ambiguity is

 deceptively deliberate.




                                           11
Case 2:20-cv-11491-GCS-RSW ECF No. 1 filed 06/05/20           PageID.12   Page 12 of 343




   Ambiguity of the logo drawn in as part of the deception.



 27.   However, other images quickly flashed and/or not noticed

 consciously, are intended to or have the potential to convince the mind that

 the evil guys are the Jews. For example, an Israeli flag is flashed very

 quickly.




                                           12
Case 2:20-cv-11491-GCS-RSW ECF No. 1 filed 06/05/20     PageID.13   Page 13 of 343




       Israeli flag quickly flashed.

 28.   A crucified Jesus is flashed very quickly. This is followed by a visible

 Jesus.




       Crucified, Jesus flashed very quickly.

                                           13
Case 2:20-cv-11491-GCS-RSW ECF No. 1 filed 06/05/20      PageID.14   Page 14 of 343




 29.     Crucified “good guys” are constantly flashed very quickly throughout

    The Video and are not noticed consciously.




       One of many crucified good guys.

 30.     A skull-faced crucified “Jesus” with a Devil on his shoulder is also

 displayed non-consciously. This is non-conscious because it is not noticed

 unless pointed out.




   Crucified “Jesus” with skull and Devil.

                                             14
Case 2:20-cv-11491-GCS-RSW ECF No. 1 filed 06/05/20         PageID.15   Page 15 of 343




 31.   All of this and more is deceptively displayed as part of Nike’s overall

    message that if you buy Nike gear you can be the Gentile hero that

    saves the world by defeating the evil Jew Devil.

 32.   In The Video the Gentile good guys get their Nike gear from Jesus

    before defeating the evil Jew Devils and thereby saving the world.




    The good guys looking down from Christ The Redeemer after getting their Nike gear
 from Christ.

 33.   Of course given the realities of today’s Jew-hatred, and recognizing

 the fact that 23% of blacks hold anti-Semitic views compared to 14% of

 non-blacks, Defendants Nike and Wieden + Kennedy deceptively exploit




                                          15
Case 2:20-cv-11491-GCS-RSW ECF No. 1 filed 06/05/20      PageID.16    Page 16 of 343




 the disproportionate Jew-hatred among blacks, including young adult

 blacks1.

 34.     This exploitation is achieved by depicting “perfect Lebron” as a

 puppet/slave of the evil Jew Devils. He is finally “liberated” when the evil

 Jews are defeated.




     Dreary scene of Perfect LeBron with Jewish logo

 35.     Nike’s message of hate is cleverly and deceptively promoted to

 impressionable children and adults in order to exploit the well documented




 1https://www.adl.org/sites/default/files/documents/ADL_MS_Survey_Pres_1_25_17.pdf.
 Retrieved June 3, 2020.
                                            16
Case 2:20-cv-11491-GCS-RSW ECF No. 1 filed 06/05/20        PageID.17    Page 17 of 343




 obsessive Jew-hatred among soccer fans2, and the disproportionate anti-

 Semitism among African Americans in order to sell more Nike gear.




       Soccer fans.



 36.     Of course, American Jews are being “quietly” beaten up, murdered,

 and otherwise harmed because they are Jewish. Their houses of worship

 are being desecrated. Given all of this, Nike’s illegal exploitative and very

 sophisticated promotion of hatred is outrageous, even though profitable.




 2https://www.annefrank.org/en/about-us/research/social-research/research-on-
 antisemitism/antisemitism-football/ Retrieved June 3, 2020.

                                         17
Case 2:20-cv-11491-GCS-RSW ECF No. 1 filed 06/05/20       PageID.18   Page 18 of 343




 37.    The full extent of the Video’s material deception is still not known to

 Plaintiff, but some of the deception, including the significant non-conscious

 crowned Devil Jew Kike, as referenced above and herein, was not

 discovered until many months later.


 38.    Non-conscious techniques, such as those employed in The Last

 Game, are deceptive by their very nature3.

                 COUNT I - AS TO DEFENDANTS NIKE,
             WEIDEN + KENNEDY, GOOGLE AND YOU TUBE:


       Violation of the Michigan Consumer Protection Act, MCL
       445.903(1)(s): Failing to reveal a material fact, the omission of
       which tends to mislead or deceive the consumer, and which fact
       could not reasonably be known by the consumer.



 39.    Plaintiff incorporates all prior paragraphs as though pled herein.

 40.    Defendants Nike, Wieden + Kennedy, Google, and YouTube failed

 to reveal the material fact that The Last Game - “The Video” - contains

 advanced messages of hate against Jews as alleged herein, including


 1.  FCC 74-78, BROADCAST OF INFORMATION BY MEANS OF `SUBLIMINAL
 PERCEPTION' TECHNIQUES, issued January 24, 1974:
     ” We believe that the use of subliminal perception is inconsistent with the
     obligations of a licensee, and therefore we take this occasion to make
     clear that broadcasts employing such techniques are contrary to the
     public interest. Whether effective or not, such broadcasts clearly are
     intended to be deceptive.” [Emphasis added]

                                        18
Case 2:20-cv-11491-GCS-RSW ECF No. 1 filed 06/05/20    PageID.19   Page 19 of 343




 subliminal hate, non-conscious hate, subtle hate, and child pornography to

 further such hate promoted to billions including children and adolescents -

 “Implanted Hate”. This failure to reveal said material fact occurred prior to

 Plaintiff viewing the Video. Defendants Nike, Wieden + Kennedy, Google,

 and You Tube’s actions as described herein, were the direct and proximate

 cause of Plaintiff Leaf’s damages, and were foreseeable.


 41.     Plaintiff Leaf was damaged by mental distress, suffering emotional

 distress, outrage, humiliation and embarrassment because of the fact that

 public ostensibly respectable companies would work so hard to promote

 hatred of Jews including to children for reasons including to increase its

 profits. Such promotion of hate always leads to criminal violence against

 Jews. Furthermore, the potential for these deceptive, sneaky methods to

 get people to hate Jews and to act on such hatred increases the mental

 distress all defendants in this count caused.


 42.     Plaintiff Leaf would not have viewed the Video in the ordinary

 manner (or at all) had Plaintiff known the above material facts: That the

 Video contained Implanted Hate and that such Implanted Hate was

 potentially effective.



                                       19
Case 2:20-cv-11491-GCS-RSW ECF No. 1 filed 06/05/20     PageID.20   Page 20 of 343




 43.    Plaintiff had no reasonable way of knowing the Video contained

 Implanted Hate.


 44.    Defendants for this count did not implement reasonable means,

 procedures or methods to prevent the actions alleged herein that are in

 violation of this section of the MCPA.


       COUNT II - AS TO DEFENDANTS NIKE, WIEDEN + KENNEDY,
                         GOOGLE AND YOU TUBE :

       Violation of the Michigan Consumer Protection Act, MCL
       445.903(1)(cc): Failing to reveal facts that are material to the
       transaction in light of representations of fact made in a positive
       manner.


 45.    Plaintiff incorporates all prior paragraphs as though pled herein.

 46.   Plaintiff Leaf relied on the representation of fact, made in a positive

 way by all Defendants, that the Video was a five-minute Nike video product

 based on what was written on the YouTube web site Plaintiff Leaf viewed

 the Video on, including that the Video was a Nike video. Also, the Video

 indicated the fact it was produced by Nike which led Plaintiff to believe it

 would not contain Implanted Hate.


 47.   Based on the above Plaintiff Leaf had no reason to believe the Video

 contained Implanted Hate because after all, presumably fine ethical

                                       20
Case 2:20-cv-11491-GCS-RSW ECF No. 1 filed 06/05/20   PageID.21   Page 21 of 343




 American companies like Defendant Nike and its advertising company –

 Defendant Wieden + Kennedy - would never promote Implanted Hate.



 48.    Defendants actions as described herein were the direct and

 proximate cause of Plaintiff Leaf’s damages.


 49.    Plaintiff had no reasonable way of knowing the Video contained

 Implanted Hate.


 50.    Defendants for this count did not implement reasonable means,

 procedures or methods to prevent the actions alleged herein that are in

 violation of this section of the MCPA.


 51.    Plaintiff Leaf was damaged by suffering emotional distress,

 humiliation and embarrassment after viewing the Video and finding out it

 was rife with Implanted Hate and anti-Semitic racism not much different

 than Nazi Germany would produce if it were in power today.

 52.    Plaintiff Leaf would not have viewed The Video in the ordinary

 manner had Plaintiff known the above material facts: That The Video

 contained said hateful messages and Implanted Hate and that such




                                      21
Case 2:20-cv-11491-GCS-RSW ECF No. 1 filed 06/05/20      PageID.22   Page 22 of 343




 Implanted Hate can be effective, including the details herein concerning

 how Implanted Hate is implemented in The Video.


                                   JURY DEMAND
           Plaintiff demands a jury for this matter.




                   REQUEST FOR DECLARATORY JUDGMENT
                         AND INJUNCTIVE RELIEF


           In accordance with MCL §445.911(1)(a) Plaintiff requests that a

 declaratory judgment be issued stating that all Defendants are violating the

 MCPA by showing and/or promoting The Video for the reasons described

 herein.

           Plaintiff also requests an injunction be issued, in accordance with

 MCL §445.911(1)(b), enjoining all Defendants from showing or

 disseminating or allowing The Last Game to be shown or disseminated

 without removing said subliminal, and non-conscious material messages

 that employ the deceptive method of Implanted Hate, and/or promote anti-

 Semitic racism, or in the alternative, that this Court require a warning

 regarding the Implanted Hate and anti-Semitic racism set forth in the

 Complaint because such content is deceptive, misleading, and potentially


                                          22
Case 2:20-cv-11491-GCS-RSW ECF No. 1 filed 06/05/20     PageID.23   Page 23 of 343




 harmful as explained herein. Without such injunctive relief all Defendants

 will continue to violate the Michigan Consumer Protection Act, MCL

 §445.903(1) et Seq.

                              RELIEF REQUESTED


        Plaintiff requests reasonable attorney fees in accordance with MCL

 §445.911(2), statutory damages or actual damages, whichever is greater,

 actual costs, said injunctive and declaratory relief, and any other relief

 deemed appropriate by this Court.

 Dated: June 3, 2020

 Respectfully submitted,

 /s/Martin H. Leaf (P43202)                 19641 Mack Ave.
 Martin H. Leaf PLLC                        Grosse Pointe Woods, MI 48236
 Attorney for Plaintiff                     Main: (616) 881-2127
 19641 Mack Ave.                            Cell: (616) 881-2127
 Grosse Pointe Woods, MI 48236              hgp_3@yahoo.com
 248.687.9993 Fax. 248.479.0493
 leafmartin@gmail.com

 /s/ Douglas MacLean
 Douglas MacLean (P48880)
 Attorney for Plaintiff
 19641 Mack Ave.
 Grosse Pointe Woods, MI 48236
 Tel. (313) 928.5310
 dougmaclean@hotmail.com
 /s/Herman Petzold
 Herman Petzold(P41760)
                                       23
Case 2:20-cv-11491-GCS-RSW ECF No. 1 filed 06/05/20   PageID.24   Page 24 of 343




                                     24
Case 2:20-cv-11491-GCS-RSW ECF No. 1 filed 06/05/20    PageID.25   Page 25 of 343

                            INDEX OF EXHIBITS


 Exhibit    Description
 0. Affidavit of Dr. Michael Motley.
 0A. Spider Study of Nonconscious
 1. Dr. Motley’s Academic Biography.
 2. Elie Mosseri’s Affidavit regarding the DVD submitted to the Oakland
 County Circuit Court.
 3. Dr. Fran Parker’s Affidavit regarding the alleged anti-Semitic and
 subliminal content in Drive.
 4. Rabbi Bergstein’s Affidavit regarding the alleged anti-Semitic content in
 Drive.
 5. David Turner Affidavit regarding the alleged anti-Semitic content in Drive.
 6. Email from Randyl Bytwerk to Martin H. Leaf regarding the alleged anti-
 Semitic
 content in Drive.
 7. Postings regarding Drive on the neo-Nazi website VNNFORUM.com.
 8. Frame from Drive showing the alleged nonconscious “JC”.
 9. Frame from Drive showing “JC” highlighted, alleged faint Hebrew like
 letters in blood, open bag of money.
 10. Pertinent part of Circuit Court Transcript Judge Daniel Patrick O’Brien.
 11-1. Still frame of Drive showing gold and gold nonconscious Jewish Star.
 11-2. Exhibit 11-1 highlighted.
 12-1. Character Shannon before his murder.
 12-2. Exhibit 12-1 with nonconscious cross highlighted.
 13. Nonconscious “angel effect”, in a still frame from Drive of Shannon.
Case 2:20-cv-11491-GCS-RSW ECF No. 1 filed 06/05/20            PageID.26   Page 26 of 343



    14-1. Still frame of Bernie Rose.

    14-2. Still frame of Bernie Rose with nonconscious shark drawn with added detail.

    15. Anti-Semitic shark cartoon.

    16. 1938 Newspaper editorial comparing Jews to sharks, from Denmark.

    17. Frame from Drive depicting the Jew murdering Shannon. Star of David and

       alleged nonconscious severed trachea (formed by the string securing reading

       glasses) highlighted.

    18. Rose severing Shannon’s artery using a straight edge blade.

    19. Rose placing the straight edge murder weapon in a gilded box.

    20. Straight edge blade cutting across the Church Steeple.

    21. Article regarding Denmark’s ban of Kosher Slaughter.

    22-1. Frame from Drive showing Irene.

    22-2. Exhibit 22-1 with alleged nonconscious cross highlighted.

    23. Frame from Drive, alleged nonconscious halo over Irene.

    24. Frame from Drive, alleged nonconscious halo over Irene.

    25. Frame from Drive, alleged nonconscious halo over Driver.

    26. Cross next to Driver.

    27. Alleged Halo above Driver.

    28. Alleged Halo above Driver.

    29. Alleged Halo above Driver.

    30. Alleged Halo above Driver.

    31. Alleged Halo next to Driver.

    32. Alleged Halo above Driver.
Case 2:20-cv-11491-GCS-RSW ECF No. 1 filed 06/05/20           PageID.27    Page 27 of 343



    33. Alleged Halo above Irene.

    34. Alleged Halo above Irene.

    35. Driver as skinhead, stalking Jew, framed by a Cross, with nonconscious “ROSS”.

    35-2. Driver as skinhead with Halo about to murder Jew.

    36-1. Driver with halo and nonconscious sign that says “The shine that gets noticed.”

    36-2. Driver with shine.

    36-3. Driver with shine.

    36-4. Nonconscious Driver as Jesus.

    37. Phallic symbol and mouth in frame from Refn’s Manifesto commercial.

    38. Exhibit 37 highlighted.

    39. Nonconscious cross in Manifesto.

    40. Nonconscious cross and swastika in Manifesto.

    41. Nonconscious cross in Manifesto.

    42. Nonconscious cross in Manifesto.

    43. Nonconscious image Jew being dragged through water (painting).

    44. Jew Nino being drowned by skinhead Driver.

    45. Double push (nonconscious) on door.

    46. Nonconscious empty charity box at the Jew Nino’s pizzeria.

    47. Nonconscious empty charity box at the Jew Nino’s pizzeria.

    48. Nonconscious empty charity box at the Jew Nino’s pizzeria.

    49. Actor Oscar Isaac, frame from Drive.

    50. Actor Oscar Isaac, not a frame from Drive.

    51. Nonconscious “Monstrance”, glass of wine, from Drive.
Case 2:20-cv-11491-GCS-RSW ECF No. 1 filed 06/05/20           PageID.28    Page 28 of 343



    52. “Bad guys” from Nike’s The Last Game with logos resembling Stars of David.

    52-1. The Jew Nino, filthy and degraded.

    53. Frame from The Last Game.

    54. Frame from the last game with alleged nonconscious Israeli flag highlighted.

    55. Bad guy with alleged Star of David, from Nike’s The Last Game.

    56. Star of David on bad guy’s shoe, tripping good guy.

    57 Anti-Semitic cartoon.

    58. Jewish Stars surround bad guys’ stadium from The Last Game.

    59. Bad guys with symbols allegedly resembling Stars of David.

    60. From Nike’s The Last Game showing sinister bad guys with alleged Stars of

    David, versus the good guys framed in gold.

    61. Alleged nonconscious Stars of David on bad guys stadium’s seats.

    62. Jewish Stars surround bad guys’ stadium from The Last Game

    63. From Nike’s The Last Game.

    64. Exhibit 63 highlighted.

    65. Alleged nonconscious Star of David in the bad guy’s eye, from The Last Game.

    66. Jewish Stars surround bad guys’ stadium from The Last Game.

    67. Frame from The Last Game with text added.

    68. Frame from The Last Game with text added.

    69. Frame from The Last Game with text added depicting Labron James with an

       alleged Star of David.

    70. Frame from Nike’s The Last Game.

    71. Close up of Exhibit 70.
Case 2:20-cv-11491-GCS-RSW ECF No. 1 filed 06/05/20           PageID.29   Page 29 of 343



    72. Close up of Exhibit 70.

    73. Exhibit 72 with alleged nonconscious “Devil” highlighted.

    74. Subliminal frame of Christ the Redeemer, from Nike’s The Last Game.

    75. Frame from Nike’s The Last Game.

    76. Exhibit 75 with text added.

    77. Frame from Nike’s The Last Game, depicting nonconscious crucified position

       and nonconscious “toy car”.

    78. Frame from Nike’s The Last Game, depicting alleged nonconscious crucified

       position.

    79. Frame from Nike’s The Last Game, depicting alleged nonconscious crucified

       position.

    80. Frame from Nike’s The Last Game, depicting alleged nonconscious crucified

       position.

    81. Frame from Nike’s The Last Game, depicting alleged nonconscious crucified

       position.

    81-2. Frame from Nike’s The Last Game, depicting alleged nonconscious crucified

       position.

    82. Frame from Nike’s The Last Game, depicting alleged nonconscious crucified

       position with skull, and alleged nonconscious Devil on shoulder.

    83. Alleged nonconscious Monstrance, from Nike’s The Last Game.

    84. Frame from Nike’s The Last Game with text added.

    85. Frame from Nike’s The Last Game with text added.

    86. Alleged nonconscious “Nike” or “Kike”.
Case 2:20-cv-11491-GCS-RSW ECF No. 1 filed 06/05/20          PageID.30   Page 30 of 343



    87. Frame from Drive, showing gold watch and ring.

    88. Frame from Drive, showing gold watch and ring.

    89. Frame from Drive, showing gold watch and ring, and nonconscious Marlboro

       cigarettes for about 25 seconds in Drive.

    90. Frame from Drive, showing gold watch and ring.

    91. Frame from Drive, showing alleged nonconscious Star of David, but not in gold.

    92. From Nazi film Jud Suss, showing nonconscious Star of David on bed frame.

    93. Frame from Drive.

    94-1. Ron Perlman as the Jew Nino from Drive.

    94-2. Exhibit 94-1 with alleged nonconscious horns highlighted.

    94-3. Ron Perlman as “Hell Boy”, not from Drive.

    94-4. Ron Perlman, not from Drive.

    94-5. Nazi anti-Semitic poster, Jew as Devil.
Case 2:20-cv-11491-GCS-RSW ECF No. 1 filed 06/05/20   PageID.31   Page 31 of 343




                           EXHIBIT 0
Case 2:20-cv-11491-GCS-RSW ECF No. 1 filed 06/05/20              PageID.32     Page 32 of 343



                        AFFIDAVIT OF DR. MICHAEL T. MOTLEY




 Having been duly sworn, the following is true to the best of my knowledge, information,
 and belief:

    1. If called to the stand, I am competent to testify to the contents herein.
    2. This Affidavit is based on my personal knowledge unless otherwise indicated.
    3. I have attached my Curriculum Vitae as Exhibit 1.
    4. I have viewed the motion picture Drive, including still frames from Drive provided
        to me by attorney Martin H. Leaf. The version I have primarily viewed is the Sony
        blu-ray DVD. However, I have also viewed still frames from the i-tunes version of
        Drive. The i-tunes version of Drive shows the entire hand of Bernie Rose after
        stabbing Driver. This appears to be the only difference between these versions
        relevant to this affidavit. I am also aware of a version of Drive filed by defendant
        FilmDistrict with the Oakland County Circuit Court that has significantly reduced
        resolution, and attenuated sound in addition to a watermark. This according to
        the Affidavit of Elie Mosseri, Exhibit 2.
    5. I have read the descriptions of Bernie Rose and Nino that were on the official
        FilmDistrict Drive website that is no longer on the web. The descriptions are: (1)
        “Bernie is a small time mobster whose Jewish identity constantly informs his
        outsider status. A movie producer for a while, he realized crime was where he
        could make real money. His desire for recognition and profit brings him to invest
        in Shannon’s stock car idea;” (2) “Nino’s, real name is Izzy. As a Jew connected
        to the Italian mob, he is constantly aware of and self conscious about his real
        heritage, so much so that he’s resorted to changing his name and operating an
        Italian Restaurant – “Nino’s”. This ambivalence about his identity makes Nino
        impulsive, violent, and crass, a temperamental opposite to his partner in crime
        Bernie Rose.”
    6. I have viewed two versions of the advertisement for Yves Saint Lauren’s
        Manifesto, directed by Nikolas Winding Refn. https://vimeo.com/71963667
        https://vimeo.com/50360220

                                               1
Case 2:20-cv-11491-GCS-RSW ECF No. 1 filed 06/05/20                     PageID.33       Page 33 of 343



     7. I have viewed the Nike advertisement The Last Game, including still frames from
        The Last Game provided to me by attorney Martin H. Leaf.
        https://www.youtube.com/watch?v=Iy1rumvo9xc
     8. I have watched the Nike advertisement Good v Evil at
        https://www.youtube.com/watch?v=834gDrY2Hd8
     9. I have viewed an interview of Nikolas Winding Refn the director of Drive, by
        David Poland from the following Web site:
        http://moviecitynews.com/2011/12/dp30-Drive-director-nicolas-winding-refn/ .
     10. I have viewed another interview of Nikolas Winding Refn the director of Drive, on
        the following Web site: https://vimeo.com/71967059
     11. I have read the Affidavits of Dr. Fran Parker, Rabbi Chaim Moshe Bergstein, and
        David Turner. Exhibits 3, 4, 5.
     12. I have read the short story Drive, by James Sallis.
     13. I have read the email from Randyl Bitwerk regarding Drive. Exhibit 6.
     14. I have read posts regarding Drive on the internet, including posts from neo-Nazi
        sites such as VNN, Vanguard News Network. Exhibit 71.
     15. I have watched the Nazi anti-Semitic film Jud Suss.
        https://www.youtube.com/watch?v=ZIvaBOxHDj0&bpctr=1441653638
     16. I have watched the Nazi anti-Semitic film The Eternal Jew.
        https://www.youtube.com/watch?v=RlHVin56U2w
     17. I have read the opinion of Oakland County Circuit Court judge Daniel Patrick
        O’Brien, in particular his statement that he initially did not notice the “JC” on the
        Bernie Rose Character until it was pointed out. Exhibits 8, 9, 10.
     18. I have read an interim version of the screenplay for Drive at
        http://www.imsdb.com/scripts/Drive.html
     19. As used herein, anti-Semitism means hatred of Jews and/or Judaism.
     20. As used herein, an anti-Semitic message manifests and/or promotes hatred of
        Jews and/or Judaism.



 1The murderer of three people in Kansas City, at two Jewish sites, the Jewish Center, and Village
 Shalom was committed by Frazier Glenn Miller on April 13, 2014. Miller was a frequent poster, and
 someone admired on VNN http://vnnforum.com/showthread.php?t=104273.

                                                    2
Case 2:20-cv-11491-GCS-RSW ECF No. 1 filed 06/05/20            PageID.34    Page 34 of 343



    21. As used herein, anti-Christian messages are messages that use symbols, icons
       and principles of Christianity to justify and promote hatred of Jews and Judaism,
       and physical harm to Jews. While these are normally Christian messages, they
       are referred to as anti-Christian because they are being used here to promote
       hate and other principles that are counter to Christian teachings.
    22. As used herein “the mind” refers to both the non-conscious and conscious
       processes and corresponding anatomical parts of the brain.
    23. Based on the above, the following is my opinion.
    24. It is clear that the motion picture Drive conveys anti-Semitic messages
       intended not to be perceived consciously. These intended non-conscious
       messages are also most likely, in fact, not perceived consciously. When
       this document refers to non-conscious messages and stimuli, the implication is
       that these are not consciously perceived by the viewer; not that their insertion
       into the film was done non-consciously.
    25. These non-conscious anti-Semitic messages are combined with subtle
       anti-Semitic messages, throughout Drive.
    26. It is clear that the motion picture Drive conveys anti-Christian messages
       intended not to be perceived consciously. These intended non-conscious
       messages are also most likely not perceived consciously.
    27. These non-conscious anti-Christian messages are combined with subtle
       anti-Christian messages throughout Drive.
    28. All of the anti-Christian and anti-Semitic messages, both conscious and
       non-conscious, also support the message that the good Christian must
       murder/defeat the Evil Jew.
    29. The manner in which these anti-Semitic and anti-Christian messages are
       presented, including the subtle and non-conscious messages, results in
       anti-Semitic and anti-Christian messages being presented, virtually without
       the viewer’s knowledge or understanding that they are being exposed to
       such messages.
    30. The extent (i.e. strength and length of time) of the effects of the
       aforementioned messages on the viewer’s behavior and beliefs is

                                            3
Case 2:20-cv-11491-GCS-RSW ECF No. 1 filed 06/05/20                   PageID.35      Page 35 of 343



        impossible to predict without rigorous scientific tests involving Drive,
        which to my knowledge have not been done.
     31. The techniques used in the film to convey these anti-Semitic messages are
        primarily known as inattentional blindness, or perceptual blindness, as explained
        more fully below (See for example,
        https://www.youtube.com/watch?v=IGQmdoK_ZfY ).
     32. This technique involves placing an unexpected object, symbol, message, sound,
        or other stimulus in a scene from a given medium, with the intention that the
        viewer will not consciously notice that object, symbol, message, or stimulus, in
        part because the viewer or listener is focused on something else.
     33. The scientific literature describes stimuli that are not noticed consciously
        because of inattentional blindness, as having an effect on behavior and beliefs.
     34. A subliminal message is a message that is too faint, brief, or otherwise not
        possible to be perceived consciously, and also has an effect on behavior and
        beliefs.
     35. Non-conscious messages include subliminal messages and messages that are
        not consciously perceived because of inattentional/perceptual blindness.
     36. The scientific literature also describes stimuli that are not noticed consciously
        because of inattentional blindness as having a priming effect.
     37. A priming effect is where one stimulus, the “prime”, effects how the mind
        processes another stimulus that occurs concurrent with or shortly after the prime.
     38. A prime can be obvious, subtle, or non-consciously perceived.
     39. In the case of Drive, the primes set forth herein that are not consciously
        perceived due to the techniques described above are intended, and most
        likely do act, to enhance in the mind, the subtle anti-Semitic messages
        throughout the film.
     40. For example, the Star of David in Exhibits 11-1 and 11-2, acts as a prime for the
        subtle anti-Semitism that the Director Refn, appears to admit to regarding Kosher
        slaughter, based in part, on the David Poland interview2.


 2 https://www.youtube.com/watch?v=5Vv0E_-Fi5g from 27:00 to 30:00. Refn says that he supposes that
 the knives represent Kosher Slaughter: “…I guess it comes from that, but what’s wrong with that?”

                                                  4
Case 2:20-cv-11491-GCS-RSW ECF No. 1 filed 06/05/20            PageID.36    Page 36 of 343



    41. In the scene involving the Star of David, one of the Jewish characters is
       murdering a Gentile using many of the components of Jewish ritual slaughter.
    42. The Star of David seems to have been intended to deceptively cause the viewer,
       without the viewer’s awareness, to interpret the scene as an example of
       Judaism’s murderous and cruel nature.
    43. Likewise the non-conscious cross that appears next to the Gentile victim,
       Shannon, Exhibits 12-1 and 12-2, seems to have been intended to cause the
       viewer to interpret the scene, non-consciously, as “evil Judaism “murdering”
       Christianity” or “evil Judaism murdering a Christian saint”. This non-conscious
       “saint” is the character Shannon.
    44. Shannon is also portrayed non-consciously as a saint in a previous scene.
       Exhibit 13.
    45. There is an obvious anti-Semitic shark symbol that the Jew Bernie Rose stands
       next to and refers to as his “name”. The shark is an anti-Semitic stereotype of the
       Jew, and the fact that this symbol is not consciously perceived makes it likely that
       the non-conscious mind will make an association with Jews and Judaism as
       sharks. Exhibits 14-1, 14-2, 15, and 16.
    46. There is a non-conscious trachea with blood spurting out, formed by Shannon’s
       glasses and the string they are attached to, intended to further associate that
       scene with Kosher ritual since Kosher ritual severs the trachea. Exhibit 17. The
       Nazis used Kosher Slaughter as a justification to murder Jews, as evidenced by
       the relatively belabored and lengthy segment on Kosher slaughter in The Eternal
       Jew.
    47. The knife that the Jew uses to murder the Christian, cuts across the Church
       steeple. This is a non-conscious message that Judaism is the enemy and harms
       Christians and Christianity, and probably acts as a prime that causes viewers to
       see the Jews and Judaism as the enemy of Christianity. See Exhibit 18, 19, 20.
    48. The subtle and non-conscious anti-Semitic and anti-Christian messages in the
       two scenes, the murder and the treatment of the blade, convey the following
       messages: (1) Judaism is a cruel and sadistic religion as evidenced by their cruel



                                            5
Case 2:20-cv-11491-GCS-RSW ECF No. 1 filed 06/05/20            PageID.37     Page 37 of 343



       and sadistic rituals, e.g. Kosher Slaughter; (2) Jews are evil, Saint Murderers,
       and the enemies of Christianity.
    49. Because the two aforementioned scenes depict most of the elements of Kosher
       Slaughter it is likely that viewers will be prejudiced against Kosher Slaughter,
       without realizing it, should the issue come up at a later time - for example in the
       context of ongoing attempts to outlaw Kosher Slaughter. Exhibit 21.
       http://www.independent.co.uk/news/world/europe/denmark-bans-halal-and-
       kosher-slaughter-as-minister-says-animal-rights-come-before-religion-
       9135580.html
    50. There is also a subtle message that the arguments used by proponents of
       Kosher Slaughter ( e.g. that it is painless and quick) are lies because Shannon is
       obviously suffering and aware that he is dying despite Rose’s assurances that it
       is over and that there is no pain. This subtle message, combined with the non-
       conscious messages, are very likely to have a prejudicial effect on the viewer
       that the two scenes might have against Kosher Slaughter.
    51. Exhibits 22- 33 are examples of deceptive anti-Christian non-conscious
       messages that the victims of the Jews are Christian and holy. This further
       promotes the message, also as a prime, that Jews and Judaism are the enemy
       of the Gentile viewer, and that the Gentile must defeat/murder the Jew. Note all
       of the Halos, glows, and crosses that are normally not expected.
    52. Exhibit 34 show that there is no source of light or shadow for the non-conscious
       subliminal cross that appears in Exhibit 22-1 and 22-2, which is highlighted.
    53. Exhibit 35-2 contains a non-conscious halo, conveying the anti-Semitic, anti-
       Christian message that it is a Christian Saint murdering the Jew.
    54. Exhibit 36 has a banner that says “The shine that gets noticed." This is an
       attempt to draw the mind’s attention to the numerous halos, and other shines
       (e.g. radiant light that envelopes the head of the Ryan Gosling character Driver).
       Here I am assuming that this sign was either specifically created for this purpose,
       or the scene was set up to intentionally include this sign for the purpose
       described in this paragraph. Further discovery might resolve this issue.



                                             6
Case 2:20-cv-11491-GCS-RSW ECF No. 1 filed 06/05/20                      PageID.38        Page 38 of 343



    55. These images, Exhibits 22-36, as well as many others, appear to be the result of
        deliberate attempts to convey non-conscious messages, by someone skilled in
        creating non-conscious messages.
    56. The advertisement Manifesto, by the Director Refn, manifests such skill.
    57. The Manifesto advertisement contains an obvious non-conscious depiction of
        felatio. Exhibits 37, 38. There is a study that has shown that subliminal sexual
        images cause female viewers to pay more attention to the advertisement3 .
    58. There are obvious non-conscious Crosses throughout the Manifesto
        advertisement, which would presumably prime the concept of “Saint," as in Yves
        Saint Laurent. Exhibits 39, 40, 41, 42.
    59. Another version of the Manifesto advertisement is identical to the aforementioned
        version, however, it is missing the non-conscious depiction of the felatio4.
    60. Exhibit 8, 9 and 43 are anti-Semitic frames from Drive that uses non-conscious
        messages to promote anti-Semitism and also utilizes anti-Christian non
        conscious messages.
    61. The non-conscious anti-Semitic messages in Exhibit 8 and 9 include the “JC," on
        the Jew Bernie Rose’s shirt. In context, this most likely acts as a prime for the
        subtle message in the film that the Jews murdered Jesus . This is in part due to
        the fact that Driver is constantly imbued, throughout the film, with Christian
        symbols that represent Christian holiness and even Jesus, as explained more
        fully herein. See also Exhibits 36-2, 36-3, 36-4.
    62. The dead Jew Rose is also lying in a crucified position, another subtle reference
        to Jesus.
    63. There are non-conscious Hebrew like letters in blood on the hand of Rose. This
        is curious given the fact that Rose stabbed Driver with the other hand. It is more
        likely than not that the blood on the hand of the Jews, and the faint Hebrew


    3Gillath, Omri; Mikulincer, Mario; Birnbaum, Gurit E.; Shaver, Phillip R. (May 2007). "Does subliminal
    exposure to sexual stimuli have the same effects on men women?". Journal of Sex Research. 2 44:
    111–121.
    4https://vimeo.com/71963667 contains the objectionable material,
    https://vimeo.com/50360220 does not.


                                                    7
Case 2:20-cv-11491-GCS-RSW ECF No. 1 filed 06/05/20                 PageID.39     Page 39 of 343



           letters are a non-conscious message that Jews have blood on their hands for the
           murder of Jesus, and also act as a prime to reinforce the anti-Semitic and anti-
           Christian subtle messages in that scene that take place concurrently or shortly
           after (such as the open bag of money lying next to the dead Jew, the bag was
           closed when removed).
       64. There is a non-conscious anti-Semitic, anti-Christian message that Jews are
           filthy and need to be cleansed. This is manifest by the image of the dead Jew
           Rose being dragged through the water in the painting. See Exhibit 43.
       65. The aforementioned non-conscious cleansing also is intended to act as a prime,
           so that the viewer will interpret the Gentile female that the Jews threatened, as a
           victim of the filthy evil Jews. The female, Irene, is to the right of the dead Jew
           being cleansed.
       66. The other Jew, Izzy/Nino is also murdered by being immersed/dunked in water.
           Exhibit 44.
       67. Exhibit 45 contains four anti-Semitic components: (1) There is a sign on the door
           that says “Push," but there is another blue text next to it that also reads "Push." I
           believe that this non-conscious message, manifest by the double push, appears
           to be intended to convey the anti-Semitic stereotype that Jews are pushy, and
           may also be intended to act as a prime for the same message in the context of
           the concurrent scene where the Jew Nino/Izzy is “hitting” on the reddish blonde
           woman next to him; (2) There is a crucifix that frames Driver, wearing a
           “skinhead” mask, conveying both a message and a prime. The message and
           prime is that Christianity promotes the justified murder of Jews; (3) There is a
           halo/glow on the skinhead stalking Driver5, again the message and prime is that
           Christianity promotes the justified murder of Jews because the murderer is “holy."
           (4) Behind the head of the skinhead are the letters "ROSS," with the "R" partially
           cut off. The subtle implication is that this is part of a word, namely "CROSS."
           The partial-word effect is even more pronounced in Exhibit 35.
       68. Exhibits 46-48 show an empty charity box. This is either a subtle or non-
           conscious prime that Jews are cheap. Whether or not it is subtle or non-

 5   This is easier to discern when viewing the film.

                                                        8
Case 2:20-cv-11491-GCS-RSW ECF No. 1 filed 06/05/20                     PageID.40      Page 40 of 343



        conscious would depend on whether the viewer is expecting an empty charity
        box.
     69. Virtually every anti-Semitic stereotype I am aware of is subtly manifest in Drive.
        This includes the general stereotypes that the Jews are evil, lustful, money
        hungry, corrupting, that they hide their identity when among non-Jews, pimp out
        the Christian young women, don’t fight back, are a threat to the wife and child,
        abuse the Arabs, etc., including that Jews are enemies of Christianity.
     70. Exhibits 49, 50 shows the Palestinian actor Oscar Isaacs, playing the role of the
        Hispanic Standard Gabriel6. This choice of a Palestinian actor, appears to be a
        subtle message regarding alleged Jewish/Israeli abuse of the Palestinians.
     71. Exhibit 22 shows the film’s Irene, played by the blonde haired, blue eyed actress
        Kate Mulligan, playing the book’s dark haired Hispanic Irena. This choice of a
        Nordic actor, appears to be a subtle message and prime regarding the alleged
        historical threat the Jew is to the Aryan/Nordic race, as manifest in Jud Suss, and
        The Eternal Jew.
     72. Exhibit 51 shows a decorative design that is similar to a Monstrance, a Roman
        Catholic Icon that represents the body of Jesus. Although this design may or may
        not have already been part of the Chinese Restaurant décor, it seems to have
        been intentionally placed in the scene because of its resemblance to a
        Monstrance and because of the anti-Christian effect it would have on viewers
        that have been exposed to a Monstrance. This effect could very well occur from
        the design alone but probably is amplified by the fact that Driver, throughout the
        film, has been imbued by Halos and Crosses, “holy” lighting effects, having a
        "savior" of the wife and child, and so forth. There is also a glass of red wine on
        the table, associated with the blood of Jesus in Christian rituals.
     73. While there are very many instances in which the back-lighting creates a halo
        effect for the Christian characters, there is not a single instance in which the
        same back-lighting effect is used on a Jewish character. This suggests that
        many halo effects were probably intentional.


 6In the book Standard’s last name was Guzman. Of course Gabriel is a prophet in Jewish, Islamic, and
 Christian religious texts.

                                                   9
Case 2:20-cv-11491-GCS-RSW ECF No. 1 filed 06/05/20                      PageID.41      Page 41 of 343



       74. Exhibit 52.1 shows the Jew filthy and degraded, who does not fight back but
           rather runs away -- a subtle anti-Semitic stereotype. This was not in the book
           Drive.
       75. The average viewer would not consciously realize that Drive was anti-Semitic,
           because the anti-Semitism was subtle, and non-conscious. A viewer might
           however, consciously understand or recognize the subtle anti-Semitism in Drive,
           if that viewer had seen and understood the anti-Semitic messages of Jud Suss
           and another Nazi anti-Semitic film, The Eternal Jew, or was otherwise versed in
           classic anti-Semitism and Jewish rituals. Extreme neo-Nazis would also be more
           likely to recognize the subtle anti-Semitism for the same reasons.
       76. When opining on intent, throughout this Affidavit, I have taken into consideration
           factors including but not limited to the following: (1) The screen play for Drive,
           written by the Iranian Hossein Amini, deviated from the short story Drive and an
           interim version of the screenplay, in a progressively more anti-Semitic way, which
           indicates an anti-Semitic intent. There was no anti-Semitism in the original (i.e.,
           short story) version; if anything, it was philo-Semitic; (2) The pervasive subtle
           anti-Semitism in Drive appears to be supported and enhanced by the non-
           conscious anti-Semitic messages; (3) The Director has demonstrated in the YSL
           advertisement Manifesto, that he is skilled in embedding non-conscious
           messages in a scene; (4) The anti-Semitic and anti-Christian non-conscious
           messages in Drive, are too numerous and many appear to be artificially inserted
           to be co-incidental or ambiguous; (5) The director has stated he is a “fetish
           director”7, meaning that the scene is very carefully constructed including
           seemingly unimportant items or aspects in the scene; (6) The director admitted,
           when answering the allegations about the anti-Semitic content that “I didn’t put in
           that much subtext, or maybe I did unconsciously8”.
       77. To cite a few examples where the book deviates from the screenplay: (1) There
           was a good Jew in the book, Herb Danzig who taught Driver to drive. This was
           eliminated from the movie. In the book, Driver defends Danzig and fights the


 7   See http://moviecitynews.com/2011/12/dp30-Drive-director-nicolas-winding-refn/ 27:00-30:00
 8   http://moviecitynews.com/2011/12/dp30-Drive-director-nicolas-winding-refn/ 27:00-30:00.

                                                    10
Case 2:20-cv-11491-GCS-RSW ECF No. 1 filed 06/05/20             PageID.42    Page 42 of 343



       school bully after being taunted for having a Jewish friend. This also was
       eliminated in the movie. In the book, Rose is kind to people and tries to kill Driver
       after Driver tried to murder someone associated with Rose. In the film, Rose is a
       money hungry rude pushy “Kike.” In the book, Nino appears to be Sicilian. In the
       film, Nino is an evil Jew pretending to be Italian. In the book Rose saves a
       woman. In the film Rose threatens a woman. These inversions, where a positive
       aspect of a Jew in the book is turned into something negative, is applied to every
       positive aspect of the Jews throughout the book, to create the screenplay.
    78. The subtle and non-conscious anti-Semitism manifested in Drive is not
       necessarily less effective than an overtly anti-Semitic film, for several
       reasons, including the fact that an overt message can be rejected, whereas
       a non-conscious message cannot be.
    79. The motion picture Drive uses scientific principles of psychology to exploit
       and deceive the viewer in order to promote an anti-Semitic and anti-
       Christian message without the viewer’s awareness, resulting in the viewer
       watching and paying for a film that promotes an ideology that is anathema
       to many of the viewers, or something many viewers would chose not to
       watch if the film’s agenda were known. The deceptive and exploitative
       methods used also allow for the mass distribution of such hateful
       messages that would otherwise not be possible if the message were overt.
    80. Drive may have been the first film to employ the above described techniques, but
       there is another example of such techniques to promote a deceptive, non-
       conscious anti-Semitic and anti-Christian message – Nike’s advertisement The
       Last Game.
    81. The Last Game uses similar methods to implement non-conscious anti-Semitic
       and anti-Christian messages combined with subtle anti-Semitic and anti-Christian
       messages, and was seen throughout the world during the 2014 World Cup, and
       by over 88 million on one YouTube site.
    82. The subtle and non-conscious anti-Semitic and anti-Christian messages
       combined, also promote the message that the Holy Christian must defeat the Evil
       Jew for the sake of the world.

                                            11
Case 2:20-cv-11491-GCS-RSW ECF No. 1 filed 06/05/20                       PageID.43       Page 43 of 343



     83. In the advertisement, there is an evil group that wears a logo similar to a Star of
         David that is taking over the world. These evil players have to play another team
         that appears to receive its Nike gear by climbing a stairway to a room that is
         glowing, and then immediately appear with their new gear looking down from the
         base of the Christ The Redeemer statue.
     84. Exhibits 52-69 depict non-conscious messages that promote anti-Semitism in
         and of themselves and by acting as primes to support the message that the Holy
         Christian must defeat the Evil Jew for the sake of the world.
     85. Exhibits 52-69 include added captions explaining aspects of the frames from the
         advertisement.
     86. Exhibits 70-73 appear to be a hook nosed figure, typical of Nazi anti-Semitic
         propaganda images. This image and the text “Devil”, is a non-conscious
         message that Jews are Devils and it also acts as a prime so that the mind
         interprets the Star on the “Bad guys” as a Jewish star. This opinion is
         based in part, on the well known and documented anti-Semitism among
         soccer fans world-wide9.
     87. Exhibits 74- 85 depict non-conscious messages that promote anti-Christianity in
         and of themselves10, and by acting as primes to support the message that the
         Holy Christian must defeat the evil Jew for the sake of the world. This is very
         similar to the Nike commercial Good v Evil, where the “Good Nike guys” play
         against the Devil and his Minions, see paragraph 8 above. In The Last Game the
         Devil and his Minions is replaced by the evil Jews.
     88. Exhibit 83 again appears to represent a monstrance, a Roman Catholic Icon
         representing the body of Jesus, and acts as a prime to associate the good guys
         with Christ, and the bad guys with the Jews, similar to Drive. This seems clear in
         context.




 9 See for example http://www.nytimes.com/2015/04/19/opinion/sunday/anti-semitism-in-the-soccer-
 stands.html?_r=0 , http://edition.cnn.com/2012/11/27/sport/football/tottenham-west-ham-jewish-football/ ,
 http://www.ynetnews.com/articles/0,7340,L-4477738,00.html .
 10 For example, the numerous players and images in the crucified position are consistent with the use of

 Christian themes and icons to justify hatred and its attendant criminal violence against Jews.

                                                    12
Case 2:20-cv-11491-GCS-RSW ECF No. 1 filed 06/05/20                    PageID.44   Page 44 of 343



    89. Exhibit 74 is a subliminal/non-conscious image of Jesus, sending a non-
        conscious message, in context, that this is a battle between Jesus and
        “something else." While the Jesus statue is displayed within the normal
        perception threshold, it's effect is, for all practical purposes subliminal, or at least
        inattentional, since it is presented very briefly and outside the context of the main
        "plot" and action.
    90. At 1:40 of the Nike ad, the scene is of a youngster practicing soccer alone at
        night in a large play yard. On a wall in the background is a crucifix-posed man
        whose head is a skull similar to the logo of the Risk Nothing film company that
        made the ad (and with "Risk Nothing" displayed prominently on a billboard in the
        background). On the shoulder of this crucifix-posed figure is a shadow-silhouette
        of the devil, horns and all. There is nothing in the scene that would explain the
        source of this shadow. This probably was inserted to imply that the devil (e.g.,
        evil Jew in the context of this ad) is a force to be reckoned with by the innocent
        Christians.
    91. Nike’s logo and slogan are non-consciously promoted in virtually every frame.
        One of the many examples is Exhibit 86, where Nike is spelled out in green.
    92. I know of no research that tests for the possibility of behavioral or attitudinal
        changes because of exposure to inattentional stimuli or messages, per se. Most
        scholarly work on inattentional perception explores physical variations in the
        distraction stimuli or inattentional stimuli. Inattentional perception, however, is
        considered by psychologists to be a type of subliminal message, and there has
        been a great deal of work testing for the possibility of behavioral or attitudinal
        changes because of exposure to subliminal stimuli and messages. Results vary.
        But there are many studies that support the hypothesis that subliminal messages
        can indeed have precisely the kinds of effects as those discussed above. For
        example, his scholarly work, Preconscious Processing, Norman Dixon cites 748
        references to studies on the effects of subliminal communication, with over 80%
        showing positive results11. As for a specific study, Veltkcamp, et al. have shown



 11 Dixon, N. Preconscious Processing. New York: Wiley & Sons. 1982.


                                                  13
Case 2:20-cv-11491-GCS-RSW ECF No. 1 filed 06/05/20                         PageID.45       Page 45 of 343



         subliminal persuasion to be effective in changing behavior, especially for those
         predisposed toward the subliminal stimulus12.
     93. Many of my opinions herein are empirical questions. That is to say, it is possible
         to conduct social-scientific research to test the hypothesis (or opinion) that the
         inattentional and subliminal stimuli in Drive (and in the Nike ad) discussed above
         do indeed have the effects predicted above on individuals already predisposed
         toward anti-Semitism. And it is possible to run the same test for subjects more
         neutral toward Jews. In fact, as a social scientist, I seriously considered running
         just such an experiment. I am confident, however, that such a study would not
         be allowed by the Human Subjects Committee, i.e., Instututional Review Board
         (IRB) of my institution (University of California at Davis). I sat on that IRB for
         over 30 years, and Chaired it for several years. I am confident that the IRB
         would consider it unethical to expose subjects (usually college sophomores) to
         the stimuli discussed above because of the chance that such exposure would
         trigger or exacerbate biases toward Jews. It is my opinion that the use of those
         symbols is unethical for the same reason in Drive and in the Nike ad.
     94. I disagree with Judge O'Brien's Circuit Court Transcript (Exhibit 10). He
         acknowledges that Drive is anti-Semitic and that the anti-Semitic messages are
         delivered subliminally. But he then appears to dismiss this by opining that it is
         acceptable for a film's trailer to say that the film is about X when in fact it is not
         only about X but also about Y. Judge O'Brien implies a two-for-the-price-of-one
         bargain of some sort. While I agree that if a film's trailer were, say, to imply a
         murder mystery and the film also contains romance, then there is perhaps no
         serious harm done; indeed that might have even been expected by some viewers
         of the trailer (although there would be some disgruntled viewers probably). But
         the "additional Y" in this film is something that many people simply would not
         willingly sign on for -- namely, a barrage of anti-Semitic messages presented in a
         sneaky way so as to not be noticed overtly (and therefore not be complained

 12 Veltcamp, Martijn; Custers, Ruud, AArts, Henk (2011), "Motivating Consumer Behavior by Subliminal
 Conditioning in the Absence of Basic Needs: Striking Even While the Iron is Cold." Journal of Consumer
 Psychology, 21; 49-56.


                                                     14
Case 2:20-cv-11491-GCS-RSW ECF No. 1 filed 06/05/20               PageID.46     Page 46 of 343



       about), but nevertheless having the potential to persuade viewers to a point of
       view that many would find offensive. The "Y" in this case is not a two-for-the-
       price-of-one bargain, but rather a component of the film that would cause many,
       many viewers to forgo seeing it if they knew that component were present.
    95. Judge O'Brien's Circuit Court Transcript (Exhibit 10) acknowledges as material
       fact that Drive contains both overt and subliminal anti-Semitic content. He also
       concedes that the trailer does not. He then says there is no substantive
       difference between the film and the trailer. But to say that the anti-Semitic
       content of the film does not distinguish the film from the neutral trailer is to say
       that the anti-Semitic content does not matter. He may or may not hold a
       psychological anti-Semitic bias; indeed, to say that the anti-Semitic content is
       material and then to say (implicitly) that it doesn't matter, is contradictory.
       Nevertheless, to say that there is no substantive difference between the biased
       film and the neutral trailer, i.e., that the anti-Semitic content doesn't matter, is
       itself anti-Semitic.
    96. The significance, if any, of the soundtrack and music will be set forth in a
       separate affidavit in Drive if necessary
    97. Additional non-conscious and subtle relevant messages, as discovered will be
       set forth in a separate affidavit.
    98. Additional discovery will shed further light on the issue of intent as stated herein.
    99. In my opinion, all of these hateful messages in the Nike advertisement are
       intentional and exploit the well documented pre-existing hatred of Jews
       among soccer fans in order to sell more Nike gear.
  100. These aforementioned stealthy methods of promoting hate “under the
      radar," without conscious awareness, can be adapted to promote hate
      against any group, such as Muslims, Blacks, Republicans, Democrats, etc.
  101. Based on a February 14th, 2017 peer reviewed scientific paper by a leading
      neurobiologist, Joseph E. LeDoux,
      http://www.pnas.org/content/early/2017/02/14/1619316114, combined with a peer
      reviewed 2010 publication http://www.nature.com/nrn/journal/v11/n10/full/nrn2889.html,
      there is now a scientific basis to believe that the nonconscious Star of David, and the

                                              15
Case 2:20-cv-11491-GCS-RSW ECF No. 1 filed 06/05/20             PageID.47     Page 47 of 343



      nonconscious cross, in the scene where the Jew Bernie Rose murders Shannon (Exhibits
      11-1 through Exhibits 12-2, and Exhibits 17 and 18), results in anti-Jewish emotional
      feelings that affects behavior and beliefs, like any other conscious information, for
      reasons independent of, yet in conjunction with priming.


 102. This is because the above two scientific papers combined establish that emotional stimuli,
      not consciously perceived because the viewer is focused on something else (inattentional
      blindness), although processed by sub-cortical cells, eventually becomes an “emotional
      feeling” coalescing with the part of the brain – the frontal cortex, where all of the other
      conscious non-emotional information is stored.


  103. The above referenced scientific papers, support, in the case of Drive for example, that
     the nonconscious Star of David, and the nonconscious cross, for at least those for which it
     is an emotional symbol, combined with the above-referenced murder, are ultimately stored
     in the brain, with other conscious information, as a negative emotional feeling regarding
     Jews, which affects behavior and beliefs and this effect is not necessarily relatively weak
     or relatively short term, as previous studies regarding nonconscious stimuli have
     suggested.
   104. These papers also support the hypothesis that other emotional nonconscious symbols
      in Drive and the Last Game, act in the same manner as the above murder scene,
      resulting in negative emotional feelings regarding Jews and Judaism, or positive
      emotional feelings about the murder of Jews. For example, the nonconscious halo
      (Exhibit 35-2 and Exhibit 35) as the Jew “Nino” is about to be murdered appears to create
      a positive emotional feeling about the murder of the Jew, for those for whom a halo is a
      positive emotional stimulus. Similarly, the nonconscious religious symbols including the
      “JC” in the scene where the Jew Rose tries to murder Driver, but is killed in the process,
      (Exhibit 8, 9, 36-3) also appears to create a positive emotional feeling regarding the
      murder of the Jew. The nonconscious Jewish stars (Exhibits 55-66) , the nonconscious
      hooked nose “devil”, (Exhibits 70-73), and the nonconscious “Christ The Redeemer”
      (Exhibit 74), also potentially have a negative effect on behavior and beliefs towards Jews
      and Judaism.

                                             16
Case 2:20-cv-11491-GCS-RSW ECF No. 1 filed 06/05/20   PageID.48   Page 48 of 343
Case 2:20-cv-11491-GCS-RSW ECF No. 1 filed 06/05/20   PageID.49   Page 49 of 343
Case 2:20-cv-11491-GCS-RSW ECF No. 1 filed 06/05/20   PageID.50   Page 50 of 343




                       EXHIBIT 0A

             “SPIDER” PEER
            REVIEWED STUDY
 Case 2:20-cv-11491-GCS-RSW ECF No. 1 filed 06/05/20                                        PageID.51        Page 51 of 343


                                                                                      r   Human Brain Mapping 00:00–00 (2017)      r




             Less is More: Neural Activity During Very Brief
             and Clearly Visible Exposure to Phobic Stimuli

         Paul Siegel ,1* Richard Warren,1 Zhishun Wang,2 Jie Yang,2 Don Cohen,3
                 Jason F. Anderson,4 Lilly Murray,1 and Bradley S. Peterson5
                                        1
                                      Purchase College, SUNY, Purchase, New York
                    2
                     New York State Psychiatric Institute, Columbia University, New York, New York
                                      3
                                        New York University, New York, New York
                                   4
                                     University of California, Santa Barbara, California
                   5
                    Children’s Hospital Los Angeles & Keck School of Medicine, University of Southern
                                            California, Los Angeles, California


         r                                                                                                               r

         Abstract: Research on automatic processes in fear has emphasized the provocation of fear responses
         rather than their attenuation. We have previously shown that the repeated presentation of feared images
         without conscious awareness via backward masking reduces avoidance of a live tarantula in spider-pho-
         bic participants. Herein we investigated the neural basis for these adaptive effects of masked exposure.
         21 spider-phobic and 21 control participants, identified by a psychiatric interview, fear questionnaire,
         and approaching a live tarantula, viewed stimuli in each of three conditions: (1) very brief exposure
         (VBE) to masked images of spiders, severely limited awareness; (2) clearly visible exposure (CVE) to spi-
         ders, full awareness; and (3) masked images of flowers (control), severely limited awareness. Only VBE
         to masked spiders generated neural activity more strongly in phobic than in control participants, within
         subcortical fear, attention, higher-order language, and vision systems. Moreover, VBE activated regions
         that support fear processing in phobic participants without causing them to experience fear consciously.
         Counter-intuitively, CVE to the same spiders generated stronger neural activity in control rather than
         phobic participants within these and other systems. CVE deactivated regions supporting fear regulation
         and caused phobic participants to experience fear. CVE-induced activations also correlated with mea-
         sures of explicit fear ratings, whereas VBE-induced activations correlated with measures of implicit fear
         (color-naming interference of spider words). These multiple dissociations between the effects of VBE
         and CVE to spiders suggest that limiting awareness of exposure to phobic stimuli through visual mask-
         ing paradoxically facilitates their processing, while simultaneously minimizing the experience of fear.
         Hum Brain Mapp 00:000–000, 2017.       VC 2017 Wiley Periodicals, Inc.




         Key words: fear; masking; automatic processing; exposure; phobia

         r                                                                                                               r



Additional Supporting Information may be found in the online         Received for publication 4 August 2016; Revised 18 January 2017;
version of this article.                                             Accepted 19 January 2017.
Contract grant sponsor: R21 Research Grant from the National         DOI: 10.1002/hbm.23533
Institute of Mental Health to Dr. Paul Siegel; Contract grant num-   Published online 00 Month 2017 in Wiley Online Library
ber: 7R21MH101564-02.                                                (wileyonlinelibrary.com).
The authors declare that they have no conflict of interests.
*Correspondence to: Paul Siegel, Ph.D. School of Natural and
Social Sciences Purchase College/SUNY 735 Anderson Hill Road,
Purchase, NY, 10577. E-mail: paul.siegel@purchase.edu

C 2017 Wiley Periodicals, Inc.
V
 Case 2:20-cv-11491-GCS-RSW ECF No. 1 filed 06/05/20                                         PageID.52         Page 52 of 343


                                                        r   Siegel et al.   r




                    INTRODUCTION                                       participants diagnosed with Specific Phobia of spiders and
                                                                       healthy, non-phobic participants: (1) masked exposure to
   The visual masking of phobic and fear-relevant stimuli              images of spiders (VBE); (2) clearly visible exposure (CVE)
is frequently used to investigate the automaticity of fear             to spiders; and (3) masked images of flowers (control). By
responses. Phobic stimuli are those that are feared by a               contrasting the effects of VBE and CVE to phobic stimuli,
particular group of persons. Fear-relevant stimuli are those           we assessed how limiting the conscious recognition of
that posed threats in our evolutionary history, and thus               exposure influences brain activity. VBE is pure exposure:
biologically prepare us to fear them. Numerous human                   participants are instructed to focus intently on repeated
imaging studies have shown that masked phobic and fear-
                                                                       trains of masked phobic stimuli, rather than give trial-wise
relevant stimuli activate the amygdala even though partici-
                                                                       responses to those stimuli. To maintain consistency with
pants are not aware they are viewing these stimuli,
                                                                       behavioral studies attesting to the adaptive effects of VBE,
suggesting that fear processing is automatic [Carlsson et al.,
                                                                       our study participants were similarly instructed. Partici-
2004; Etkin et al., 2004; Larson et al., 2006; Lipka et al.,
                                                                       pants provided on-line fear ratings after each train of stim-
2011; Morris et al., 1998, 1999; Whalen et al., 1998, 2004;
                                                                       uli. We assessed correlations between neural activity and
Williams et al., 2006]. Consistent with this interpretation,
                                                                       these fear ratings, as well as other phobic behaviors taken
autonomic fear responses have been elicited by, and condi-
                                                                       prior to the experiment.
tioned to, masked phobic and fear-relevant stimuli, respec-
                                                                          Consistent with prior imaging studies of Specific Phobia
tively [Balderston and Helstetter, 2010; Esteves et al., 1994;
                     €                                                 [Del Casale et al., 2012; Linares et al., 2012], we expected
Katkin et al., 2001; Ohman  and Soares, 1993, 1994, 1998]. This
                                                                       both masked and visible exposure to spiders—VBE and
body of masking research has focused almost exclusively on
                                                                       CVE—to activate regions supporting subcortical fear (e.g.,
the provocation and acquisition of phobic responses.
                                                                       amygdala) and visual systems more strongly in phobic
   Other studies, however, have subsequently shown that
                                                                       than in control participants. Because VBE involves focus-
visual masking can also be used to reduce fear. Our group
has shown that the repeated presentation of masked pho-                ing intently on repeated trains of masked phobic stimuli,
bic images—what we term very brief exposure (VBE)—                     we expected it to activate regions supporting attention
reduces avoidance and self-reported fear of a live tarantula           (e.g., dorsolateral prefrontal cortex) in phobic versus con-
in spider-phobic persons [Siegel et al., 2011; Siegel and              trol participants. Based on our prior findings that VBE
Gallagher, 2015; Siegel and Weinberger, 2009, 2012, 2013a;             automatically reduces phobic participants’ fear of a live
Weinberger et al., 2011]. These adaptive effects endure as             tarantula, we expected VBE to activate ventral prefrontal
long as one year [Siegel and Warren, 2013b]. Whereas visi-             cortical (vPFC) regions—which are believed to support
ble exposure to spider images induces sympathetic arousal              automatic fear inhibition [Delgado et al., 2008]—in phobic
and subjective distress in phobic participants and does not            participants, although such activation should not necessar-
affect their avoidance of the tarantula, VBE to the same               ily differ from activation in healthy controls, who naturally
masked images reduces phobic avoidance and induces nei-                inhibit fear responses. Based on our prior findings that
ther arousal nor distress, suggesting that its therapeutic             CVE induces sympathetic arousal and subjective distress in
effects occur automatically. The purpose of masking in                 phobic participants, we expected CVE to deactivate vPFC
VBE is not to eliminate awareness of phobic stimuli—to                 regions in the phobic group. Thus, in direct contrasts of
render them “unconscious,” which is very difficult when                CVE and VBE to spiders in the phobic group, we expected
continuously presenting masked phobic, color images—                   VBE to generate stronger activation of vPFC and DLPFC
but to severely limit subjective awareness of them. A                  regions than CVE. Correspondingly, CVE would cause pho-
meta-analysis of 2501 phobic participants found that the               bic participants to experience fear, whereas VBE would not.
therapeutic effects of VBE occur when these participants               Confirmation of these hypotheses would challenge prevail-
lack subjective awareness of the masked stimuli, and thus              ing theory by showing that limiting conscious recognition of
do not experience distress [Warren and Siegel, in prepara-             phobic stimuli paradoxically facilitates the activation of fear
tion]. Challenging the clinical conviction that only direct            processing and regulation systems in the brain, suggesting
confrontation of phobic situations reduces fear, these                 the presence of neural pathways for reducing fear other than
reproducible effects of masked exposure to phobic stimuli              those identified through conscious, cognitive processing
on fear-related behaviors suggests the presence of adaptive            [Delgado et al., 2008; Hermann et al., 2009].
neural processes that reduce, rather than engender, fear
responses.
   The purpose of this study was to investigate the neural                         METHODS AND MATERIALS
basis for the adaptive effects of VBE—masked exposure to                                       Participants
phobic images. Thus, the design of this study was based
on the aforementioned behavioral studies that manipulat-                  We studied 21 spider-phobic and 21 healthy control par-
ed the duration of stimulus presentation in comparing the              ticipants, all right-handed, female undergraduate students.
effects of VBE and clearly visible exposure to the same                Women were chosen because previous studies have shown
phobic images. We presented each of three conditions to                that 75%–80% of all specific phobics are women [Fyer,


                                                               r   2   r
 Case 2:20-cv-11491-GCS-RSW ECF No. 1 filed 06/05/20                                     PageID.53         Page 53 of 343


                                                     r   Less is More    r




1998; Magee et al., 1996]. Potential participants were              for each condition. The six possible sequences of condi-
administered the Structured Clinical Interview for DSM-IV           tions (e.g., VBE ! CVE ! VBF) was counterbalanced
[First et al., 1997], the Fear of Spiders Questionnaire [FSQ;       across participants. The conditions were separated by two
Szymanski and O’Donohue, 1995], and a Behavioral Avoid-             minutes of rest. Each condition consisted of 16 blocks of
ance Test in which they were asked to gradually approach            10 target stimulus-mask trials alternating with 16 blocks of
a live tarantula [described below; Siegel and Weinberger,           10 neutral stimulus-mask trials, yielding a 10-minute run
2012]. Phobic participants met DSM-V criteria for Specific          of 16 paired blocks for each target stimulus type. In each
Phobia, did not meet criteria for any other current or life-        condition, blocks of target stimuli (spiders or flowers)
time disorder, were in the top 15% of the distribution of           were alternated with blocks of masked neutral stimuli in
FSQ scores, exhibited impairing fear of the tarantula, and          order to contrast neural activity induced by the target
showed color-naming interference of spider words on a               stimuli with activity induced by masked neutral stimuli.
Spider Stroop Task, an implicit measure of spider fear [Wil-        Each neutral stimulus consisted of scrambled pieces of the
liams et al., 1996]. Non-phobic participants did not meet           corresponding target stimulus. Alternating individual tri-
criteria for any disorder, were in the bottom 30% of the            als of target and neutral stimuli would have departed
distribution of FSQ scores, and displayed no avoidance              from the crucial feature of VBE—repeated presentation of
and reported no fear of the tarantula. Average age was              masked phobic stimuli, and would have precluded on-line
19.7 years (SD 5 1.6; Range: 18–25). Participants provided          fear ratings, which were overriding considerations in
written informed consent.                                           study design.
                                                                       Each target or neutral trial consisted of an “X” for gaze
                                                                    fixation (duration jittered from 1 to 2 sec), followed imme-
            fMRI Task Design and Stimuli
                                                                    diately by a target stimulus (spider or flower, depending
   Two features of the study design built on prior imaging          on condition) or corresponding neutral stimulus, followed
studies of masked stimuli by controlling for visual features        immediately by the masking stimulus (117 ms, array of
of the phobic and fear-irrelevant (control) stimuli, and            the repeated letters “ABCD”). Each trial (“X”/target or
thus their effects on neural activity. Prior imaging studies        neutral stimulus/mask) was repeated 10 times to yield a
of Specific Phobia have tended to use as control stimuli            block of 10 target or neutral trials in succession. There was
various fear-irrelevant images having visual configurations         no inter-trial interval. After each block of 10 target or neu-
that differed significantly from those of the phobic stimuli        tral trials, participants rated levels of fear on a 10-point,
[e.g., snakes vs. birds, spiders vs. mushrooms; Alpers              anchored ordinal scale (3,000 ms).
et al., 2009; Leuken et al., 2011; Schweckendiek et al.,               Before entering the scanner, and immediately before the
2011]. As shown in Figure 1, we used fear-irrelevant stim-          start of each run, participants were told that they would
uli (flowers) that had a similar visual configuration as the        be presented with a series of stimuli that they may or may
phobic stimuli (spiders), and matched these stimuli for             not recognize. Their task was to maintain their focus on
lower-order visual features. Thus, effects on neural activity       the stimuli, and to provide fear ratings on the scale that
of masked phobic versus fear-irrelevant stimuli were                would appear after each block of stimuli (every 12 sec).
determined to the greatest extent possible by their emo-
tional properties.                                                  Stimuli and presentation
   Second, before contrasting neural activity between
groups and conditions, within each group and condition                 The target stimuli were 25 images each of spiders or
we first contrasted neural activity induced by the target           flowers, 400 3 300 pixels (72 dpi). The bottom panel of
stimuli with activity induced by corresponding neutral              Figure 1 shows representative spider and flower images.
stimuli composed of scrambled fragments of the target               To isolate the emotional effects of masked phobic stimuli
stimuli—and thus many of the same lower-order visual                on neural activity, we masked fear-irrelevant stimuli (flow-
features. Thus, each condition generated patterns of neural         ers) with a visual configuration (central body with multi-
activity determined by the identity and emotional meaning           ple radiations) that was similar to that of the spiders. The
of the target stimuli to the participants.                          flower images were either of Cleome, the “spider flowers,”
                                                                    or Brassia Rex Sakata, the “spider orchids”—possessing a
fMRI task design                                                    central body (ovary/style) with multiple long, thin radia-
                                                                    tions (petals), controlling for some of the edge and contour
  Each of three conditions was presented during fMRI                features of the spider images. The color, hue, luminance,
scanning: (1) very brief exposure (VBE) to masked spiders           and contrast of luminance of the flower images also
(masked, 33.4-ms stimulus duration); (2) clearly visible            matched those of the spider images.
exposure (CVE) to spiders (unmasked, 117-ms duration);                 Twenty-five corresponding neutral stimuli were created
and (3) very brief flowers (VBF; control; masked, 33.4-ms           from the target images, which were cut into 1,200 squares
duration). These conditions were manipulated within-                of 10 3 10 pixels (Fig. 1). The squares were randomly
subjects in order to compare their effects directly within          shuffled so that the features of the target images were not
the same participants. Thus, we acquired three runs, one            discernible in the neutral stimuli. The neutral stimuli thus


                                                            r   3   r
 Case 2:20-cv-11491-GCS-RSW ECF No. 1 filed 06/05/20                                                   PageID.54           Page 54 of 343


                                                                r   Siegel et al.    r




                                                                     Figure 1.
The top panel shows the fMRI task design. Each of the three 10-                subjects to rate levels of fear. Thus, a block of 10 target stimuli is
minute conditions consisted of 16 alternating blocks of 10 target              presented, followed by the VAS, then a block of 10 neutral stimuli,
stimulus-mask and 10 neutral stimulus-mask trials. Each trial was an           followed by another VAS. This process was repeated 16 times in
X (fixation point), then either a target or a neutral stimulus (33.4-          each condition. The bottom panel shows examples of the spider
ms or 117-ms) depending on block, followed by the masking stimu-               and flower images, 400 3 300 pixels, matched for color, hue, lumi-
lus (117-ms). The duration of the X was jittered from 1,000 to                 nance and contrast of luminance. The flower images were either of
2,000-ms to prevent expectancies about the appearance of the tar-              Cleome, the “spider flowers,” or Brassia Rex Sakata, the “spider
get stimuli, with no inter-trial interval. After each block of 10 target       orchids”—possessing a central body (ovary/style) with multiple
or neutral trials, a 10-point, anchored, ordinal scale appeared for            long, thin radiations (petals), like the spider images.



                                                                       r   4   r
 Case 2:20-cv-11491-GCS-RSW ECF No. 1 filed 06/05/20                                     PageID.55         Page 55 of 343


                                                      r   Less is More    r




retained the colors, luminance, hue, and general texture of          Acquisition parameters for the axial echoplanar images
the targets—that is, their lower-order visual features, but          were: TR 5 1,800 ms; TE 5 28 ms; flip angle 5 758; field of
contained multiple contours and thus lacked a perceivable            view 5 22.4 3 22.4cm; acquisition matrix 5 64 3 64; slice
object.                                                              thickness 5 4.0 mm; gap 5 0 mm; effective resolution 5 3.5
   The masking stimulus was an array of the letters ABCD,            3 3.5 3 4.0 mm; 32 slices per volume provided whole
463 3 354 pixels (400 dpi), repeated to cover entirely the           brain coverage.
area of the target images. Signal detection analyses and                Each participant’s functional images were first visually
subjective tests of awareness have shown the mask to be              inspected for motion and other artifacts. Image preprocess-
effective at preventing recognition of the spider and flower         ing was conducted using a standard pipeline implemented
images when either type of stimuli was repeatedly pre-               in SPM8 (http://www.fil.ion.ucl.ac.uk/spm/) under MAT-
sented for 33-ms each or less [Siegel et al., 2011; Siegel and       LAB 2010B, including: (a) slice-timing correction based on
Weinberger, 2009, 2012; Weinberger et al., 2011].                    sinc function interpolation and fast Fourier transform for
   The stimuli were presented using Eprime (Psychology               temporal realignment of slices within each volume, using
Software Tools, Inc.) on a PC monitor (resolution 1,024 3            the middle slice as the timing reference; (b) motion correc-
768, refresh rate 60 Hz), rear projected onto a 2 3 3 inches         tion for three translational directions and three rotations,
mirror mounted on the head coil 9 cm in front of the eyes.           derived from a series of ridged-body transforms of each
                                                                     image volume with respect to the first image volume by
                Behavioral Assessments                               minimizing the mean square error between the volumes; (c)
                                                                     spatial normalization by reformatting each high-resolution
   For detailed description of these assessments, see section        SPGR image to the Montreal Neurological Institute template
SM 1 of the Supporting Information. The Fear of Spiders              ICBM 152 (2 3 2 3 2 mm3 voxels); (d) spatial smoothing of
Questionnaire [FSQ, Szymanski and O’Donohue, 1995]                   functional images with an 6 mm FWHM Gaussian kernel,
assessed the extent to which participants believed they              and temporal smoothing with a Discrete Cosine Transform
were fearful of spiders. Filler questions, which concerned           high-pass filter (basis function length 5 128 sec).
other fears and sensation seeking, disguised the intent of
the FSQ. A Behavioral Avoidance Test (BAT) was used to               Head motion
measure levels of avoidance of a live tarantula housed in a
10-gallon glass aquarium. Participants were asked to com-               During image preprocessing, we took several steps to
plete a series of approach tasks that brought them progres-          ensure that motion artifacts did not confound measure-
sively closer to the tarantula (section SM1 of the                   ment of neural activity. We used the SPM8 motion realign-
Supporting Information). A Spider Stroop task was used to            ment procedure to detect 3 translation motion parameters
measure color-naming interference of spider words, an                and 3 rotation parameters for each fMRI run when realign-
implicit measure of fear [Newman and McKinney, 2002;                 ing images with the first image volume. The three fMRI
Williams et al., 1996]. Participants first named the color of        runs (VBE, CVE, VBF) of all participants were less than
a series of neutral words (e.g., BED appears in the color            3 mm translational motion and less than 38 rotational
red). Then they named the color of a series of spider-               motion. Second, we tested whether head movement during
related words (e.g., WEB), matched for word length and               the MRI scans differed between the phobic and control
number of vowels and consonants. The difference between              groups in each of the three conditions by calculating an
the times to name the colors of the spider versus neutral            aggregate head motion parameter from the six aforemen-
words yielded a color-naming interference score.                     tioned parameters for each participant in each condition:
   A funneled stimulus interview, progressing from open-             the sum of the root mean squares of the six motion param-
ended to specific questions, was conducted immediately               eters for each image volume with respect to the previous
after each of the three condition to assess knowledge of             image volume. The groups did not differ in head motion,
the stimuli. See SM1 of the Supporting Information for the           as indexed by this aggregate parameter, in any of the condi-
list of questions that composed the interview.                       tions (for VBE, P 5 0.69; CVE, P 5 0.21; VBF, P 5 0.73).
                                                                     Third, we used ArtRepair (http://cibsr.stanford.edu/tools/
                                                                     human-brain-project/artrepair-software.html) to detect and
 Functional Image Acquisition and Preprocessing
                                                                     repair imaging volumes that still contained motion-induced
  Functional images were acquired on a GE Signa 3-Tesla              spikes in fMRI signal. ArtRepair assesses the relative
scanner using an echo planar protocol. For each partici-             change in translational and rotational motion parameters
pant, 343 imaging volumes were collected for each of the             between successive imaging volumes. When the square root
three, 10-minute runs, including 6 initial “dummy” vol-              of the squared sum of the difference of the motion parame-
umes. Twenty T1-weighted images were acquired parallel               ters between the current and previous imaging volumes
to the anterior commissure-posterior commissure line, fol-           exceeds 1, the current imaging volume is replaced by the
lowed by a 3-dimensional spoiled gradient recall (SPGR)              mean of the previous and next imaging volumes. The
image for coregistration with axial echoplanar images.               developers of ArtRepair suggest that runs containing


                                                             r   5   r
 Case 2:20-cv-11491-GCS-RSW ECF No. 1 filed 06/05/20                                        PageID.56         Page 56 of 343


                                                        r   Siegel et al.   r




greater than 15% of volumes need repair are excluded from              employ cluster-based thresholding. Neumann and Lohmann
analyses. None of our runs surpassed this threshold.                   [2003] showed that the “uncorrected” results of their Bayes-
                                                                       ian method were comparable to the results obtained using
                                                                       this conventional parametric method with a stringent
      Processing and Statistical Analysis of the
                                                                       threshold.
              Functional Imaging Data                                     More significantly, Neumann and Lohmann’s [2003]
Processing each participant’s fMRI data                                Bauyesian method does not depend on spatial clusters, and
                                                                       so does not incur the problems of parametric methods that
   The general linear model in SPM8 was used to process                rely on them to correct for multiple comparisons. The theo-
each participant’s fMRI data for each of the three condi-              retical work and numerical simulations of Friston and
tions. Data were modeled for each participant and for                  colleagues [Friston et al., 2002; Friston and Penny, 2003]
each condition using a constant and four independent                   have shown that Bayesian-inference methods do not incur
regressors corresponding to the active block (spider or                multiple-comparison problems simply because they do not
flower presentation), the first fear rating immediately fol-           have false positives—unlike the parametric statistical methods
lowing the active block, the neutral block, and the second             criticized by Eklund et al. [2016]. In Bayesian-inference
fear rating following the neutral block. The BOLD signal               methods, the posterior probability estimation for a given
change for each event was generated by convolving a                    voxel is equal for analyses involving a single voxel and
canonical hemodynamic response function (HRF) with a                   analyses involving all brain voxels [Friston and Penny,
boxcar function (BCF) derived from the onsets and dura-                2003]. Such empirical demonstrations show that Bayesian-
tions of each event. The model was estimated using the                 inference methods (including Neumann and Lohmann’s
Restricted Maximum Likelihood (ReML) algorithm with                    method) do not require use of cluster extent thresholds in
autocorrelation in the time series removed using a first-              calculating their posterior probability estimates. The power
order autoregressive model. Then task-related contrast                 and utility of Bayesian methods in controlling false positive
images (e.g., VB spider vs. Neutral) were generated using              findings is the reason why other prominent studies have
the SPM8 contrast manager. Each participant’s contrast                 used Neumann and Lohmann’s implementation of Bayesian
images of target vs. neutral blocks of stimuli were                    inference [see Klein et al., 2007].
intensity-normalized using the respective last beta images                Because they do not require additional adjustments of
in the fMRI time series to standardize image intensity                 statistical thresholds in their posterior probability esti-
across runs. A conjunction mask was applied to these con-              mates, some may assume that Bayesian approaches to
trast images of target versus neutral events to ensure that            fMRI statistical analysis are “unthresholded.” As an addi-
only voxels without signal voids were analyzed.                        tional requisite for assuming statistical significance, howev-
                                                                       er, we required positive findings to have a posterior
Group-level processing of the fMRI data                                probability greater than 97.5% (a more stringent threshold
                                                                       than that used by Klein et al. [2007] in a Science article),
   Each participant’s task-related contrast images were then           and an extent of at least eight contiguous voxels in all of
entered into a group-level, Random Effects analysis to deter-          our analyses (discarding results comprising few voxels,
mine significant BOLD response to target versus neutral                i.e., of questionable biological significance).
stimuli within each condition and group, separately. Bayes-               Our Bayesian method for group-level fMRI analysis
ian posterior inference was used for the group-level analysis          bestowed other advantages. It allowed us to test our
of the contrast images generated for each participant, specifi-        hypotheses directly (i.e., it produced a probability that our
cally an in-house, MATLAB-based algorithm of Neumann                   alternative hypotheses are correct), rather than simply
and Lohmann’s method (2003) for inferring the posterior                reject the null hypothesis (i.e., producing a probability that
probability of detecting group effects brain-wise. We selected         it is acceptable to reject the null hypothesis based on how
Neumann and Lohmann’s method (2003) of Bayesian analy-                 unlikely it is). Bayesian approaches are useful for detecting
sis in order to address the recently highlighted problem of            effects in groups that are heterogeneous, as can be the case
false positive findings associated with correcting P-values for        with diagnostic samples, where the risk of missing detec-
multiple comparisons in parametric methods of statistical              tion of true biological effects (type II error) may be as
analysis. On the basis of a recent meta-analysis, Eklund et al.        important as reporting false positive findings (type I
[2016] reported that parametric statistical methods that rely          error). Finally, our Bayesian method is particularly reliable
on spatial cluster thresholding to correct for multiple com-           in comparing different groups of participants, minimizing
parisons suffer from inflated false positive rates. Neumann            the extent to which group-level effects are unduly weight-
and Lohmann [2003] compared results using their Bayesian               ed by individual differences in brain activity.
method without any correction for multiple comparisons to
the results of a conventional approach based on parametric             Analyses of regions of interest (ROIs)
inference (the standard second-level analysis in LIPSIA)
thresholded at Z 5 3.09. The parametric method was per-                 We hypothesized that both VBE and CVE to spiders
formed voxelwise with Bonferroni correction; it did not                would both activate subcortical fear regions (amygdalae),


                                                               r   6   r
 Case 2:20-cv-11491-GCS-RSW ECF No. 1 filed 06/05/20                                             PageID.57          Page 57 of 343


                                                            r   Less is More     r




 TABLE I. Mean fear ratings of the phobic and control                                           Imaging Findings
           groups for the three conditions
                                                                             After presenting an overview of consistent patterns of
                                  Type of exposure                         neural activity across the diagnostic groups, we present
                Clearly visible        Very brief        Very brief        the imaging findings in the order corresponding to our
Group              spiders              spiders           flowers          hypotheses in the introduction: first group contrasts and
                                                                           then condition contrasts in neural activity. We then pre-
Phobic            5.40 (.43)           3.64 (.37)         2.92 (.35)       sent post hoc findings to aid interpretation of our findings
Control           1.26 (.32)           1.07 (.26)         1.03 (.25)       for hypothesis testing.

Note. Values outside of the parentheses represents mean fear ratings
on the 1–10 scale. Values within parentheses represent standard
                                                                           Overview
error of measurement.                                                         Figure 2 shows patterns of activation generated by the
                                                                           active conditions—CVE and VBE to spiders—relative to
                                                                           neutral stimuli in the diagnostic groups. See Supporting
and that VBE would activate ventral PFC regions that sup-                  Information Figure S1 in section SM2 of the Supporting
port emotion regulation more than CVE in phobic partici-                   Information for patterns of activity generated by VBF, for
pants. Thus, we conducted group-level analyses of the                      which group differences were virtually absent. As shown
activation time courses of the right and left amygdala, and                in Figure 2, the exposure conditions generated a variety of
of the ventral medial prefrontal cortex, given their well-                 patterns of neural activity across and within the groups. In
documented involvement in fear activation and regulation,                  order to present these patterns efficiently, and to facilitate
respectively [Delgado et al., 2008; Phelps et al., 2004].                  interpretation in terms of brain-behavior correlates, we
Activity within these ROIs was assessed using small vol-                   present them in terms of information processing networks
ume correction implemented in SPM8. A family-wise error                    rather than a prohibitively detailed, region-by-region,
(FWE) correction was applied to a local search region                      reporting of findings.
defined by a mask image for each ROI. The mask image                          The exposure task generated consistent patterns of acti-
was generated by coregistering the anatomical probability                  vation across the conditions and groups, including neural
maps of ROIs from the SPM Anatomy Toolbox [Amunts                          systems subserving (1) vision, bilateral occipital and inferi-
et al., 2005] with the MNI template ICBM152.                               or parietal cortices, reflecting different features of the tar-
                                                                           get versus neutral stimuli; (2) attention, dorsolateral
                                                                           prefrontal cortices (DLPFC) and superior bilateral parietal
                           RESULTS                                         cortices, reflecting the salience of the target versus neutral
                         Fear Ratings                                      stimuli; (3) affective evaluation, cortical regions identified by
                                                                           neuroimaging reviews of Specific Phobia [Del Casale et al.,
   Fear ratings for blocks of neutral stimuli were subtracted              2012; Linares et al., 2012]: bilateral orbitofrontal cortices
from those of corresponding blocks of target stimuli and                   (OFC), anterior insula (AIns), anterior cingulate cortex
statistically evaluated. Preliminary ANOVAs used blocks                    (ACC), dorsal medial prefrontal cortex (DMPFC), reflecting
of stimuli as factors to test for effects of repeated measure-             the emotional salience of the target stimuli; and (4) motor
ment, and yielded no main or interaction effects. Thus,                    control, striatum and pre-motor regions, likely reflecting
each participant’s fear ratings were averaged within each                  inhibition of responses to stimuli within the scanner. In
condition (separately for target and neutral stimuli). Table               the phobic group, CVE to spiders marginally activated the
I shows mean fear ratings of the phobic and control                        affective evaluation and pre-motor regions, and did not
groups for each of the three conditions. In a Group (Pho-                  activate the striatum (putamen and caudate).
bic or Control) 3 Exposure (3 conditions) mixed model                         Across diagnostic groups, CVE and VBE to spiders
ANOVA, the main effect of Group was highly significant,                    deactivated regions associated with the Default Mode Net-
F(1,40) 5 18, P 5 0.0001, showing that fear ratings of the                 work (DMN; posterior cingulate cortex, precuneus, cuneus,
phobic group exceeded those of the control group, regard-                  bilateral parietal cortices, medial PFC regions, middle-
less of condition. The main effect of Exposure was also                    superior frontal gyri). However, CVE and VBE deactivated
highly significant, F(2,80) 5 16.4; P 5 0.0001, and driven by              the DMN much more strongly in the phobic group, reflect-
the phobic group. In a one-way ANOVA of the phobic                         ing the greater salience of spiders to these participants.
group, the main effect of Exposure was highly significant,
F(2,40) 5 13.2, P 5 0.0001; Eta 5 0.63 (effect size). Post-hoc             Group contrasts of the exposure conditions
Tukey’s tests of the phobic group showed that clearly visi-
ble exposure (CVE) to spiders induced significantly more                      Differences in activation between the phobic and control
fear than both VBE to spiders, P 5 0.001, and very brief                   groups were strongest for CVE, intermediate for VBE (Fig.
flowers (VBF), P 5 0.001. The same comparison of VBE                       2), and nearly absent for VBF (Supporting Information Fig.
and VBF was not significant (P 5 0.30).                                    S1, Supporting Information). For locations and activation


                                                                   r   7   r
 Case 2:20-cv-11491-GCS-RSW ECF No. 1 filed 06/05/20                                             PageID.58          Page 58 of 343


                                                           r   Siegel et al.   r




                                                                Figure 2.
Representative slices of the posterior probability maps generat-          Hip, hippocampus; ParaHip, parahippocampal gyrus. z 5 22:
ed by clearly visible exposure (CVE) and very brief exposure              STG, superior temporal gyrus; MTG, middle temporal gyrus; Occ,
(VBE) to spiders in the phobic and control groups, and corre-             occipital cortex; VLPFC, ventral lateral prefrontal cortex; VMPFC,
sponding group contrasts. The color code at the bottom indi-              ventral medial prefrontal cortex; Str, striatrum (putamen and cau-
cates the posterior probability of positively and negatively              date); AIns, anterior insula. z 5 18: MPFC, medial prefrontal cor-
activated regions (from 97.5% to 99.9%). Positively activated             tex; Caud, caudate; Thal, thalamus. z 5 128: PCC, posterior
regions—red to white color bar—indicate greater BOLD                      cingulate cortex; IP, inferior parietal cortex; Cun, cuneus; ACC,
response to blocks of target than neutral stimuli; negatively acti-       anterior cingulate cortex; LP, lateral parietal cortex; DLPFC, dor-
vated regions—blue to green color bar—indicate greater BOLD               solateral prefrontal cortex. z 5 146: PreCu, precuneus; S-MFG,
response to blocks of neutral than target stimuli. Proceeding             superior-middle frontal gyrus; PreMo, premotor cortex; SP, superi-
from left to right in each row, the region labels identify the fol-       or parietal cortex; DMPFC, dorsal medial prefrontal cortex; MFG,
lowing. z 5 220: OFC, orbital frontal cortex; Amy, amygdala;              middle frontal gyrus; SFG, superior frontal gyrus.


levels of brain regions that were differentially activated by             the aforementioned task-driven systems more strongly in
the exposure conditions in the phobic versus control                      the control group than the phobic group, and activated a
groups, see Supporting Information Table 1 in section SM2                 subcortical system subserving rapid emotion response more
of the Supporting Information.                                            strongly in control than in phobic participants: thalamus,
  Contrary to our hypothesis that CVE to spiders would                    amygdala, hippocampus, parahippocampal gyri. As pre-
activate fear and visual regions more strongly in phobic                  dicted, CVE strongly deactivated ventral prefrontal regions
than in control participants (see p. 4), CVE activated all of             that prototypically support emotion regulation in the phobic


                                                                  r   8   r
 Case 2:20-cv-11491-GCS-RSW ECF No. 1 filed 06/05/20                                              PageID.59           Page 59 of 343


                                                           r   Less is More     r




                                                                Figure 3.
Representative slices of the posterior probability maps generat-          ventral lateral prefrontal cortex; STG, superior temporal gyrus;
ed by direct contrasts of the clearly visible exposure (CVE) and          MTG, middle temporal gyrus. z 5 110: Caud, caudate; LPFC,
very brief exposure (VBE) conditions within each diagnostic               lateral prefrontal cortex; STG, superior temporal gyrus.
group (phobic and control), and the corresponding condition               z 5 128: ACC, anterior cingulate cortex; DLPFC, dorsolateral
contrasts. Coding of the color scales is as in Figure 2. Proceed-         prefrontal cortex. LP, lateral parietal cortex; IP, inferior parietal
ing from left to right in each row, the labels identify the follow-       cortex. z 5 146: DMPFC, dorsal medial prefrontal cortex;
ing. z 5 220: Occ, occipital cortex; Amy, amygdala; Hip,                  PreMo, premotor cortex; MFG, middle frontal gyrus; PreCu,
hippocampus; ParaHip, parahippocampal gyrus. z, 24: VLPFC,                precuneus.


group [ventral medial and ventral lateral prefrontal corti-               deactivated DMN regions in the phobic group strongly
ces, VMPFC and VLPFC; Hermann et al., 2009; Phelps                        enough to emerge in group contrasts.
et al. 2004]. CVE also deactivated temporal regions associ-
ated with higher-order language (e.g., labeling; middle and               Direct contrasts of the active exposure conditions:
superior temporal gyri, MTG and STG) and the DMN in                       CVE versus VBE to spiders
phobic participants.
   Consistent with our hypotheses (see p. 4), VBE to spiders                This comparison identified the effects of limiting con-
activated the aforementioned subcortical emotion system,                  scious recognition of the spider images on neural activity,
vision and attention systems, and regions supporting                      while controlling for their visual and emotional properties
higher-order language more strongly in the phobic group                   (Fig. 3). Consistent with our hypothesis that VBE would
than in the control group. Also consistent with our hypoth-               activate ventral PFC regions more strongly than CVE in
eses, VBE activated ventral prefrontal regions supporting                 the phobic group, CVE deactivated and VBE activated
emotion regulation and the cortical affective evaluation sys-             regions supporting emotion regulation (VLPFC) and
tem comparably in the phobic and control groups. VBE also                 higher-order language (MTG, STG) in the phobic group,


                                                                  r   9   r
 Case 2:20-cv-11491-GCS-RSW ECF No. 1 filed 06/05/20                                           PageID.60          Page 60 of 343


                                                         r   Siegel et al.    r




                                                              Figure 4.
Representative slices of the posterior probability maps generat-         z 5 22: VMPFC, ventral medial prefrontal cortex. z 5 110:
ed by direct contrasts of the very brief exposure (VBE) to spi-          A.Ins, insula; Occ, occipital cortex. z 5 122: ACC, anterior cin-
ders and very brief flower conditions within each diagnostic             gulate cortex; PCC, posterior cingulate cortex; Cun, cuneus;
group (phobic and control), and the corresponding condition              DLPFC, dorsolateral prefrontal cortex. z 5 146: S-MFG, superior-
contrasts. Coding of the color scales is as in Figure 2. Proceed-        middle frontal gyrus; PreCu, precuneus; DMPFC, dorsal medial
ing from left to right in each row, the labels are: z 5 220: Amy,        prefrontal cortex; SP, superior parietal cortex.
amygdala; Hip, hippocampus; ParaHip, parahippocampal gyrus.

effects that were absent in the control group. Consistent                Direct contrasts of the masked conditions: VBE to
with our hypothesis that VBE would activate DLPFC                        spiders and very brief flowers (VBF)
regions more strongly than CVE in the phobic group, VBE
activated the attention (LPFC/DLPFC), affective evaluation                  This comparison controls for the effects of masking the
(insula, ACC, DMPFC), and motor control systems (stria-                  target stimuli on neural activity, isolating the effects of
tum and pre-motor regions) much more strongly than                       exposure to masked fear-relevant (VBE) versus fear-
CVE in the phobic group, effects that were absent or com-                irrelevant (VBF) stimuli (Fig. 4). In the phobic group, VBE
parably marginal in the control group. Finally, CVE deacti-              deactivated DMN regions, and activated the anterior
vated DMN regions more strongly than VBE in the phobic                   insula (affective evaluation) and right DLPFC regions
group, an effect that was absent in the control group.                   (attention) more strongly than did VBF. In the control
   In the control group, CVE to spiders activated the sub-               group, by contrast, VBF activated occipital and superior
cortical emotion system more strongly than VBE, an effect                parietal regions (vision/visual attention) more than VBE.
that was notably absent in the phobic group. As shown in
the right-most column of Figure 3, all of these CVE versus               Beta coefficients for the groups in each condition
VBE effects within the groups were strong enough to
emerge in 3-way, group 3 condition 3 stimulus (target/                      In a subtraction paradigm, activations can be driven
neutral), interactions.                                                  either by increased response to target stimuli or decreased


                                                               r    10   r
 Case 2:20-cv-11491-GCS-RSW ECF No. 1 filed 06/05/20                                        PageID.61         Page 61 of 343


                                                        r   Less is More    r




                                                              Figure 5.
                Mean beta coefficients for a representative sample of brain regions for each of the three stimulus
                conditions, within each diagnostic group. The green bars represent beta values for blocks of tar-
                get stimuli (active task) in each condition; the yellow bars represent beta values for the blocks of
                neutral stimuli. CVE, clearly visible exposure to spiders; VBE, very brief exposure to spiders;
                VBF, very brief flowers; P, phobic group; C, control group.


response to neutral stimuli (and conversely for patterns of              Beta values indicated that activations during VBE in
deactivation). To distinguish between these possibilities,             phobic participants were driven by increased response to
we extracted beta coefficients from each participant’s con-            VB spiders (e.g., DLPFC and right amygdalae panels).
trast maps for each condition. Figure 5 shows bar graphs               Although VMPFC beta values for VB spiders exceeded
for a representative sample of brain regions. “Active” bars            those for CV spiders and VB flowers in phobic participants,
refer to the target stimuli in each condition—CV spiders,              higher baseline activity in response to neutral stimuli
VB spiders, or VB flowers; “Neutral” bars refer to the neu-            produced a net deactivation of the VMPFC in the phobic
tral stimuli. In the phobic group during CVE, baseline                 group (Fig. 2).
activity of task-positive regions (e.g., DLPFC panel) in
response to neutral stimuli was higher relative to target              Changes in activation of regions of interest (ROIs)
activity than in the other conditions, producing a net                 across the conditions
reduction in activation of those task-positive regions (Figs.
2 and 3). Beta values also indicated that CV spiders acti-               The left panel of Figure 6 shows the activation time
vated the subcortical emotion system more strongly in                  courses of ROIs that prior imaging studies have implicated
control than phobic participants, and deactivated regions              in fear activation and regulation: the right and left amyg-
supporting emotion regulation and higher-order language                dala, and the ventral medial prefrontal cortex (VMPFC),
in phobic participants (Fig. 2), by suppressing activity of            respectively (see “Analysis of ROIs,” p. 14). For the sake of
these regions in the phobic group (amygdalae, VMPFC,                   brevity, only relevant interaction effects are presented. In
anterior VLPFC, bilateral MTG).                                        phobic participants, activity of the right amygdala decreased


                                                              r   11   r
 Case 2:20-cv-11491-GCS-RSW ECF No. 1 filed 06/05/20                                            PageID.62           Page 62 of 343


                                                         r   Siegel et al.    r




                                                              Figure 6.
The left panel shows BOLD response of the right amygdala and             cognitive interference caused by spider words, as measured by
of the VMPFC across blocks of VBE and CVE to spiders in the              the Spider Stroop task given prior to fMRI scanning. CVE, clearly
phobic group. BOLD response of the right amygdala decreased              visible exposure. VBE, very brief exposure. Stroop, Spider
significantly across blocks of VBE in the phobic group, and did          Stroop task. Proceeding from top to bottom in each row showing
not change significantly across blocks of CVE or blocks of VB            a condition-measure pair, the labels identify the following regions.
flowers. VMPFC activity dropped precipitously from early to              CVE-fear ratings row: OFC, orbital frontal cortex; Caud, caudate;
middle blocks of CVE to spiders in the phobic group, and did             VLPFC, ventral lateral pretfrontal cortex. A.Ins, anterior insula;
not change significantly across blocks of VBE to spiders or of VB        DLPFC, dorsolateral prefrontal cortex; MFG, middle frontal gyrus;
flowers. The right panel shows voxel-wise, whole-brain correla-          LPar, lateral parietal cortex; PreCu, precuneus. VBE-Stroop row:
tions of neural activity during CVE to spiders with on-line fear         STG, superior temporal gyrus; MTG, middle temporal gyrus; Ins,
ratings, and of activity during VBE to spiders with scores for           insula; DMPFC, dorsal medial prefrontal cortex.


significantly across blocks of VB spiders F(3,60) 5 2.86, P 5            and clustering thresholds were the same as for the func-
0.044, Eta 5 0.35 (linearly, F(1,20) 5 5.19, P 5 0.034, Eta 5            tional imaging data.
0.45), and did not change across blocks of CV spiders,                      Fear ratings during CVE to spiders strongly inversely
F(3,60) 5 1.11, P 5 0.353, or of VB Flowers, F < 1. Contrast-            correlated with activation of task positive regions, and
ingly, VMPFC activity dropped precipitously from early to                positively correlated with deactivation of DMN regions.
middle blocks of CV spiders in phobic participants,                      Greater fear was associated with less activation of the OFC
t(20) 5 2.31, P 5 0.032, and did not change across blocks of             and insula (affective evaluation), vlPFC and caudate (regu-
VB spiders or of VB flowers (F < 1).                                     latory functions), DLPFC (attention), and with greater
                                                                         deactivation of DMN regions by CVE in the phobic group.
Correlation analyses of behavioral measures with                         Fear ratings of the phobic group in response to neither
neural activity                                                          VBE to spiders nor VB flowers correlated with neural
                                                                         activations.
   The right panel of Figure 6 shows voxel-wise correla-                    Spider Stroop scores—color-naming interference caused
tions of neural activity of the exposure conditions with the             by spider words, an implicit measure of fear—were
explicit and implicit measures of fear: fear ratings given               strongly, inversely correlated with activation of several
after each block of stimuli during fMRI scanning, and the                regions by VBE to spiders in the phobic group. Greater
Spider Stroop task given prior to fMRI scanning. Statistical             cognitive interference was associated with less activation


                                                               r    12   r
 Case 2:20-cv-11491-GCS-RSW ECF No. 1 filed 06/05/20                                       PageID.63         Page 63 of 343


                                                      r   Less is More     r




of regions by VBE: the occipital cortex (vision), DLPFC               to experience significant fear, and BOLD response of the
and bilateral superior parietal cortices (attention), insula          VMPFC dropped precipitously in early blocks of CVE (Fig.
and DMPFC (affective evaluation), superior and middle                 6). Collectively, these findings suggest that CVE induced
temporal gyri (language). Neither CVE to spiders nor VBF              patterns of neural activity associated with deficient fear
(control) yielded significant correlations of Spider Stroop           regulation.
scores with neural activations in phobic participants.                   Whereas CVE to spiders activated the subcortical emo-
   Phobic beliefs, as assessed by the FSQ, modestly corre-            tion system more strongly in control than phobic partici-
lated with activations by CVE to spiders. Approaching the             pants, VBE to spiders uniquely activated this system more
tarantula modestly correlated with activations by VBE to              strongly in phobic than control participants—that is,
spiders. See Supporting Information Figure S2 in section              feared stimuli specifically engaged the subcortical emotion
SM2 of the Supporting Information for brain maps of these             system when recognition of them was severely limited. (Fun-
correlations.                                                         neled interviews given immediately after each condition
                                                                      showed that both groups were much less likely to identify
                                                                      spiders during VBE than during CVE, and as likely to
                      DISCUSSION                                      identify spiders during VBE and VBF.) Consistently, only
      Synthesis and Interpretation of Findings                        VBE—neither CVE nor VB flowers—activated subcortical
                                                                      emotion, vision, and attention systems, and regions sup-
   We investigated the neural basis for the adaptive effects          porting higher-order language, more strongly in phobic par-
of very brief exposure (VBE)—the repeated presentation of             ticipants than controls (Fig. 2). That these diagnostic group
masked phobic stimuli—by comparing the effects of VBE                 contrasts in neural activity were specific to VBE shows that
to spiders, clearly visible exposure (CVE) to the same                masking feared stimuli conferred greater exposure-related
images of spiders, and masked, very brief flowers (VBF;               activity in phobic participants that would have otherwise
control) on the neural activity of spider-phobic and control          been reduced (as occurred during CVE to spiders). Limiting
participants.                                                         recognition of feared stimuli facilitated their processing.
   Counter-intuitively, CVE to spiders activated task-                Consistently, VBE did not induce fear in phobic partici-
driven, cortical affective evaluation, and subcortical emo-           pants, and generated patterns of neural activity associated
tion systems more strongly in control than in phobic par-             with cognitive control (i.e., less cognitive interference, as
ticipants (Fig. 2). These findings contrast with reviews of           indexed by Spider Stroop scores). These findings suggest
imaging studies of Specific Phobia showing that visible               that VBE induced neural activity associated with emotion
feared stimuli activate emotion systems in particular [Del            regulation in phobic participants. Masking exposure to pho-
Casale et al., 2012; Linares et al., 2012]. Beta coefficients         bic stimuli may reduce threat vigilance, allowing the
indicated that weaker activation of task-driven regions               salience of phobic stimuli to activate and possibly desensi-
(e.g., occipital cortex, DLPFC) in phobic participants dur-           tize fear-processing neural systems, thereby preventing the
ing CVE than VBE was driven by higher baseline activity               experience of fear.
of corresponding regions in response to neutral stimuli                  Direct contrasts of CVE and VBE to spiders further illus-
during CVE (Fig. 5), which reduced contrasts in neural                trated how masking phobic stimuli conferred greater
activity between blocks of spider and neutral stimuli,                exposure-related processing (Fig. 3). In phobic participants,
thereby weakening activations. These findings suggest that            VBE activated, and CVE deactivated, regions that proto-
visible spiders produced sustained vigilance in phobic par-           typically support emotion regulation and higher-order lan-
ticipants - when blocks of ambiguous neutral stimuli                  guage. Similarly, VBE activated attention, affective and
(scrambled pieces of the target stimuli) were presented               motor control systems more strongly than CVE. The coun-
immediately after blocks of visible spiders. A substantial            terintuitive finding of stronger effects of weaker—
literature attests to hypervigilance by phobic persons [Bar-          masked—stimuli are considered to be the most valid indi-
Haim et al., 2007; Mogg et al., 2004; Mogg and Bradley,               cator of automatic processing [Wiens, 2006]. Thus, these
2002; Rinck and Becker, 2006; Teachman et al., 2012; Wil-             findings suggest that phobic participants processed spiders
liams et al., 1997].                                                  automatically during VBE. CVE and VBE to spiders
   By contrast, beta coefficients indicated that CVE activat-         showed consistent dissociations in effects on ROIs in pho-
ed a subcortical emotion system more strongly in control              bic participants: whereas VMPFC activity dropped precipi-
participants (Fig. 2) because visible spiders reduced activi-         tously during CVE and right amygdala activity did not
ty of corresponding regions (e.g., amygdalae; Fig. 5,                 change, right amygdala activity significantly decreased
“active task”) in phobic participants. Beta coefficients simi-        during VBE and VMPFC activity did not change. Whereas
larly indicated that CVE deactivated ventral PFC regions              CVE caused phobic participants to experience significant
supporting emotion regulation and temporal regions sup-               fear, and generated neural activity that strongly correlated
porting higher-order language in phobic participants (Fig.            with fear ratings—explicit fear, VBE did not induce fear
2) because visible spiders reduced activity of these regions          and generated activity that strongly inversely correlated
(Fig. 5). Correspondingly, CVE caused phobic participants             with color-naming interference—implicit fear (Fig. 6).


                                                            r    13   r
 Case 2:20-cv-11491-GCS-RSW ECF No. 1 filed 06/05/20                                         PageID.64         Page 64 of 343


                                                         r   Siegel et al.    r




These multiple dissociations between the effects of CVE                  preserve the ecological validity of the exposure task. In
and VBE suggest that phobic participants consciously                     VBE, phobic participants are instructed just to focus on—
processed spiders during CVE, which induced fear, and                    rather than respond to—repeated trains of masked spider
automatically processed spiders during VBE, which was                    images, which has been shown to reduce their avoidance
associated with fear regulation.                                         of a live tarantula in prior studies (see Introduction). The
   While contrasts in neural activity between masked pho-                study also lacked an objective measure of response to the
bic and fear-irrelevant stimuli—VBE and VBF—were not                     stimuli, such as eye tracking or a physiological measure.
as pronounced as in prior studies, the latter stimuli—                   After quickly fixating on spiders, phobic individuals tend
“spider-flowers”—were quite similar to the phobic stimuli                to avert gaze [Rinck and Becker, 2006], which may account
in visual features (Fig. 1). Nonetheless, VBE activated sub-             for reduced activations by CVE to spiders in this group.
cortical emotion, vision and attention systems and regions               However, phobic participants rated higher levels of fear
supporting higher-order language more strongly in phobic                 after each of 16 blocks of CVE than VBE to spiders, sug-
than in control participants (Fig. 2), whereas VB flowers                gesting that they attended to CV spiders. Further, beta
did not generate group contrasts (Fig. S1 in section SM2 of              coefficients for visual and attentional regions should not
Supporting Information). In direct contrasts of these                    be significantly higher during blocks of CV spiders (Fig. 6,
masked conditions in the phobic group, VBE to spiders                    DLPFC, “Active” bar) than blocks of neutral stimuli if
deactivated DMN regions, and activated regions support-                  phobic participants averted gaze when the former stimuli
ing affective processing and attention more than VB flow-                were presented. Consistently, in the funneled interview
ers (Fig. 4). These findings suggest that the brain                      given immediately after each condition, phobic partici-
distinguished between similar phobic and fear-irrelevant                 pants reported that they were able to remain focused
stimuli despite limited conscious recognition; that is,                  when CV spiders were presented. We opted for a self-
masking exposure to phobic stimuli engaged processing of                 reported (fear rating) rather than physiological measure of
emotional salience.                                                      response to the stimuli because our prior studies have
   Relatedly, VBE and CVE to spiders both deactivated                    shown that phobic participants’ subjective experience of
Default Mode Network (DMN) regions in phobic partici-                    VBE determines whether its therapeutic effects occur, and
pants (Figs. 2 and 3), which subserves internally focused                that CVE induces sympathetic arousal in phobic partici-
activities (e.g., daydreaming). DMN activity declines when               pants whereas VBE does not (see Introduction). On-line
processing task-active relative to neutral stimuli, producing a          fear ratings provided a naturalistic, clinically relevant
“deactivation” of the DMN [Raichle et al., 2001]. To our                 index of emotional reactivity to the stimuli.
knowledge, deactivation of the DMN by masked phobic stimuli                 In addition to the connection to prior behavioral studies
has not been reported previously. This finding also suggests that        attesting to the fear-reducing effects of VBE, our findings
masked exposure engages processing of emotional salience.                are consistent with a recent fMRI study that found that
                                                                         fear responses to conditioned stimuli (CS1s) were reduced
                                                                         by pairing rewards with activity patterns in the visual cor-
              Limitations and Conclusions
                                                                         tex matching the CS1s, even though the participants were
   These findings and interpretations must be considered                 not aware they were viewing these stimuli [Koizumi et al.,
in the context of limitations.                                           2016]. However, these were normal participants who were
   Prior presentation of CVE to spiders may have affected                temporarily fear conditioned. Participants in the current
responses to VBE or VBF. If so, VBE would have generat-                  study, by contrast, were clearly spider phobic as shown by
ed similar patterns of neural activity as CVE, particularly              meeting DSM-V criteria for Specific Phobia and by exhibit-
in phobic participants. Thus, carryover effects would                    ing avoidance of a live tarantula. Regardless, these con-
weaken findings, not produce spurious ones. However,                     verging findings from different research paradigms
CVE and VBE to spiders generated quite different patterns                suggest that exposure procedures based on unconscious
of activity in phobic participants, had different effects on             processing may lead to novel treatments for fear-related
fear ratings, and correlated with explicit versus implicit               disorders.
measures of fear, respectively, suggesting that carryover                   In this study, less was more. The multiple dissociations
effects were minimized.                                                  between the effects of masked and visible exposure to
   Regardless, a limitation of the within-subjects design is             phobic images—VBE and CVE—on patterns of neural
that it only allows us to associate the exposure conditions              activity, experienced fear, and correlations with explicit
with patterns of brain activity. It does not allow us to con-            versus implicit measures of fear suggest that limiting
clude causal mechanisms or directions, which would                       awareness of exposure more strongly engaged the process-
require experimental manipulation of the exposure condi-                 ing of phobic stimuli. Counter-intuitively, CVE to feared
tions as in a randomized controlled trial (i.e., randomization,          stimuli produced greater activity of emotion processing
blinding), which will be the focus of future studies.                    systems and emotion regulation regions in control than in
   Another limitation was that participants did not give                 phobic participants, and sustained threat vigilance and
trial-wise responses to the stimuli. This was done to                    induced fear in phobic participants. Masking exposure to


                                                               r    14   r
 Case 2:20-cv-11491-GCS-RSW ECF No. 1 filed 06/05/20                                                PageID.65           Page 65 of 343


                                                            r   Less is More      r




feared stimuli (VBE), by contrast, produced greater activity                Etkin A, Klemenhagen KC, Dudman JT, Rogan MT, Hen R,
in emotion processing systems and regulatory regions and                        Kandel ER, Hirsch J (2004): Individual differences in trait anxi-
did not induce fear in phobic participants. Masking expo-                       ety predict the response of the basolateral amygdala to uncon-
sure may reduce vigilance to threat, allowing the salience                      sciously processed fearful faces. Neuron 44:1043–1055.
                                                                            First MB, Spitzer RL, Gibbon M, Williams JBW (1997): Structured
of phobic stimuli to activate fear processing systems auto-
                                                                                Clinical Interview for DSM-IV Axis I Disorders. Washington,
matically, while simultaneously preventing the experience                       DC: American Psychiatric Association.
of fear. Future studies are needed to clarify the fear regu-                Friston KJ, Penny W (2003): Posterior probability maps and SPMs.
latory mechanisms of masked exposure (e.g., extinction,                         NeuroImage 19:1240–1249.
desensitization), and to test the hypothesis suggested by                   Friston KJ, Glaser DE, Henson RA, Kiebel S, Phillips C,
our findings: masked exposure engages emotional salience                        Ashburner J (2002): Classical and bayesian inference in neuro-
processing in phobic persons for an adaptive purpose, the                       imaging: Applications. NeuroImage 16:484–512.
recruitment of regulatory systems that inhibit fear.                        Fyer AJ (1998): Current approaches to etiology and pathophysiolo-
                                                                                gy of specific phobia. Biological Psychiatry 44:1295–1304.
                                                                            Hermann A, Sch€    afer A, Walter B, Stark R, Vaitl D, Schienle A
                 ACKNOWLEDGMENTS                                                (2009): Emotion regulation in spider phobia: Role of the medial
The research was made possible by the provision of MRI                          prefrontal cortex. SCAN 4:257–267.
data by New York State Psychiatric Institute and Colum-                     Katkin ES, Wiens S, Ohman A (2001): Nonconscious fear condi-
                                                                                tioning, visceral perception, and the development of gut feel-
bia University, New York, NY.
                                                                                ings. Psychol Sci 12:366–370.
Supplemental funding for MRI scans was provided by a                        Klein TA, Neumann J, Reuter M, Hennig J, von Cramon DY,
Research Grant from the Fund for Psychoanalytic Research                        Ullsperger M (2007): Genetically determined differences in
of the American Psychoanalytic Association, and Faculty                         learning from errors. Science 318:1642–1645.
Support Awards from Purchase College to Dr. Paul Siegel.                    Koizumi A, Amano K, Cortese A, Shibata K, Yoshida W, Seymour
Collection of crucial pilot data was funded by grants from                      B, Kawato M, Lau H (2016): Fear reduction without fear
the Society for Neuropsychoanalysis and from the Interna-                       through reinforcement of neural activity that bypasses con-
tional Psychoanalytic Association to Dr. Paul Siegel.                           scious exposure. Nature Hum Behavior 1:0006.
                                                                            Larson CL, Schaefer HS, Siegle GJ, Jackson CA, Anderle MJ,
                                                                                Davidson RJ (2006): Fear is fast in phobic individuals: Amyg-
                        REFERENCES                                              dala activation in response to fear-relevant stimuli. Biol Psychi-
                                                                                atry 60:410–417.
Alpers GW, Gerdes AM, Lagarie B, Tabbert K, Vaitl D, Stark R                Leuken U, Kruschwitz JD, Muehlhan M, Siegert J, Hoyer J,
   (2009): Attention and amygdala activity: An fMRI study with                  Wittchen HU (2011): How specific is specific phobia? Different
   spider pictures in spider phobia. J Neur Trans 116:747–757.                  neural response patterns in two subtypes of specific phobia.
Amunts K, Kedo O, Kindler M, Pieperhoff P, Mohlberg H, Shah                     NeuroImage 56:363–372.
   NJ, Habel U, Schneider F, Zilles K (2005): Cytoarchitectonic             Linares IP, Trzesniak C, Chagas MN, Hallak JC, Nardi AE,
   mapping of the human amygdala, hippocampal region and                        Crippa JS (2012): Neuroimaging in specific phobia disorder:
   entorhinal cortex: intersubject variability and probability maps.            A systematic review of the literature. Rev Bras Psiquiatria 34:
   Anat and Embryology 210:343–352.                                             101–111.
Balderston NL, Helstetter FJ (2010): Conditioning with masked               Lipka J, Miltner WR, Straube T (2011): Vigilance for threat inter-
   stimuli affects the time course of skin conductance responses.               acts with amygdala responses to subliminal threat cues in spe-
   Behav Neurosci 4:478–489.                                                    cific phobia. Biol Psychiatry 70:472–478.
Bar-Haim Y, Lamy D, Pergamin L, Bakermans-Kranenburg MJ,                    Magee WJ, Eaton W, Wittchen H, McGonagle KA, Kessler RC
   van IJzendoorn MH (2007): Threat-related attentional bias in                 (1996): Agoraphobia, simple phobia, and social phobia in the
   anxious and nonanxious individuals: A meta-analytic study.                   National Comorbidity Survey. Arch Gen Psychiatry 53:159–168.
   Psychol Bull 133:1–224.                                                  Mogg K, Bradley BP (2002): Selective orienting of attention to
Carlsson K, Petersson KM, Lundqvist D, Karlsson A, Ingvar M,                    masked threat faces in social anxiety. Behav Res Ther 40:
    €
   Ohman     A. (2004): Fear and the amygdala: Manipulation of                  1403–1414.
   awareness generates differential cerebral responses to phobic            Mogg K, Philippot P, Bradley BP (2004): Selective attention to
   and fear-relevant (but nonfeared) stimuli. Emotion 4:340– 353.               angry faces in clinical social phobia. J Abnorm Psychol 113:
Del Casale A, Ferracuti S, Rapinesi C, Serata D, Piccirilli M,                  160–165.
   Savoja V (2012): Functional neuroimaging in Specific Phobia.                         €
                                                                            Morris JS, Ohman     A, Dolan RJ (1998): Conscious and unconscious
   Psychiatry Res: Neuroimaging 202:181–197.                                    emotional learning in the human amygdala. Nature 393:467–470.
Delgado MR, Nearing KI, LeDoux JE, Phelps EA (2008): Neural                              €
                                                                            Morris JS, Ohman     A, Dolan RJ (1999): A subcortical pathway to
   circuitry underlying the regulation of conditioned fear and its              the right amygdala mediating “unseen” fear. Proc Natl Acad
   relation to extinction. Neuron 59:829–838.                                   Sci 96:1680–1685.
Eklund A, Nichols TE, Knutsson H (2016): Cluster failure: Why               Neumann J, Lohmann G (2003): Bayesian second-level analysis of
   fMRI inferences for spatial extent have inflated false positive              functional magnetic resonance images. NeuroImage 20:
   rates. PNAS 113:7900–7905.                                                   1346–1355.
Esteves F, Dimberg U, Ohman€       A (1994): Automatically elicited         Newman LS, McKinney LC (2002): Repressive coping and threat
   fear: Conditioned skin conductance responses to masked facial                avoidance: An idiographic stroop study. Pers Soc Psychol Bull
   expressions. Cog Emot 8:393–413.                                             28:409–422.



                                                                  r    15   r
 Case 2:20-cv-11491-GCS-RSW ECF No. 1 filed 06/05/20                                                PageID.66            Page 66 of 343


                                                           r   Siegel et al.     r



€
Ohman    A, Mineka S (2001): Fears, phobias, and preparedness:             Siegel P, Weinberger J (2009): Very brief exposure: The effects of unre-
   Toward an evolved module of fear and fear learning. Psychol                 portable stimuli on fearful behavior. Consc Cognit 18:939–951.
   Rev 108:483–522.                                                        Siegel P, Weinberger J (2012): Less is more: The effects of very
€
Ohman   A, Soares J (1993): On the automatic nature of phobic fear:            brief versus clearly visible exposure on spider phobia. Emotion
   Conditioned electrodermal responses to masked fear-relevant                 12:394–402.
   stimuli. J Abnorm Psychol 102:121–132.                                  Siegel P, Anderson JF, Han E (2011): Very brief exposure II: The
€
Ohman     A, Soares J (1994): "Unconscious anxiety”: Phobic                    effects of unreportable stimuli on phobic behavior. Consc Cog-
   responses masked stimuli. J Abnorm Psychol 103:231–240.                     nit 20:181–190.
€
Ohman    A, Soares J (1998): Emotional conditioning to masked              Szymanski J, O’Donohue W (1995): Fear of spiders questionnaire.
   stimuli: Expectancies for aversive outcomes following non-                  J Behav Ther Exper Psychiatry 26:31–34.
   recognized fear-relevant stimuli. J Exp Psychol: Gen 127:               Teachman BA, Joormann J, Steinman SA, Gotlib IH (2012): Auto-
   69–82.                                                                      maticity in anxiety disorders and major depressive disorder.
Phelps EA, Delgado MR, Nearing KI, LeDoux JE (2004): Extinction                Clin Psychol Rev 32:575–603.
   learning in humans: Role of the Amygdala and vmPFC. Neu-                Weinberger J, Siegel P, Siefert C, Drawl J (2011): What You Can’t
   ron 43:897–905.                                                             See Can Help You. Consc Cognit 20:173–180.
Raichle ME, MacLeod AM, Snyder AZ, Powers WJ, Gusnard DA,                  Whalen PJ, Rauch SL, Etcoff NL, McInerney SC, Lee MB, Jenike
   Shulman GL (2001): A default mode of brain function. Proc                   MA (1998): Masked presentations of emotional facial expres-
   Natl Acad Sci 98:676–682.                                                   sions modulate amygdala activity without explicit knowledge.
Rinck M, Becker ES (2006): Spider fearful individuals attend to                J Neurosci 18:411–418.
   threat, then quickly avoid it: Evidence from eye movements.             Whalen PJ, Kagan J, Cook RG, Davis FC, Kim H, Polis S, McLaren
   J Abnorm Psychol 115:231–238.                                               DG, Somerville LH, McLean AA, Maxwell JS, Johnstone T
Schweckendiek J, Klucken T, Merz CJ, Tabbert K, Walter B,                      (2004): Human amygdala responsivity to masked fearful eye
   Ambach W, Vaitl D, Stark R (2011): Weaving the (neuronal)                   whites. Science 306:2061.
   web: Fear learning in spider phobia. NeuroImage 54:                     Wiens S (2006): Current concerns in visual masking. Emotion 6:
   681–688.                                                                    675–680.
Siegel P, Gallagher KA (2015): Delaying in vivo exposure to a              Williams JG, Matthews A, Macleod C (1996): The emotional stroop
   tarantula with very brief exposure to phobic stimuli. J Behav               task and psychopathology. Psychol Bull 120:3–24.
   Ther Exper Psychiatry 46:182–188.                                       Williams JMG, Watts FN, MacLeod C, Mathews A (1997): Cogni-
Siegel P, Warren R (2013a): The effect of very brief exposure on               tive Psychology and Emotional Disorders, 2nd ed. Chichester,
   the subjective experience of fear induced by in vivo exposure.              England: John Wiley & Sons, Inc.
   Cog Emotion 27:1013–1022.                                               Williams LM, Das P, Liddell BJ, Kemp AH, Rennie CJ, Gordon E
Siegel P, Warren R (2013b): Less is still more: Maintenance of                 (2006): Mode of functional connectivity in amygdala pathways
   the very brief exposure effect one year later. Emotion 13:                  dissociates level of awareness for signals of fear. J Neurosci 26:
   338–344.                                                                    9264–9271.




                                                                 r    16   r
Case 2:20-cv-11491-GCS-RSW ECF No. 1 filed 06/05/20   PageID.67   Page 67 of 343




                           EXHIBIT 1
Case 2:20-cv-11491-GCS-RSW ECF No. 1 filed 06/05/20                  PageID.68       Page 68 of 343




                                ACADEMIC BIOGRAPHY

                               Michael T. Motley
               Professor Emeritus, University of California at Davis

 DATE OF BIRTH: 1/4/45

 ADDRESS: HOME OFFICE:        3748 Repton Way
                              Santa Rosa, CA 95404

 PHONE: (530) 304-6462, (707)528-2946

 MARITAL STATUS: Married
 HEALTH: Excellent

 WEB SITES: www.MotleyExpert.com http://communication.ucdavis.edu/people/fzmotley
 http://www.SonomaJazzCombos.com

 EDUCATION BACKGROUND

 DATES                    INSTITUTION                       DEGREE CONFERRED

 1962-1965                  University of Texas                    B.A. (Speech Communication)
 1965-1967                  University of Texas                    M.A. (Speech Communication)
 1967-1970                  Pennsylvania State University          Ph.D. (Communication)


 EMPLOYMENT

 DATES                    POSITION                     INSTITUTION
 1964-1967                Teaching Asst.               University of Texas
 1967 &1968               Research Assoc.                   "     "    "
 1967-1970                Instructor                   Pennsylvania State University
 1970-1971                Assistant Professor          California State University, Fresno
 1971-1977                Asst. & Assoc. Prof.         California State Univ., Los Angeles
 1977-1982                Assoc. Prof.                 Ohio State University
 1982-1985                Assoc. Professor             University of California at Davis
 1985-2010                 Professor                   "      "       "      "    "
 2010 --                  Professor Emeritus            "      "       "      "    "




                              ADMINISTRATIVE EXPERIENCE

 1975-77, Chair, Communication Area, Department of Speech Communication (Communication,
Case 2:20-cv-11491-GCS-RSW ECF No. 1 filed 06/05/20                      PageID.69      Page 69 of 343



         Speech Pathology, Drama), California State University, Los Angeles

 1986 -91, Chair, Department of Rhetoric and Communication, University of California at Davis

 1999-'02, Chair, Department of Communication, University of California at Davis


                                               HONORS

 - Recognized as among “‘Top 1%’ of Scholars in Communication during the ‘70’s and ‘80’s,” Eastern
         States Comm. Assn., 1987.
 - Recognized as among “Top 1%” of Active Scholars in Communication; Miami University, and
           Communication Education, 1993.
 - "Top Three" Honors, Speech and Language Sciences Division, Speech Communication Assn.
           Convention papers; 1976, 1978, 1980, 1981
 - "Top Three" Honors, Interpersonal Communication Division, Speech Communication Assn.
           Convention papers; 1991
 - “Top Four” Honors, Pedagogy Division, Speech Communication Assn. Convention papers; 1995
 - "Top Three" Honors, Information Systems Division, International Communication Assn.
           Convention papers; 1978, 1983
 - "Top Three" Honors, Language Behavior Interest Group, Western Speech Communication Assn.
           Convention papers; 1981, 1986, 1989
 - Recipient, Social and Behavioral Sciences Research Fellow Award, Ohio State University, 1978.
 - Recipient, B. Aubrey Fisher Award (Best Article), Western Speech Communication Association, 1987
         (for Motley, "Consciousness and Intention . . . ," WJSC, 1986).
 - Recipient, B. Aubrey Fisher Award (Best Article), Western States Communication Association, 1991 (for
         Motley, "On Whether...," WJSC, 1990).
 - Runner-up, B. Aubrey Fisher Award, 1988 (for Motley & Camden, “Facial Expression of
           Emotion...,” WJSC, 1988).
 - Distinguished Article Award, Applied Communication Division, SCA, 1996, for Motley & Reeder,
         “Unwanted escalation . . .”
 - W.N. Thompson Memorial Lecturer, Western Illinois University, 1993.
 - Visiting Professor, Ohio State University, 1976.
 - Visiting Professor, San Diego State University, 1991.
Case 2:20-cv-11491-GCS-RSW ECF No. 1 filed 06/05/20                PageID.70      Page 70 of 343




                                       MEMBERSHIPS

       Speech Communication Association
       Western Speech Communication Association
       International Communication Association
       American Association for the Advancement of Science



                               PRIMARY TEACHING AREAS

       Interpersonal Communication
       Language Behavior
       Language and Cognition
       Empirical Research Methods


                                 PROFESSIONAL SERVICE

 OFFICES AND COMMITTEES

       American Association for the Advancement of Science
              SCA Representative, Psychology Division, 1981-84

       Speech Communication Association / National Communication Association
              Secretary, Speech Sciences Division, 1972-73, 1973-74
              Vice Chair Elect, Speech Sciences Division,. 1974-75
              Vice Chair, Speech and Language Sciences Division, 1975-76
              Chair, Speech and Language Sciences Division, 1976-77
              Member, Legislative Council, 1977, 1978
              Member, Nominating Committee, Rhetorical and Communication Theory
                Division, 1974-75
              Chair, Nominating Committee, Speech and Language Sciences Division, 1977-78
              Editorial Board, Proteus, 1974-76
              Editorial Board, ERIC, 1975-86
              Associate Editor, Communication Monographs, 1988-91

       Western Speech Communication Association
              Chair, Language Behavior Interest Group, 1974-75, 1975-76
              Member, Legislative Assembly, 1975, 1976, 1988, 1989
              Chair, State Membership Committee, 1976
              Associate Editor, Western Journal of Speech Communication, 1985-92
              Guest Editor, Western Journal of Speech Communication, 1986 Special Section
              Delegate at Large, Legislative Assembly, 1988



 PROFESSIONAL SERVICE (contd.)

 OFFICES AND COMMITTEES (contd.)
Case 2:20-cv-11491-GCS-RSW ECF No. 1 filed 06/05/20                    PageID.71   Page 71 of 343




        Society for Cognition and Brain Theory
                Member, Steering Committee, 1981-84

        Eastern Communication Association
                Editorial Board, Communication Quarterly, 1979-81
                Associate Editor, Communication Quarterly, vol. 29:1, 1981
                Associate Editor, Communication Quarterly, 1982-84

        International Communication Association
                 Associate Editor, Communication Yearbook, 1984
                 Associate Editor, Human Communication Research, 1986-91


 REFEREE
      Communication Monographs; 1981,1982 (2), 1983 (2), 1984 (3), 1985 (3), 1993, 1994, 1995,
              2000
      Journal of Broadcasting; 1980, 1981, 1982
      Western Journal of Speech Communication; 1973, 1974 (2), 1975, 1976, 1978, 1981
              (4), 1982 (2), 1983 (6), 1984 (11), 1984 (19), 1997 (1), 2001, 2002
      Communication Quarterly; 1979 (9), 1980 (10), 1981 (21), 1983 (5), 1998, 2001
      Southern Speech Journal; 1977, 1981, 1988
      Psychological Review; 1985
      National Science Foundation; 1985, 1986, 1989, 1990, 1992
      St. Martin’s Press, 1990, 1992
      Journal of Language and Social Psychology, 1993, 1999, 2001, 2002
      Communication Studies, 1992, 2000
      Communication Research, 1992, 1995, 1999
      Guggenheim Foundation, 1989
      Burgess Publishers, 1988, 1989
      Journal of Social Behavior and Personality, 1989, 2001
      Dimension Series, Speech Communication Association; 1974, 1978
      Speech and Language Sciences Division, SCA/NCA; 1975, 1976, 1977, 1983, 1999
      Language Behavior Interest Group, WSCA; 1975, 1976, 1977, 1993
      Information Systems Division, International Communication Association; 1983
      Wadsworth Publishers, 1992, 1994, 2001
      Mayfield Publishing, 1995, 1996, 2000


 CONVENTION PANEL CHAIR AND/OR CRITIC

        Speech Communication Association; 1972, 1975, 1976, 1977, 1978, 1980, 1985,
                                              1992, 1995
        Western Speech Communication Association; 1973, 1974, 1975, 1976, 1992, , 1993, 1994
        International Communication Association; 1984
Case 2:20-cv-11491-GCS-RSW ECF No. 1 filed 06/05/20                 PageID.72      Page 72 of 343




                                       PUBLICATIONS SUMMARIZED


                                         (Detailed List Available at
                           http://communication.ucdavis.edu/people/fzmotley
                                      -- Click on Curriculum Vitae)




                           ARTICLES,        ARTICLES,
                                             MINOR
                         MAJOR JRNLS,      JOURNALS,      BOOK CHAPTERS,
                                                              INVITED            INVITED
                         COMPETITIVELY    COMPETITIVELY      ARTICLES,          ARTICLES,       BOOKS
                                                               MAJOR              MINOR
                           SELECTED         SELECTED        JOURNALS            JOURNALS
                           1st (2nd)        1st (2nd)        1st (2nd)           1st (2nd)     1st (2nd)
         SUBJECTS          AUTHOR           AUTHOR           AUTHOR              AUTHOR        AUTHOR

 PUBLIC SPEAKING
 ANXIETY                      2                1                4                               3 (1)
 SLIPS OF THE TONGUE &
 DOUBLE ENTENDRES           15 (2)            1 (1)             6
 OTHER
 PSYCHOLINGUISTIC            2 (1)             (1)                                 (2)
 INTERPERSONAL COMM:
 SEXUAL INTIMACY              5                                                                     1
 FORENSIC
 COMMUNCATION                 3                                 1                                   1

 LANGUAGE                    4 (2)             2                2                                   1

 OTHER                        3
                                                                                                           67
                                                                                                           57
Case 2:20-cv-11491-GCS-RSW ECF No. 1 filed 06/05/20            PageID.73   Page 73 of 343




                                              PAPERS PRESENTED

                                       (Detailed List Available at
                         http://communication.ucdavis.edu/people/fzmotley
                                    -- Click on Curriculum Vitae)




             COMPETITIVELY SELECTED
             American Association for the Advancement of Science      2
             National Communication Association                      39
             Western States Communication Association                22
             Symposium on Automatic Control and Autonomous Computing 1
             Midwestern Psychological Association                     1
             Western Psychological Association                        4
             International Congress of Linguists                      1
             International Communication Association                  9
             Psychonomic Society                                      1
             Eastern Communication Association                        4

             INVITED
             National Communication Association                              4
             Salk Institute                                                  1
             Various Universities as Distinguished Visiting Lecturer        16
                                                                           105
             =================

             SUBJECTS
             Slips of the Tongue, Double Entendres – 38
             Psycholinguistics - 5
             Research Methods – 15
             Forensic Communication – 1
             Nonverbal Communication – 4
             Deception – 3
             Ethics – 4
             Interpersonal Communication Research - 3
             Verbal Sexual Coercion – 6
             Male-Female Misunderstanding - 3
             Language, Semantics - 9
             Public Speaking Anxiety – 10
             Public Speaking Pedagogy - 4
Case 2:20-cv-11491-GCS-RSW ECF No. 1 filed 06/05/20   PageID.74   Page 74 of 343
Case 2:20-cv-11491-GCS-RSW ECF No. 1 filed 06/05/20   PageID.75   Page 75 of 343



                           EXHIBIT 2
RECEIVED by Michigan Court of Appeals 9/17/2013 1:56:04 PM   Case 2:20-cv-11491-GCS-RSW ECF No. 1 filed 06/05/20   PageID.76   Page 76 of 343
RECEIVED by Michigan Court of Appeals 9/17/2013 1:56:04 PM   Case 2:20-cv-11491-GCS-RSW ECF No. 1 filed 06/05/20   PageID.77   Page 77 of 343
RECEIVED by Michigan Court of Appeals 9/17/2013 1:56:04 PM   Case 2:20-cv-11491-GCS-RSW ECF No. 1 filed 06/05/20   PageID.78   Page 78 of 343
RECEIVED by Michigan Court of Appeals 9/17/2013 1:56:04 PM   Case 2:20-cv-11491-GCS-RSW ECF No. 1 filed 06/05/20   PageID.79   Page 79 of 343
RECEIVED by Michigan Court of Appeals 9/17/2013 1:56:04 PM   Case 2:20-cv-11491-GCS-RSW ECF No. 1 filed 06/05/20   PageID.80   Page 80 of 343
RECEIVED by Michigan Court of Appeals 9/17/2013 1:56:04 PM   Case 2:20-cv-11491-GCS-RSW ECF No. 1 filed 06/05/20   PageID.81   Page 81 of 343
RECEIVED by Michigan Court of Appeals 9/17/2013 1:56:04 PM   Case 2:20-cv-11491-GCS-RSW ECF No. 1 filed 06/05/20   PageID.82   Page 82 of 343
Case 2:20-cv-11491-GCS-RSW ECF No. 1 filed 06/05/20   PageID.83   Page 83 of 343



                           EXHIBIT 3
Case 2:20-cv-11491-GCS-RSW ECF No. 1 filed 06/05/20   PageID.84   Page 84 of 343
Case 2:20-cv-11491-GCS-RSW ECF No. 1 filed 06/05/20   PageID.85   Page 85 of 343
Case 2:20-cv-11491-GCS-RSW ECF No. 1 filed 06/05/20   PageID.86   Page 86 of 343
Case 2:20-cv-11491-GCS-RSW ECF No. 1 filed 06/05/20   PageID.87   Page 87 of 343



                           EXHIBIT 4
Case 2:20-cv-11491-GCS-RSW ECF No. 1 filed 06/05/20   PageID.88   Page 88 of 343
Case 2:20-cv-11491-GCS-RSW ECF No. 1 filed 06/05/20   PageID.89   Page 89 of 343
Case 2:20-cv-11491-GCS-RSW ECF No. 1 filed 06/05/20   PageID.90   Page 90 of 343
Case 2:20-cv-11491-GCS-RSW ECF No. 1 filed 06/05/20   PageID.91   Page 91 of 343



                           EXHIBIT 5
Case 2:20-cv-11491-GCS-RSW ECF No. 1 filed 06/05/20            PageID.92           Page 92 of 343



                                  STATE ()[r Mlcl-llciAl{
                               -fHE
                            IN      T}IXI-FiI
                                          JUDICI,'\L  CIRCUIT


            SarahDeming- an individuarl

                  F'laintiff.
                                                          C a s eN o . 1 1 - 1 2 2 0 9 0 - C , Z
           -v-                                            H o n .D a r n i eOl ' B r i e n r

           CH INOVILLC, a MichigarrLirnilted
            LiabilityCompanydlbla E:MFIG;lt\lE
                                             NO\/l
            and FILMDISTRICT   DlSTRll3l.tTlON, L[.C,r\
            Ne,wyork  LimitedLiabilit,/Conrpany,

                  .,lointand Severarl
                                   Def,endants
                                                                               I


   IT,IARITINIFI.LEAF PLLC                        hh.TTENMUCHINI    ROSENMI\N  LLP
          H. Leaf(P43202)
   lVlartiin                                                       (admitted
                                                  l\lan R. Friedrnan       prolracvice)
        OrchardLakeRoad
   12t055                                         Jonathan  Rotr:nberrg      prohacvice,)
                                                                     (admittedl
   lSylvan Lake,Ml 48320                          5i75iMadison,ArV(3rr
                                                                     u€r
                                                  It.f
                                                    ew   York, New'Yrlrk 1002:"2
   'fel:
        1248-ei87-9993                            l-el : 212-940-B80rl)
   lerafnrarti
           n@qmail.com                            f[a n.Friedmar:@&irtlUleW=con
   r\ttorneysfor Plaintiff                        I q1athan.Rotr:nllerlrc(@latte
                                                                              nlelw,com


                                                  ]'HOMPSONEi.I(hIICiHTL.LP
                                                  JannesE. Sterruart (F'123215t+)
                                                  3i9533Woodvriard   ,A've.,Ste. 320
                                                  ElloomfieldHilks,N'll,483,04
                                                     ..248-25B-'ZI 0C)t
                                                  1-e>|
                                                  Jarnes.Stewarli@)t|.ilil'r/v.
                                                                          corn
Case 2:20-cv-11491-GCS-RSW ECF No. 1 filed 06/05/20       PageID.93    Page 93 of 343



                     l\FFtpAVlrl)FipA,vlDTUBNERLGSW



                                          is trur:to the best o1fmy knrcwledge,
      Havingbeernduly sworn,the follol",ring                                 information,
                                                                                        and

      brelief:

      1. lf calledto the stand,I ant comrpetent        to the statenrte,nts,
                                             to terstify                 and

         sukljectmatterherein.

                       my curriourlum
      2 . I haveerttached          vitae.

      3 . On Saturday,Marclr10,:21112,       the'motionpir:turet'
                                    I vrratchecl              L)t"ivet,
                                                                    uttthra

                           MartittH. Leetf.
         requestof attclrney

                      subtle,yet cons;istent
      4 . Drivecontainsi;                           themes.
                                          anti-{Setmitic

      5 . Thr=se                           in the overallplotatncl
                         thernesarermanifest
               anti-Semitic                                     story,in

                to therdetailsof the depiction
         adrJitiorr                                   Rose-,t'td1,1inr).
                                             of Elelrnie

                        thc'mesincludle
      6 . Threanti-Semitic                      Jewsar€rc;lerrnnish,
                                     thefollowing:              money

                         controllinlg
         hungry,schenrring,        lcehind
                                         threr    corruptanclpromote
                                            sr;enes,

                     r€r)pugnant
         evil,selfish,       etc...

                      religious
      7 . lalso noticed       s)'mbolisrn       withthe Churclr,
                                       associerted            andin

         particular,      withthe Cl'rurch's;
                  ?SS,ociated                       againsi;t
                                          arccusations    Jewsthat

         resiultecl    persecution,
                 in therr        inc,luding    of Jewsthroughout
                                         mLrrrCer,            l{ist,ory.

      8 . I readiabout
                     rnanyof theraborrecharacteristics     primi:lril'y
                                                   of Driv,e,,     througl"r

                                      priorLoviewingtl'rc.
                     withMartinH. L.eaf,
         correspondence                                 l'ilm.Although
                                                                     all

                             anclsterte'mrents
         of the c,haracteristic;s                   in thisA,ffidarvit
                                           inrc;lurlc'd            reg;ardingy

                                                          thartI wouldhave
                            irrthef ilrn, I dcrnrctlbelieve
         Drive,I haveobserved

                  nrcticecl
         consciously     manyof'tl'rem                      details,of
                                                         thrcl
                                     hadI notbeenawar(-'of
Case 2:20-cv-11491-GCS-RSW ECF No. 1 filed 06/05/20                                                              PageID.94                  Page 94 of 343



                                     contentin aclvilnce,
                       thelanti-Semitic                         the "JC"olr llRose's
                                                       esp(:cially                shirtat

                       therendof the movie,andev,err       sfraron the garalile
                                                  theJewis;l'r                door.

           I           I w'riteextensir,,ely          persecution
                                         aboutlristgric        of Jewsin my collurrrn
                                                                                   forthe

                             Englishlanguage
                       lar6;est            nevvslpetper      - TheJenusalem
                                                    in ll;rae,l           Post,

                       whichis alsoon the internet,
                                                 andfollowedin AmericaarndEilurop,r.',
                                                                                 The

                               Postincludes
                       Jenusalem                    Edition.Hereis a llin[,]
                                          a Chrisl.ian                   to nrrymost

                                           iaspects
                                   detailing
                       recentc;olumn,                             in Anrerica.
                                                 of anti-lier,"nritism

                                  jpol;t.com./cont!5:nt/unitlgl-states'trn_rl-lts!gcaust-
                       h1[p://bl<lgs                                           l :]rac1,rg1<lur$-passlvity

           1t0.Dr,ive
                   containsthemes,inrages;,        and ster"efryp€)s
                                         r;ituations,             that have

                       been used historically          and ju:;tifythe murderof 'Jevvs.
                                            to prolnotel                             I have,

                       written,basedon researc;h               historians,thallone of every
                                               done by crelJibrle

                                               in the pastmillennium
                       two Jews has beenmurdererJ                  for beingJewish,

                                             movie,rJis;trilbuted
           11.I arn not awarr:of a mainrstrearn                                public,
                                                              to thell\nrrerician

                       witlha consistentand applarerntly      rnessageof anti-Sernitism,
                                                     delibenate

                       althoughthis is commonin o,therpartsr:rflther
                                                                   worldtoday.

                            the trailenfor Dtriveand f,cunrjthat it was;rnisleadiing
           12. I alsowatche,rC                                                     in the

                       followingways,i:

                     SAYEII-H
     FURTHEI1DEIPONENT      T.,|OT


                                                                                  f!
                                                         L                     t/.'
                                                         \\- ,, ".__-._--,'t
                                                                       /' / ,                   ,r'
                                                              \\!     i . / , /
                                                                       k'-!'L          '
                                                                                           ''   --
                                                         Dav'idTurnerLCISW



N\,,:i;1.'!^                t 1 r zq:, 1 )-
                                                                                                                M0LL'rL. t\,lAI;llAC;|(
                                                                                                                  fllotsl
                                                                                                                        Y lPubltc
F\, err.       r\,r q ,:,                 \J ,A                                                               C ommonw eal   ofth
                                                                                                                               V i rl 3i ni a
                                                                                                                     3 16 5 16
 -----r
               '''7'   /           "/'4    -?     *a!r                                                M y C o m m i s s i rE
                                                                                                                           : nx p i r eirM
                                                                                                                                         ; a r3 1 Z 0 1 I ;
                           ..:1"

                           o'
Case 2:20-cv-11491-GCS-RSW ECF No. 1 filed 06/05/20   PageID.95   Page 95 of 343



                           EXHIBIT 6
Case 2:20-cv-11491-GCS-RSW ECF No. 1 filed 06/05/20                        PageID.96        Page 96 of 343



 Randall Bytwerk                                                                                Jan 4 (13
                                                                                                days ago)
 to me

 Hi Martin,

 After having seen Drive, I agree that Nino and Bernie Rose clearly reflect quite a range of anti-Semitic
 stereotypes.

   Randall Bytwerk
   Calvin College


 Randall Bytwerk                                                                                        Jan
                                                                                                          2
 to me

 Depends on how one defines around....

 I'm in Tasmania for the next month.

  Randall
Case 2:20-cv-11491-GCS-RSW ECF No. 1 filed 06/05/20   PageID.97   Page 97 of 343



                           EXHIBIT 7
Case 2:20-cv-11491-GCS-RSW ECF No. 1 filed 06/05/20              PageID.98      Page 98 of 343



 http://vnnforum.com/showthread.php?t=134447
 Just a nice, odd little flick but as the second half unspooled, to
 my amazement, kike villains!
 The real deal, made my ears go up.Albert Brooks is probably the
 jewiest of all jews ever in a movie. And when he takes a fork
 and... Wait, you gotta see that. He's utter trash and maybe not
 even acting.
 24
 Forget the blood in this sequence, it's just jews being jewish.The
 face-off is climactic, but all muted; still I liked the White Man
 taking out the jewtrash with style.
 And his sense of honor is first-rate, saving the White Girl, but not
 taking the place of her beaner husband. (You'll just have to take
 my word.)No idea how this came off on the big screen. Sure
 worked for me. Yes, the movie is slow and takes a long time
 getting to it. Older guys like me really aren't part of this movie's
 demograpic, but fu.. it.
 The kike showdown was just what I needed, and maybe I'm not
 alone. Big, white thumb all the way UP!
 “When I get re-elected I'm going to fuck the Jews" -- Jimmy
 Carter, 1980.
 *************************************************************
 http://www.stormfront.org/forum/t864990/ #6
 Re: Pro-White Movies?
 Drive !
 A post on the VNN goes into detail of why it is most certainly a pro white
 movie and one of the rare movies to have Jewish villains.
 a must see
 **********************************************************************
 http://www.stormfront.org/forum/t845093/ #3
 I dont know how the conclusions could be so different from mine from
 another WN, this film is very much pro WN from my point of view.
 Ok, we are introduced to the cultural wasteland in Los Angeles. Our
 protagonist is rootless, lonely and lost in this world but has found a
 father figure in a good white mechanic who is down to earth even if he
 also got to do dirty work for powerful people to survive.
 Our heroine is lost aswell, in a rented apartment with a boy she had
 with a man who is in prison. His ethnicity is probably arab or is it latino?
 Anyway, I know many here cant forgive relationship by women with
 anyone nonwhite, but we learn this shy girl was 17 when this brute
 foreigner made his move on her and made her pregnant. Probably she
 was too young and lost in the world of racemixing propaganda to
 understand the error she was commiting. Back to our hero, he has
 typical oldschool northern european look and character. Straight, quiet
 and not extravagant and loyal to his boss. He meets this girl with the
 boy and finds something worth living for in the spiritual wasteland that is
 life in Los Angeles.
Case 2:20-cv-11491-GCS-RSW ECF No. 1 filed 06/05/20                PageID.99     Page 99 of 343



 Soon we get to know the villains, two jews who are connected to dirty
 business in Los Angeles. One of them is directly from the movie
 industry and has produced movies, the other one owns a pizzeria as a
 cover up for his real job controlling criminal activity in the area. We
 never get to know all there is to these guys but we get the feeling that
 there is a power structure that is too complex and big for our white
 protaganonists to understand and they are pawns in the game for these
 jews who use them to do some dirty job for them. These jews live for
 25
 blingbling and money, they fit all the negative ideas we have about the
 jewish character, I would think you wont find two jewish villains who act
 jewish in almost any other film.
 Anyway, I wont cover the whole story but the husband gets out from
 prison and is revealed to be a bad character, a coward and just a
 miserable human beeing who needs help from our white hero to do his
 dirty job.
 I have no idea why anyone WN would be so upset about this film if it is
 not that they think films would keep quiet about the reality that white
 girls have babies by men of other races?
 You want to not show the reality? If this film showed her having a baby
 with a dark stranger and they lived happy ever after, that would be very
 insulting to me. But how about showing how her decision was a bad
 one when she got together with this criminal as a young girl, that is a
 good description of reality and a warning!
 This is overall a great film with a great white hero going on a killing
 spree against a corrupt multicultural world obviously lead by jews. In
 fact almost no film is better than this one from a WN point of view, they
 already sued the film for antisemitism so it cant be all bad:
 *****************************************************************************
 JShlomo Shekelstien 3 weeks ago
 Jews are always hypocrites when it comes to them and the goyim in
 any related issue. It is fine to bash Whites,Blacks and etc, but when a
 movie or whatever have a Jew as a villain then the filthy nose-niggers
 get all ape shit. It's one standard for the Kikes and another for the
 goyim.
 *****************************************************************
 faceless dutchebag
 I used to love Jews, after this you have officially made me an
 antisemite. whiny bitch crying about a boogeyman that isn't there. train
 to Auscwitz!!!
 *****************************************************************
 http://melgibstein.wordpress.com/2012/02/03/drive/ Response 2
 I saw ” Drive ” a while ago , and thought it was utterly boring , but , I
 noticed that the jews were portrayed AS jews , and a nasty bunch at
 that . Gosling got his big break in the hilarious joo-joo muck ” The
 Believer ” , of course . Our “leading men ” are getting awfully scrawny ,
 arent they ? ( Adrien ” The Schnozz ” Brody )
Case 2:20-cv-11491-GCS-RSW ECF No. 1 filed 06/05/20             PageID.100   Page 100 of 343



  I’ve seen very few movie portrayals of “The Kike Gangster “
Case 2:20-cv-11491-GCS-RSW ECF No. 1 filed 06/05/20   PageID.101   Page 101 of 343



                            EXHIBIT 8
-cv-11491-GCS-RSW ECF No. 1 filed 06/05/20   PageID.102   Page
Case 2:20-cv-11491-GCS-RSW ECF No. 1 filed 06/05/20   PageID.103   Page 103 of 343



                            EXHIBIT 9
Case 2:20-cv-11491-GCS-RSW ECF No. 1 filed 06/05/20   PageID.104   Page 104 of 343
Case 2:20-cv-11491-GCS-RSW ECF No. 1 filed 06/05/20   PageID.105   Page 105 of 343



                           EXHIBIT 10
Case 2:20-cv-11491-GCS-RSW ECF No. 1 filed 06/05/20                   PageID.106     Page 106 of 343



                             Circuit Court Transcript – Judge O’Brien



  THE COURT: Benefit of the argument for this summary disposition, how do you
  respond to the argument that the First Amendment is -- and let me back up. That the --
  forget overt or anything else -- I’ll tell you, quite frankly, I see the J.C. and I -- I see it.
  I’m not saying that it means -- I’m not saying that there was intent or I’m -- I don't
  purport to know what’s going on in the mind of anybody else, but I see that uplifted
  clothing and the outline. Simple question, counsel, that the viewer -- if it does qualify as
  a subliminal message of anti-Semitism, how does it survive -- counsel says it survives
  First Amendment scrutiny because the viewer is not free to reject the leaflet, so to
  speak. What -- what say you about that argument?




  MR. FRIEDMAN: I say a few things, Your Honor.
  First off, it’s there and it can be seen, so I don't think it meets the definition of
  subliminal. Second off


  THE COURT: I -- I will say I’m -- I’m -- it’s hard because I’m the Court and I have to be
  serving my role as a court and a -- and a human secondly, but I can’t help -- I’m both
  right now and as a human being when I first saw it, I didn't see the J.C., and now I do.
                                ********************************************
  The Court finds again, giving Plaintiff the benefit of any doubt, the Court will recognize
  the movie --the movie as overtly and subliminally anti-Semitic and/or promoting the
  same. And the Court will, for the benefit of Plaintiff, characterize that characteristic as
  material. Hence, the first clause of subsection (s) is satisfied, to-wit that the Defendants
  failed to reveal a material fact that the movie was anti-Semitic.[emphasis added]

  Again, a trailer which advertises a movie that is about X, but which movie is about both
  X and Y, is not deceptive. It might not be complete, but the Court finds that it is not
  deceptive, at least under the facts as Plaintiff pleads here.
Case 2:20-cv-11491-GCS-RSW ECF No. 1 filed 06/05/20               PageID.107      Page 107 of 343



  First, if there is overt anti-Semitism, it is not as clear as it could be. The words are not
  used. There --there are some bad words or words that would relate to anti-Semitism;
  however, the clearer the anti-Semitism, the more the omitting trailer could be deceptive
  or misleading. On that note, the less obvious the anti-Semitism, i.e., subliminal
  messages, the less could an omitting trailer qualify as misleading or deceptive.


  Kind of a not a good example, but a movie trailer, for example, is published to the
  people, and it is the same exact thing as the whole entire movie itself, just the trailer is
  the movie. The only difference between the trailer and the movie is that the movie has a
  red hue, whereas the trailer has no such hue. Rhetorically asking the Court --the Court
  asks is that misleading, is it deceptive? The Court finds no.
Case 2:20-cv-11491-GCS-RSW ECF No. 1 filed 06/05/20   PageID.108   Page 108 of 343



                           EXHIBIT 11-1
Case 2:20-cv-11491-GCS-RSW ECF No. 1 filed 06/05/20   PageID.109   Page 109 of 343
Case 2:20-cv-11491-GCS-RSW ECF No. 1 filed 06/05/20   PageID.110   Page 110 of 343



                           EXHIBIT 11-2
Case 2:20-cv-11491-GCS-RSW ECF No. 1 filed 06/05/20   PageID.111   Page 111 of 343
Case 2:20-cv-11491-GCS-RSW ECF No. 1 filed 06/05/20   PageID.112   Page 112 of 343



                           EXHIBIT 12-1
Case 2:20-cv-11491-GCS-RSW ECF No. 1 filed 06/05/20   PageID.113   Page 113 of 343
Case 2:20-cv-11491-GCS-RSW ECF No. 1 filed 06/05/20   PageID.114   Page 114 of 343



                           EXHIBIT 12-2
Case 2:20-cv-11491-GCS-RSW ECF No. 1 filed 06/05/20   PageID.115   Page 115 of 343
Case 2:20-cv-11491-GCS-RSW ECF No. 1 filed 06/05/20   PageID.116   Page 116 of 343



                           EXHIBIT 13
Case 2:20-cv-11491-GCS-RSW ECF No. 1 filed 06/05/20   PageID.117   Page 117 of 343
Case 2:20-cv-11491-GCS-RSW ECF No. 1 filed 06/05/20   PageID.118   Page 118 of 343



                           EXHIBIT 14-1
Case 2:20-cv-11491-GCS-RSW ECF No. 1 filed 06/05/20   PageID.119   Page 119 of 343
Case 2:20-cv-11491-GCS-RSW ECF No. 1 filed 06/05/20   PageID.120   Page 120 of 343



                           EXHIBIT 14-2
Case 2:20-cv-11491-GCS-RSW ECF No. 1 filed 06/05/20   PageID.121   Page 121 of 343
Case 2:20-cv-11491-GCS-RSW ECF No. 1 filed 06/05/20   PageID.122   Page 122 of 343



                           EXHIBIT 15
Case 2:20-cv-11491-GCS-RSW ECF No. 1 filed 06/05/20   PageID.123   Page 123 of 343
Case 2:20-cv-11491-GCS-RSW ECF No. 1 filed 06/05/20   PageID.124   Page 124 of 343



                           EXHIBIT 16
Case 2:20-cv-11491-GCS-RSW ECF No. 1 filed 06/05/20                           PageID.125        Page 125 of 343



  https://en.wikipedia.org/wiki/Jyllands-Posten




  On 15 November 1938, the editorial commented on the Kristallnacht with the words: "When one has
  studied the Jewish question in Europe for decades, the animosity towards the Jews is to a certain
  extent understandable, even if we look past the racial theories, that mean so much in the national
  socialist world view [...] We know, that tens of thousands of Jews condemn the Jewish business
  sharks, the Jewish pornography speculators and the Jewish terrorists. But still, it can not be denied,
  that the experiences which the Germans—as many other continental peoples—have had with
  regards to the Jews, form a certain basis for their persecution. One must give Germany, that they
  have a right to dispose of their Jews."[9]



  9.   Når Jyllands-Posten er i ekstremismens vold… - (Den Kolde Krig / Racisme) - Trykt i Information 19 April
  1990
Case 2:20-cv-11491-GCS-RSW ECF No. 1 filed 06/05/20   PageID.126   Page 126 of 343



                           EXHIBIT 17
Case 2:20-cv-11491-GCS-RSW ECF No. 1 filed 06/05/20   PageID.127   Page 127 of 343
Case 2:20-cv-11491-GCS-RSW ECF No. 1 filed 06/05/20   PageID.128   Page 128 of 343



                           EXHIBIT 18
Case 2:20-cv-11491-GCS-RSW ECF No. 1 filed 06/05/20   PageID.129   Page 129 of 343
Case 2:20-cv-11491-GCS-RSW ECF No. 1 filed 06/05/20   PageID.130   Page 130 of 343



                           EXHIBIT 19
Case 2:20-cv-11491-GCS-RSW ECF No. 1 filed 06/05/20   PageID.131   Page 131 of 343
Case 2:20-cv-11491-GCS-RSW ECF No. 1 filed 06/05/20   PageID.132   Page 132 of 343



                           EXHIBIT 20
Case 2:20-cv-11491-GCS-RSW ECF No. 1 filed 06/05/20   PageID.133   Page 133 of 343
Case 2:20-cv-11491-GCS-RSW ECF No. 1 filed 06/05/20   PageID.134   Page 134 of 343



                           EXHIBIT 21
Case 2:20-cv-11491-GCS-RSW ECF No. 1 filed 06/05/20   PageID.135   Page 135 of 343
Case 2:20-cv-11491-GCS-RSW ECF No. 1 filed 06/05/20   PageID.136   Page 136 of 343



                           EXHIBIT 22-1
Case 2:20-cv-11491-GCS-RSW ECF No. 1 filed 06/05/20   PageID.137   Page 137 of 343
Case 2:20-cv-11491-GCS-RSW ECF No. 1 filed 06/05/20   PageID.138   Page 138 of 343



                           EXHIBIT 22-2
Case 2:20-cv-11491-GCS-RSW ECF No. 1 filed 06/05/20   PageID.139   Page 139 of 343
Case 2:20-cv-11491-GCS-RSW ECF No. 1 filed 06/05/20   PageID.140   Page 140 of 343



                           EXHIBIT 23
Case 2:20-cv-11491-GCS-RSW ECF No. 1 filed 06/05/20   PageID.141   Page 141 of 343
Case 2:20-cv-11491-GCS-RSW ECF No. 1 filed 06/05/20   PageID.142   Page 142 of 343



                           EXHIBIT 24
Case 2:20-cv-11491-GCS-RSW ECF No. 1 filed 06/05/20   PageID.143   Page 143 of 343
Case 2:20-cv-11491-GCS-RSW ECF No. 1 filed 06/05/20   PageID.144   Page 144 of 343



                           EXHIBIT 25
Case 2:20-cv-11491-GCS-RSW ECF No. 1 filed 06/05/20   PageID.145   Page 145 of 343
Case 2:20-cv-11491-GCS-RSW ECF No. 1 filed 06/05/20   PageID.146   Page 146 of 343



                           EXHIBIT 26
Case 2:20-cv-11491-GCS-RSW ECF No. 1 filed 06/05/20   PageID.147   Page 147 of 343
Case 2:20-cv-11491-GCS-RSW ECF No. 1 filed 06/05/20   PageID.148   Page 148 of 343



                           EXHIBIT 27
Case 2:20-cv-11491-GCS-RSW ECF No. 1 filed 06/05/20   PageID.149   Page 149 of 343
Case 2:20-cv-11491-GCS-RSW ECF No. 1 filed 06/05/20   PageID.150   Page 150 of 343



                           EXHIBIT 28
Case 2:20-cv-11491-GCS-RSW ECF No. 1 filed 06/05/20   PageID.151   Page 151 of 343
Case 2:20-cv-11491-GCS-RSW ECF No. 1 filed 06/05/20   PageID.152   Page 152 of 343



                           EXHIBIT 29
Case 2:20-cv-11491-GCS-RSW ECF No. 1 filed 06/05/20   PageID.153   Page 153 of 343
Case 2:20-cv-11491-GCS-RSW ECF No. 1 filed 06/05/20   PageID.154   Page 154 of 343



                           EXHIBIT 30
Case 2:20-cv-11491-GCS-RSW ECF No. 1 filed 06/05/20   PageID.155   Page 155 of 343
Case 2:20-cv-11491-GCS-RSW ECF No. 1 filed 06/05/20   PageID.156   Page 156 of 343



                           EXHIBIT 31
Case 2:20-cv-11491-GCS-RSW ECF No. 1 filed 06/05/20   PageID.157   Page 157 of 343
Case 2:20-cv-11491-GCS-RSW ECF No. 1 filed 06/05/20   PageID.158   Page 158 of 343



                           EXHIBIT 32
Case 2:20-cv-11491-GCS-RSW ECF No. 1 filed 06/05/20   PageID.159   Page 159 of 343
Case 2:20-cv-11491-GCS-RSW ECF No. 1 filed 06/05/20   PageID.160   Page 160 of 343



                           EXHIBIT 33
Case 2:20-cv-11491-GCS-RSW ECF No. 1 filed 06/05/20   PageID.161   Page 161 of 343
Case 2:20-cv-11491-GCS-RSW ECF No. 1 filed 06/05/20   PageID.162   Page 162 of 343



                           EXHIBIT 34
Case 2:20-cv-11491-GCS-RSW ECF No. 1 filed 06/05/20   PageID.163   Page 163 of 343
Case 2:20-cv-11491-GCS-RSW ECF No. 1 filed 06/05/20   PageID.164   Page 164 of 343



                           EXHIBIT 35-1
Case 2:20-cv-11491-GCS-RSW ECF No. 1 filed 06/05/20   PageID.165   Page 165 of 343
Case 2:20-cv-11491-GCS-RSW ECF No. 1 filed 06/05/20   PageID.166   Page 166 of 343



                           EXHIBIT 35-2
Case 2:20-cv-11491-GCS-RSW ECF No. 1 filed 06/05/20   PageID.167   Page 167 of 343
Case 2:20-cv-11491-GCS-RSW ECF No. 1 filed 06/05/20   PageID.168   Page 168 of 343



                           EXHIBIT 36
Case 2:20-cv-11491-GCS-RSW ECF No. 1 filed 06/05/20   PageID.169   Page 169 of 343
Case 2:20-cv-11491-GCS-RSW ECF No. 1 filed 06/05/20   PageID.170   Page 170 of 343



                           EXHIBIT 36-2
Case 2:20-cv-11491-GCS-RSW ECF No. 1 filed 06/05/20   PageID.171   Page 171 of 343
Case 2:20-cv-11491-GCS-RSW ECF No. 1 filed 06/05/20   PageID.172   Page 172 of 343



                           EXHIBIT 36-3
Case 2:20-cv-11491-GCS-RSW ECF No. 1 filed 06/05/20   PageID.173   Page 173 of 343
Case 2:20-cv-11491-GCS-RSW ECF No. 1 filed 06/05/20   PageID.174   Page 174 of 343



                           EXHIBIT 36-4
Case 2:20-cv-11491-GCS-RSW ECF No. 1 filed 06/05/20   PageID.175   Page 175 of 343
Case 2:20-cv-11491-GCS-RSW ECF No. 1 filed 06/05/20   PageID.176   Page 176 of 343



                           EXHIBIT 37




                                      39
Case 2:20-cv-11491-GCS-RSW ECF No. 1 filed 06/05/20   PageID.177   Page 177 of 343
Case 2:20-cv-11491-GCS-RSW ECF No. 1 filed 06/05/20   PageID.178   Page 178 of 343



                           EXHIBIT 38
Case 2:20-cv-11491-GCS-RSW ECF No. 1 filed 06/05/20   PageID.179   Page 179 of 343
Case 2:20-cv-11491-GCS-RSW ECF No. 1 filed 06/05/20   PageID.180   Page 180 of 343



                           EXHIBIT 39
Case 2:20-cv-11491-GCS-RSW ECF No. 1 filed 06/05/20   PageID.181   Page 181 of 343
Case 2:20-cv-11491-GCS-RSW ECF No. 1 filed 06/05/20   PageID.182   Page 182 of 343



                           EXHIBIT 40
Case 2:20-cv-11491-GCS-RSW ECF No. 1 filed 06/05/20   PageID.183   Page 183 of 343
Case 2:20-cv-11491-GCS-RSW ECF No. 1 filed 06/05/20   PageID.184   Page 184 of 343



                           EXHIBIT 41
Case 2:20-cv-11491-GCS-RSW ECF No. 1 filed 06/05/20   PageID.185   Page 185 of 343
Case 2:20-cv-11491-GCS-RSW ECF No. 1 filed 06/05/20   PageID.186   Page 186 of 343



                           EXHIBIT 42
Case 2:20-cv-11491-GCS-RSW ECF No. 1 filed 06/05/20   PageID.187   Page 187 of 343
Case 2:20-cv-11491-GCS-RSW ECF No. 1 filed 06/05/20   PageID.188   Page 188 of 343



                           EXHIBIT 43
Case 2:20-cv-11491-GCS-RSW ECF No. 1 filed 06/05/20   PageID.189   Page 189 of 343
Case 2:20-cv-11491-GCS-RSW ECF No. 1 filed 06/05/20   PageID.190   Page 190 of 343



                           EXHIBIT 44
Case 2:20-cv-11491-GCS-RSW ECF No. 1 filed 06/05/20   PageID.191   Page 191 of 343
Case 2:20-cv-11491-GCS-RSW ECF No. 1 filed 06/05/20   PageID.192   Page 192 of 343



                           EXHIBIT 45
Case 2:20-cv-11491-GCS-RSW ECF No. 1 filed 06/05/20   PageID.193   Page 193 of 343
Case 2:20-cv-11491-GCS-RSW ECF No. 1 filed 06/05/20   PageID.194   Page 194 of 343



                           EXHIBIT 46
Case 2:20-cv-11491-GCS-RSW ECF No. 1 filed 06/05/20   PageID.195   Page 195 of 343
Case 2:20-cv-11491-GCS-RSW ECF No. 1 filed 06/05/20   PageID.196   Page 196 of 343



                           EXHIBIT 47
Case 2:20-cv-11491-GCS-RSW ECF No. 1 filed 06/05/20   PageID.197   Page 197 of 343
Case 2:20-cv-11491-GCS-RSW ECF No. 1 filed 06/05/20   PageID.198   Page 198 of 343



                           EXHIBIT 48
Case 2:20-cv-11491-GCS-RSW ECF No. 1 filed 06/05/20   PageID.199   Page 199 of 343
Case 2:20-cv-11491-GCS-RSW ECF No. 1 filed 06/05/20   PageID.200   Page 200 of 343



                           EXHIBIT 49
Case 2:20-cv-11491-GCS-RSW ECF No. 1 filed 06/05/20   PageID.201   Page 201 of 343
Case 2:20-cv-11491-GCS-RSW ECF No. 1 filed 06/05/20   PageID.202   Page 202 of 343



                           EXHIBIT 50
Case 2:20-cv-11491-GCS-RSW ECF No. 1 filed 06/05/20   PageID.203   Page 203 of 343
Case 2:20-cv-11491-GCS-RSW ECF No. 1 filed 06/05/20   PageID.204   Page 204 of 343



                           EXHIBIT 51
Case 2:20-cv-11491-GCS-RSW ECF No. 1 filed 06/05/20   PageID.205   Page 205 of 343
Case 2:20-cv-11491-GCS-RSW ECF No. 1 filed 06/05/20   PageID.206   Page 206 of 343



                           EXHIBIT 52
Case 2:20-cv-11491-GCS-RSW ECF No. 1 filed 06/05/20   PageID.207   Page 207 of 343
Case 2:20-cv-11491-GCS-RSW ECF No. 1 filed 06/05/20   PageID.208   Page 208 of 343



                           EXHIBIT 52-1
Case 2:20-cv-11491-GCS-RSW ECF No. 1 filed 06/05/20   PageID.209   Page 209 of 343
Case 2:20-cv-11491-GCS-RSW ECF No. 1 filed 06/05/20   PageID.210   Page 210 of 343



                           EXHIBIT 53




                                      55
Case 2:20-cv-11491-GCS-RSW ECF No. 1 filed 06/05/20   PageID.211   Page 211 of 343
Case 2:20-cv-11491-GCS-RSW ECF No. 1 filed 06/05/20   PageID.212   Page 212 of 343



                           EXHIBIT 54
Case 2:20-cv-11491-GCS-RSW ECF No. 1 filed 06/05/20   PageID.213   Page 213 of 343
Case 2:20-cv-11491-GCS-RSW ECF No. 1 filed 06/05/20   PageID.214   Page 214 of 343



                           EXHIBIT 55




                                      57
Case 2:20-cv-11491-GCS-RSW ECF No. 1 filed 06/05/20   PageID.215   Page 215 of 343
Case 2:20-cv-11491-GCS-RSW ECF No. 1 filed 06/05/20   PageID.216   Page 216 of 343



                           EXHIBIT 56




                                      58
Case 2:20-cv-11491-GCS-RSW ECF No. 1 filed 06/05/20   PageID.217   Page 217 of 343
Case 2:20-cv-11491-GCS-RSW ECF No. 1 filed 06/05/20   PageID.218   Page 218 of 343



                           EXHIBIT 57




                                      59
Case 2:20-cv-11491-GCS-RSW ECF No. 1 filed 06/05/20   PageID.219   Page 219 of 343
Case 2:20-cv-11491-GCS-RSW ECF No. 1 filed 06/05/20   PageID.220   Page 220 of 343



                           EXHIBIT 58




                                      60
Case 2:20-cv-11491-GCS-RSW ECF No. 1 filed 06/05/20   PageID.221   Page 221 of 343
Case 2:20-cv-11491-GCS-RSW ECF No. 1 filed 06/05/20   PageID.222   Page 222 of 343



                           EXHIBIT 59




                                      61
Case 2:20-cv-11491-GCS-RSW ECF No. 1 filed 06/05/20   PageID.223   Page 223 of 343
Case 2:20-cv-11491-GCS-RSW ECF No. 1 filed 06/05/20   PageID.224   Page 224 of 343



                           EXHIBIT 60




                                      62
Case 2:20-cv-11491-GCS-RSW ECF No. 1 filed 06/05/20   PageID.225   Page 225 of 343
Case 2:20-cv-11491-GCS-RSW ECF No. 1 filed 06/05/20   PageID.226   Page 226 of 343



                           EXHIBIT 61




                                      63
Case 2:20-cv-11491-GCS-RSW ECF No. 1 filed 06/05/20   PageID.227   Page 227 of 343
Case 2:20-cv-11491-GCS-RSW ECF No. 1 filed 06/05/20   PageID.228   Page 228 of 343



                           EXHIBIT 62




                                      64
Case 2:20-cv-11491-GCS-RSW ECF No. 1 filed 06/05/20   PageID.229   Page 229 of 343
Case 2:20-cv-11491-GCS-RSW ECF No. 1 filed 06/05/20   PageID.230   Page 230 of 343



                           EXHIBIT 63




                                      65
Case 2:20-cv-11491-GCS-RSW ECF No. 1 filed 06/05/20   PageID.231   Page 231 of 343
Case 2:20-cv-11491-GCS-RSW ECF No. 1 filed 06/05/20   PageID.232   Page 232 of 343



                           EXHIBIT 64




                                      66
Case 2:20-cv-11491-GCS-RSW ECF No. 1 filed 06/05/20   PageID.233   Page 233 of 343
Case 2:20-cv-11491-GCS-RSW ECF No. 1 filed 06/05/20   PageID.234   Page 234 of 343



                           EXHIBIT 65




                                      67
Case 2:20-cv-11491-GCS-RSW ECF No. 1 filed 06/05/20   PageID.235   Page 235 of 343
Case 2:20-cv-11491-GCS-RSW ECF No. 1 filed 06/05/20   PageID.236   Page 236 of 343



                           EXHIBIT 66




                                      67
Case 2:20-cv-11491-GCS-RSW ECF No. 1 filed 06/05/20   PageID.237   Page 237 of 343
Case 2:20-cv-11491-GCS-RSW ECF No. 1 filed 06/05/20   PageID.238   Page 238 of 343



                           EXHIBIT 67
Case 2:20-cv-11491-GCS-RSW ECF No. 1 filed 06/05/20   PageID.239   Page 239 of 343
Case 2:20-cv-11491-GCS-RSW ECF No. 1 filed 06/05/20   PageID.240   Page 240 of 343



                           EXHIBIT 68
Case 2:20-cv-11491-GCS-RSW ECF No. 1 filed 06/05/20   PageID.241   Page 241 of 343
Case 2:20-cv-11491-GCS-RSW ECF No. 1 filed 06/05/20   PageID.242   Page 242 of 343



                           EXHIBIT 69
Case 2:20-cv-11491-GCS-RSW ECF No. 1 filed 06/05/20   PageID.243   Page 243 of 343
Case 2:20-cv-11491-GCS-RSW ECF No. 1 filed 06/05/20   PageID.244   Page 244 of 343



                           EXHIBIT 70
Case 2:20-cv-11491-GCS-RSW ECF No. 1 filed 06/05/20   PageID.245   Page 245 of 343




                                              OBSCENE
Case 2:20-cv-11491-GCS-RSW ECF No. 1 filed 06/05/20   PageID.246   Page 246 of 343



                           EXHIBIT 71
Case 2:20-cv-11491-GCS-RSW ECF No. 1 filed 06/05/20   PageID.247   Page 247 of 343
Case 2:20-cv-11491-GCS-RSW ECF No. 1 filed 06/05/20   PageID.248   Page 248 of 343



                           EXHIBIT 72
Case 2:20-cv-11491-GCS-RSW ECF No. 1 filed 06/05/20   PageID.249   Page 249 of 343
Case 2:20-cv-11491-GCS-RSW ECF No. 1 filed 06/05/20   PageID.250   Page 250 of 343



                           EXHIBIT 73
Case 2:20-cv-11491-GCS-RSW ECF No. 1 filed 06/05/20   PageID.251   Page 251 of 343
Case 2:20-cv-11491-GCS-RSW ECF No. 1 filed 06/05/20   PageID.252   Page 252 of 343



                           EXHIBIT 74
Case 2:20-cv-11491-GCS-RSW ECF No. 1 filed 06/05/20   PageID.253   Page 253 of 343
Case 2:20-cv-11491-GCS-RSW ECF No. 1 filed 06/05/20   PageID.254   Page 254 of 343



                           EXHIBIT 75
Case 2:20-cv-11491-GCS-RSW ECF No. 1 filed 06/05/20   PageID.255   Page 255 of 343
Case 2:20-cv-11491-GCS-RSW ECF No. 1 filed 06/05/20   PageID.256   Page 256 of 343



                           EXHIBIT 76
Case 2:20-cv-11491-GCS-RSW ECF No. 1 filed 06/05/20   PageID.257   Page 257 of 343
Case 2:20-cv-11491-GCS-RSW ECF No. 1 filed 06/05/20   PageID.258   Page 258 of 343



                           EXHIBIT 77
Case 2:20-cv-11491-GCS-RSW ECF No. 1 filed 06/05/20   PageID.259   Page 259 of 343
Case 2:20-cv-11491-GCS-RSW ECF No. 1 filed 06/05/20   PageID.260   Page 260 of 343



                           EXHIBIT 78
Case 2:20-cv-11491-GCS-RSW ECF No. 1 filed 06/05/20   PageID.261   Page 261 of 343
Case 2:20-cv-11491-GCS-RSW ECF No. 1 filed 06/05/20   PageID.262   Page 262 of 343



                           EXHIBIT 79
Case 2:20-cv-11491-GCS-RSW ECF No. 1 filed 06/05/20   PageID.263   Page 263 of 343
Case 2:20-cv-11491-GCS-RSW ECF No. 1 filed 06/05/20   PageID.264   Page 264 of 343



                           EXHIBIT 80
Case 2:20-cv-11491-GCS-RSW ECF No. 1 filed 06/05/20   PageID.265   Page 265 of 343
Case 2:20-cv-11491-GCS-RSW ECF No. 1 filed 06/05/20   PageID.266   Page 266 of 343



                           EXHIBIT 81
Case 2:20-cv-11491-GCS-RSW ECF No. 1 filed 06/05/20   PageID.267   Page 267 of 343
Case 2:20-cv-11491-GCS-RSW ECF No. 1 filed 06/05/20   PageID.268   Page 268 of 343



                           EXHIBIT 81-2
Case 2:20-cv-11491-GCS-RSW ECF No. 1 filed 06/05/20   PageID.269   Page 269 of 343
Case 2:20-cv-11491-GCS-RSW ECF No. 1 filed 06/05/20   PageID.270   Page 270 of 343



                           EXHIBIT 82
Case 2:20-cv-11491-GCS-RSW ECF No. 1 filed 06/05/20   PageID.271   Page 271 of 343
Case 2:20-cv-11491-GCS-RSW ECF No. 1 filed 06/05/20   PageID.272   Page 272 of 343



                           EXHIBIT 83
Case 2:20-cv-11491-GCS-RSW ECF No. 1 filed 06/05/20   PageID.273   Page 273 of 343
Case 2:20-cv-11491-GCS-RSW ECF No. 1 filed 06/05/20   PageID.274   Page 274 of 343



                           EXHIBIT 84
Case 2:20-cv-11491-GCS-RSW ECF No. 1 filed 06/05/20   PageID.275   Page 275 of 343
Case 2:20-cv-11491-GCS-RSW ECF No. 1 filed 06/05/20   PageID.276   Page 276 of 343



                           EXHIBIT 85
Case 2:20-cv-11491-GCS-RSW ECF No. 1 filed 06/05/20   PageID.277   Page 277 of 343
Case 2:20-cv-11491-GCS-RSW ECF No. 1 filed 06/05/20   PageID.278   Page 278 of 343



                           EXHIBIT 86
Case 2:20-cv-11491-GCS-RSW ECF No. 1 filed 06/05/20   PageID.279   Page 279 of 343
Case 2:20-cv-11491-GCS-RSW ECF No. 1 filed 06/05/20   PageID.280   Page 280 of 343



                           EXHIBIT 87
Case 2:20-cv-11491-GCS-RSW ECF No. 1 filed 06/05/20   PageID.281   Page 281 of 343
Case 2:20-cv-11491-GCS-RSW ECF No. 1 filed 06/05/20   PageID.282   Page 282 of 343



                           EXHIBIT 88
Case 2:20-cv-11491-GCS-RSW ECF No. 1 filed 06/05/20   PageID.283   Page 283 of 343
Case 2:20-cv-11491-GCS-RSW ECF No. 1 filed 06/05/20   PageID.284   Page 284 of 343



                           EXHIBIT 89
Case 2:20-cv-11491-GCS-RSW ECF No. 1 filed 06/05/20   PageID.285   Page 285 of 343
Case 2:20-cv-11491-GCS-RSW ECF No. 1 filed 06/05/20   PageID.286   Page 286 of 343



                           EXHIBIT 90
Case 2:20-cv-11491-GCS-RSW ECF No. 1 filed 06/05/20   PageID.287   Page 287 of 343
Case 2:20-cv-11491-GCS-RSW ECF No. 1 filed 06/05/20   PageID.288   Page 288 of 343



                           EXHIBIT 91
Case 2:20-cv-11491-GCS-RSW ECF No. 1 filed 06/05/20   PageID.289   Page 289 of 343
Case 2:20-cv-11491-GCS-RSW ECF No. 1 filed 06/05/20   PageID.290   Page 290 of 343



                           EXHIBIT 92
Case 2:20-cv-11491-GCS-RSW ECF No. 1 filed 06/05/20   PageID.291   Page 291 of 343
Case 2:20-cv-11491-GCS-RSW ECF No. 1 filed 06/05/20   PageID.292   Page 292 of 343



                           EXHIBIT 93
Case 2:20-cv-11491-GCS-RSW ECF No. 1 filed 06/05/20   PageID.293   Page 293 of 343
Case 2:20-cv-11491-GCS-RSW ECF No. 1 filed 06/05/20   PageID.294   Page 294 of 343



                           EXHIBIT 94-1
Case 2:20-cv-11491-GCS-RSW ECF No. 1 filed 06/05/20   PageID.295   Page 295 of 343
Case 2:20-cv-11491-GCS-RSW ECF No. 1 filed 06/05/20   PageID.296   Page 296 of 343



                           EXHIBIT 94-2
Case 2:20-cv-11491-GCS-RSW ECF No. 1 filed 06/05/20   PageID.297   Page 297 of 343
Case 2:20-cv-11491-GCS-RSW ECF No. 1 filed 06/05/20   PageID.298   Page 298 of 343



                           EXHIBIT 94-3
Case 2:20-cv-11491-GCS-RSW ECF No. 1 filed 06/05/20   PageID.299   Page 299 of 343
Case 2:20-cv-11491-GCS-RSW ECF No. 1 filed 06/05/20   PageID.300   Page 300 of 343
Case 2:20-cv-11491-GCS-RSW ECF No. 1 filed 06/05/20   PageID.301   Page 301 of 343
Case 2:20-cv-11491-GCS-RSW ECF No. 1 filed 06/05/20   PageID.302   Page 302 of 343




         EXHIBIT 94-5
Case 2:20-cv-11491-GCS-RSW ECF No. 1 filed 06/05/20   PageID.303   Page 303 of 343




                   EXHIBIT B
                 PRAXIS V COKE
Case 2:20-cv-11491-GCS-RSW
          Case 3:17-cv-00016-JSC
                              ECF Document
                                  No. 1 filed8 06/05/20
                                                Filed 01/17/17
                                                          PageID.304
                                                               Page 1 Page
                                                                      of 39 304 of 343



     1 CENTER FOR SCIENCE IN THE PUBLIC INTEREST
       Maia C. Kats (to be admitted pro hac vice)
     2 mkats@cspinet.org
     3 Matthew B. Simon (to be admitted pro hac vice)
       msimon@cspinet.org
     4 1220 L Street, Northwest, Suite 3000
       Washington, District of Columbia 20005
     5 Telephone: (202) 777-8381
     6
       REESE LLP
     7 Michael R. Reese (State Bar No. 206773)
       mreese@reesellp.com
     8
       100 W. 93rd Street, 16th floor
     9 New York, New York 10025
       Telephone: (212) 643-0500
    10
       THE PUBLIC HEALTH ADVOCACY INSTITUTE
    11
       Andrew Rainer (to be admitted pro hac vice)
    12 arainer@phaionline.org
       360 Huntington Ave., Suite 117 CU
    13 Boston, Massachusetts 02115
       Telephone: (617) 373-2026
    14
    15 Counsel for Plaintiff The Praxis Project
    16                            UNITED STATES DISTRICT COURT
    17                          NORTHERN DISTRICT OF CALIFORNIA
                                     SAN FRANCISCO DIVISION
    18
    19   THE PRAXIS PROJECT, a non-profit              Case No. 3:17-cv-00016-JSC
         corporation,
    20                                                 AMENDED COMPLAINT FOR
    21                         Plaintiff,              DECLARATORY AND INJUNCTIVE
                                                       RELIEF
    22          v.
                                                       DEMAND FOR JURY TRIAL
    23
         THE COCA-COLA COMPANY and
    24   AMERICAN BEVERAGE ASSOCIATION,

    25                         Defendants.
    26
    27
    28

                                             AMENDED COMPLAINT
                           Praxis Project v. Coca-Cola Co., No. 3:17-cv-00016-JSC
                                                      1
Case 2:20-cv-11491-GCS-RSW
          Case 3:17-cv-00016-JSC
                              ECF Document
                                  No. 1 filed8 06/05/20
                                                Filed 01/17/17
                                                          PageID.305
                                                               Page 2 Page
                                                                      of 39 305 of 343



     1          Plaintiff The Praxis Project (“Praxis” or “Plaintiff”) brings this action against The Coca-
     2 Cola Company (“Coca-Cola”) and the American Beverage Association (“ABA”) (collectively,
     3 “Defendants”). Plaintiff’s allegations against Defendants are based on information and belief
     4 and on investigation of Plaintiff’s counsel, except for allegations specifically pertaining to
     5 Plaintiff, which are based on Plaintiff’s personal knowledge.
     6                                     NATURE OF THE ACTION
     7          1.      This is an action under the California Unfair Competition Law and False
     8 Advertising Law to enjoin Coca-Cola and the ABA from engaging in false and misleading
     9 marketing of sugar-sweetened beverages.1 Plaintiff also asserts claims for the intentional and
    10 negligent breach of a special duty.
    11          2.      Coca-Cola, the leading manufacturer and supplier in the world of sugar-
    12 sweetened beverages, deceives consumers about their health impact. It does so independently,
    13 and also with the assistance of and through statements made by the American Beverage
    14 Association, a trade organization which Coca-Cola funds and materially directs.
    15          3.      For years, Defendants have engaged in a pattern of deception to mislead and
    16 confuse the public (and governmental entities that bear responsibility for the public health) about
    17 the scientific consensus that consumption of sugar-sweetened beverages is linked to obesity, type
    18 2 diabetes, and cardiovascular disease.
    19          4.      Defendant Coca-Cola has also engaged in a pattern of deception to mislead the
    20 public (and governmental entities that bear responsibility for the public health) regarding its
    21 advertising to children.
    22          5.      Although Defendants have publicly pledged allegiance to objective scientific
    23 criteria, they have instead represented falsely that sugar-sweetened beverages are not
    24 scientifically linked to obesity, diabetes, and cardiovascular disease, and have waged an
    25
    26   1
         “Sugar-sweetened beverage” refers to any carbonated or non-carbonated drink that is sweetened
       with sugar or high fructose corn syrup, or other caloric sweeteners, including soda, fruit drinks, teas,
    27 coffees, sports drinks, and energy drinks. CTRS. FOR DISEASE CONTROL & PREVENTION, THE CDC
       GUIDE TO STRATEGIES FOR REDUCING THE CONSUMPTION OF SUGAR-SWEETENED BEVERAGES 4
    28 (2010), http://goo.gl/OWgFs.

                                               AMENDED COMPLAINT
                             Praxis Project v. Coca-Cola Co., No. 3:17-cv-00016-JSC
                                                        2
Case 2:20-cv-11491-GCS-RSW
          Case 3:17-cv-00016-JSC
                              ECF Document
                                  No. 1 filed8 06/05/20
                                                Filed 01/17/17
                                                          PageID.306
                                                               Page 3 Page
                                                                      of 39 306 of 343



     1 aggressive campaign of disinformation about the health consequences of consuming sugar-
     2 sweetened beverages.
     3          6.     Defendants have undertaken these actions even though they know and have
     4 known that sugar-sweetened beverages are linked to serious medical conditions, including
     5 obesity, diabetes, and cardiovascular disease, when consumed regularly.
     6          7.     Although Defendant Coca-Cola promised that it would not advertise sugar-
     7 sweetened beverages to children, it has advertised to children on a massive scale.
     8          8.     A primary purpose of these ongoing campaigns of disinformation and
     9 misrepresentation is to maintain and increase the sales of sugar-sweetened beverages, and to
    10 thwart and delay efforts of government entities to regulate sugar-sweetened beverages through
    11 warning labels, taxes, and other measures designed to make consumers aware of the potential for
    12 harm.
    13          9.     Defendants have engaged in this conduct despite knowing that sugar-sweetened
    14 beverages are scientifically linked to obesity, diabetes, and cardiovascular disease, and these
    15 diseases are at epidemic levels in California and the United States.
    16          10.    Each year, millions of Californians, and others across the United States, will
    17 either develop, or develop the markers for, obesity, type 2 diabetes, and/or cardiovascular
    18 disease, owing at least in part to consumption of sugar-sweetened beverages.
    19          11.     Each year, Coca-Cola reaps huge profits from the sale of its sugar-sweetened
    20 beverages.
    21          12.     Each year, Coca-Cola spends billions of dollars on misleading and deceptive
    22 promotions and advertising that have enormous appeal to consumers, including children, which
    23 advertising effects persist over years.
    24          13.     Plaintiff seeks injunctive relief for the conduct alleged in the complaint. Among
    25 other things, Plaintiff seeks a permanent injunction to require the Defendants to: publicly
    26 disclose their files on the potential health implications of consuming sugar-sweetened beverages;
    27 fund a public education campaign to educate consumers about the association between sugar-
    28 sweetened beverage consumption and obesity, diabetes, and cardiovascular disease; cease

                                              AMENDED COMPLAINT
                            Praxis Project v. Coca-Cola Co., No. 3:17-cv-00016-JSC
                                                       3
Case 2:20-cv-11491-GCS-RSW
          Case 3:17-cv-00016-JSC
                              ECF Document
                                  No. 1 filed8 06/05/20
                                                Filed 01/17/17
                                                          PageID.307
                                                               Page 4 Page
                                                                      of 39 307 of 343



     1 prospectively all deceptive advertising and promotions that imply in any manner that sugar-
     2 sweetened beverage consumption is not linked to obesity, diabetes, and cardiovascular disease,
     3 and conversely is healthy; and, in the case of Coca-Cola, cease all advertising that reaches
     4 children under the age of 12 in significant numbers.
     5                                               PARTIES
     6          14.     Plaintiff Praxis is a nonprofit corporation pursuant to section 501(c)(3) of the
     7 Internal Revenue Code, with offices in Oakland, California, and Washington, DC. Plaintiff’s
     8 mission is to build healthier communities, and through the efforts of its staff, Plaintiff engages in
     9 significant advocacy relating to sugar-sweetened beverages and the health consequences of their
    10 frequent consumption. Plaintiff’s work is well recognized, including but not limited to the
    11 efforts of its Executive Director, Xavier Morales. As alleged in more detail below, Plaintiff has
    12 diverted significant resources to its advocacy concerning sugar-sweetened beverages. This
    13 diversion has prevented Plaintiff from allocating resources to other projects that advance
    14 healthier communities. Plaintiff could have avoided many of these expenditures if Defendants
    15 had not engaged in deception about the consequences of consuming sugar-sweetened beverages,
    16 consistent with its legal duty.
    17          15.     Defendant Coca-Cola is a public corporation, organized and existing under the
    18 laws of the State of Delaware, and headquartered in Atlanta, Georgia. Coca-Cola describes itself
    19 as the largest manufacturer, distributor, and marketer of nonalcoholic beverage concentrates and
    20 syrups in the world, many of which are sugar-sweetened beverages, including its flagship Coca-
    21 Cola, or Coke. In 2012, Coca-Cola’s gross profits were $28.96 billion.2 In 2012, its advertising
    22 budget was $3.34 billion.3
    23          16.     Defendant American Beverage Association is a trade association headquartered in
    24 Washington, DC that represents the manufacturers, bottlers and distributors of various drinks,
    25
    26
         2
    27   The Coca-Cola Co., Annual Report (Form 10-K), at 50 (Feb. 27, 2013), http://goo.gl/RzMbtF (FY
       2012).
    28 3 Id. at 54.

                                               AMENDED COMPLAINT
                             Praxis Project v. Coca-Cola Co., No. 3:17-cv-00016-JSC
                                                        4
Case 2:20-cv-11491-GCS-RSW
          Case 3:17-cv-00016-JSC
                              ECF Document
                                  No. 1 filed8 06/05/20
                                                Filed 01/17/17
                                                          PageID.308
                                                               Page 5 Page
                                                                      of 39 308 of 343



     1 including sugar-sweetened beverages. Coca-Cola executives help manage and direct the ABA,
     2 and materially fund its operations.
     3                                  JURISDICTION AND VENUE
     4          17.    This Court has subject matter jurisdiction over this action pursuant to 28 U.S.C.
     5 § 1332 because Plaintiff and Defendants are citizens of different states and the amount in
     6 controversy exceeds $75,000.
     7          18.    The Court has personal jurisdiction over Defendant Coca-Cola because it
     8 conducts substantial business in this district and throughout the State of California, and over
     9 Defendant American Beverage Association because it has made statements in this district and
    10 has specifically sought to influence consumer perceptions on sugar-sweetened beverages in this
    11 district.
    12          19.    Venue is proper in this Court under 28 U.S.C. § 1391(b) because a substantial
    13 number of the acts and omissions alleged herein occurred within this district.
    14                 ALLEGATIONS COMMON TO ALL CLAIMS FOR RELIEF
    15 I.       HEALTH CONSEQUENCES OF SUGAR-SWEETENED BEVERAGE
                CONSUMPTION
    16
    17          20.    The American Heart Association recommends a daily maximum of six (6)
    18 teaspoons of added sugar for adult women and children, and nine (9) teaspoons for men.4
    19          21.     A 16-ounce bottle of Coke, by comparison, has 12 teaspoons of sugar, a 15-
    20 ounce bottle of Coca-Cola’s Minute Maid Cranberry Grape Juice Beverage has approximately 13
    21 teaspoons of added sugar, and a 20-ounce bottle of the company’s vitaminwater has 8
    22 teaspoons.5 Twelve teaspoons of sugar is 200% of the AHA recommended daily maximum for
    23 women, and more than twice the sugar content of a Twix candy bar.6
    24
    25
    26   4
         Added Sugars, AM. HEART ASS’N, http://goo.gl/PoigAa (last visited Jan. 4, 2017).
         5
    27   Of the parents who purchased vitaminwater for their children, 78% thought it was healthy. Tina
       Rosenberg, Labeling the Danger in Soda, N.Y. TIMES (March 30, 2016), http://goo.gl/TnryHW.
    28 6 Id.

                                              AMENDED COMPLAINT
                            Praxis Project v. Coca-Cola Co., No. 3:17-cv-00016-JSC
                                                       5
Case 2:20-cv-11491-GCS-RSW
          Case 3:17-cv-00016-JSC
                              ECF Document
                                  No. 1 filed8 06/05/20
                                                Filed 01/17/17
                                                          PageID.309
                                                               Page 6 Page
                                                                      of 39 309 of 343



     1          22.    Sugar-sweetened beverages are the leading source of added sugars in the
     2 American diet.7
     3          23.    Sugar-sweetened beverage consumption is scientifically linked to obesity, type 2
     4 diabetes, and cardiovascular disease.
     5          24.    Stronger evidence links these diseases with the consumption of sugar-sweetened
     6 beverages than with the consumption of added sugar in non-liquid forms.8
     7          25.    Numerous governmental and medical bodies have recognized this link, including
     8 the Centers for Disease Control and Prevention (“CDC”), the 2015 Dietary Guidelines Advisory
     9 Committee, the Institute of Medicine, the American Heart Association, the Obesity Society, and
    10 the World Health Organization, and have urged reduction of sugar-sweetened beverage
    11 consumption, mainly as a means to address the epidemics of obesity, type 2 diabetes, and/or
    12 cardiovascular disease.
    13          26.    Consistent with these conclusions and recommendations, and after entertaining
    14 key expert testimony, this Court found that the warning required on certain sugar-sweetened
    15 beverage advertisements in San Francisco—which reads, “WARNING: Drinking beverages
    16 with added sugar(s) contributes to obesity, diabetes, and tooth decay”—is “factual and
    17 accurate.”9
    18
    19
    20
    21
    22
    23
    24   7
           U.S. DEP’T OF AGRIC. & U.S. DEP’T OF HEALTH & HUMAN SERVS., SCIENTIFIC REPORT OF THE 2015
         DIETARY GUIDELINES ADVISORY COMMITTEE 148 fig. D1.36 (2015) (DIETARY GUIDELINES
    25   ADVISORY COMMITTEE), http://goo.gl/2rc9v3.
         8
    26     CREDIT SUISSE, SUGAR CONSUMPTION AT A CROSSROADS 8–9 (2013), https://goo.gl/7rMhXY;
         Expert Report of Walter Willett at ¶ 10, Am. Beverage Ass’n v. City & Cty. of San Francisco, No.
    27   3:15-cv-03415-EMC (N.D. Cal. filed Feb. 23, 2016) (“Willett Report”).
         9
           Am. Beverage Ass’n v. City & Cty. of San Francisco, No. 3:15-cv-03415-EMC, 2016 WL 2865893,
    28   at *18 (N.D. Cal. May 17, 2016).

                                              AMENDED COMPLAINT
                            Praxis Project v. Coca-Cola Co., No. 3:17-cv-00016-JSC
                                                       6
Case 2:20-cv-11491-GCS-RSW
          Case 3:17-cv-00016-JSC
                              ECF Document
                                  No. 1 filed8 06/05/20
                                                Filed 01/17/17
                                                          PageID.310
                                                               Page 7 Page
                                                                      of 39 310 of 343



     1          27.    Studies tracking thousands of adults for years show that those who consume
     2 sugar-sweetened beverages have higher rates of obesity and obesity-related chronic diseases.10
     3          28.    One highly regarded study (double-blind, randomized controlled intervention trial
     4 (“RCT”)) involving 641 Dutch children reported that those who were given just one 8-ounce
     5 sugar-sweetened drink a day gained more weight and body fat over 1½ years than those who
     6 were given sugar-free drinks. Similar findings have been reported in a number of other clinical
     7 trials on adults and children.11
     8          29.    Scientific research has also established a link between the consumption of sugar-
     9 sweetened beverages and type 2 diabetes, which is only partly due to the impact of sugar-
    10 sweetened beverages on weight gain.
    11
    12
    13
         10
    14      See, e.g., Ravi Dhingra et al., Soft Drink Consumption and Risk of Developing Cardiometabolic
         Risk Factors and the Metabolic Syndrome in Middle-Aged Adults in the Community, 116
    15   CIRCULATION 480 (2007); Frank B. Hu & Vasanti S. Malik, Sugar-Sweetened Beverages and Risk of
         Obesity and Type 2 Diabetes: Epidemiologic Evidence, 100 PHYSIOLOGY & BEHAV. 47 (2010);
    16   Vasanti S. Malik et al., Sugar Sweetened Beverages and Weight Gain in Children and Adults: A
         Systematic Review and Meta-Analysis, 98 AM. J. CLINICAL NUTRITION 1084 (2013); Julie R. Palmer
    17   et al., Sugar-Sweetened Beverages and Incidence of Type 2 Diabetes Mellitus in African American
         Women, 168 ARCHIVES INTERNAL MED. 1487 (2008); Qibin Qi et al., Sugar-Sweetened Beverages
    18   and Genetic Risk of Obesity, 367 NEW ENG. J. MED. 1387 (2012); Matthias B. Schulze et al., Sugar-
         Sweetened Beverages, Weight Gain, and Incidence of Type 2 Diabetes in Young and Middle-Aged
    19   Women, 292 JAMA 927 (2004); Jiantao Ma, Sugar-Sweetened Beverage but Not Diet Soda
         Consumption Is Positively Associated with Progression of Insulin Resistance, J. OF NUTRITION
    20   234047                              (Nov.                        9,                        2016),
         http://jn.nutrition.org/content/early/2016/11/09/jn.116.234047.full.pdf+html.
    21   11
            Janne C. de Ruyter et al., A Trial of Sugar-Free or Sugar-Sweetened Beverages and Body Weight
    22   in Children, 367 NEW ENG. J. MED. 1397 (2012); see also Cara B. Ebbeling et al., A Randomized
         Trial of Sugar-Sweetened Beverages and Adolescent Body Weight, 367 NEW ENG. J. MED. 1407
    23   (2012); Cara B. Ebbeling et al., Effects of Decreasing Sugar-Sweetened Beverage Consumption on
         Body Weight in Adolescents: A Randomized Controlled Pilot Study, 117 PEDIATRICS 673 (2006);
    24   Janet James et al., Preventing Childhood Obesity by Reducing Consumption of Carbonated Drinks:
         Cluster Randomised Controlled Trial, 328 BMJ 1237 (2004); Anne Raben et al., Increased
    25   Postprandial Glycaemia, Insulinemia, and Lipidemia After 10 Weeks’ Sucrose-Rich Diet Compared
         to an Artificially Sweetened Diet: A Randomized Controlled Trial, 55 FOOD NUTRITION RES. 5961
    26   (2011); Anne Raben et al., Sucrose Compared with Artificial Sweeteners: Different Effects on Ad
         Libitum Food Intake and Body Weight After 10 Wk of Supplementation in Overweight Subjects, 76
    27   AM. J. CLINICAL NUTRITION 721 (2002); Michael G. Tordoff & Anne M. Alleva, Effect of Drinking
         Soda Sweetened with Aspartame or High-Fructose Corn Syrup on Food Intake and Body Weight, 51
    28   AM. J. CLINICAL NUTRITION 963 (1990).

                                              AMENDED COMPLAINT
                            Praxis Project v. Coca-Cola Co., No. 3:17-cv-00016-JSC
                                                       7
Case 2:20-cv-11491-GCS-RSW
          Case 3:17-cv-00016-JSC
                              ECF Document
                                  No. 1 filed8 06/05/20
                                                Filed 01/17/17
                                                          PageID.311
                                                               Page 8 Page
                                                                      of 39 311 of 343



     1          30.    Put another way, the consumption of sugar-sweetened beverages is linked to an
     2 increase in type 2 diabetes even after researchers account for the impact of sugar-sweetened
     3 beverages on weight.12
     4          31.    The 2015 Dietary Guidelines Advisory Committee concluded that “[s]trong
     5 evidence shows that higher consumption of added sugars, especially sugar sweetened beverages,
     6 increases the risk of type 2 diabetes among adults and this relationship is not fully explained by
     7 body weight.”13
     8          32.    Scientific studies also link sugar-sweetened beverage consumption to a higher risk
     9 of other obesity-related conditions, including coronary heart disease and stroke (collectively,
    10 cardiovascular disease).14
    11          33.    A systematic review and meta-analysis of 39 randomized clinical trials concluded
    12 that higher intakes of sugars are associated with risk factors for cardiovascular disease including
    13
    14
       12
          Ravi Dhingra et al., Soft Drink Consumption and Risk of Developing Cardiometabolic Risk
    15 Factors and the Metabolic Syndrome in Middle-Aged Adults in the Community, 116 CIRCULATION
       480 (2007); Darren C. Greenwood et al., Association Between Sugar-Sweetened and Artificially
    16 Sweetened Soft Drinks and Type 2 Diabetes: Systematic Review and Dose-Response Meta-
    17 Analysis of Prospective Studies, 112 BRIT. J. NUTRITION 725 (2014); Fumiaki Imamura et al.,
       Consumption of Sugar Sweetened Beverages, Artificially Sweetened Beverages, and Fruit Juice and
    18 Incidence of Type 2 Diabetes: Systematic Review, Meta-Analysis, and Estimation of Population
       Attributable Fraction, 351 BMJ h3576 (2015); Lawrence de Koning et al., Sugar-Sweetened and
    19 Artificially Sweetened Beverage Consumption and Risk of Type 2 Diabetes in Men, 93 AM. J.
       CLINICAL NUTRITION 1321 (2011); Vasanti S. Malik et al., Sugar-Sweetened Beverages and Risk of
    20 Metabolic Syndrome and Type 2 Diabetes: A Meta-Analysis, 33 DIABETES CARE 2477 (2010);
       Andrew O. Odegaard et al., Soft Drink and Juice Consumption and Risk of Physician-Diagnosed
    21 Incident Type 2 Diabetes, 171 AM. J. EPIDEMIOLOGY 701 (2010); Julie R. Palmer et al., Sugar-
       Sweetened Beverages and Incidence of Type 2 Diabetes Mellitus in African American Women, 168
    22 ARCHIVES INTERNAL MED. 1487 (2008); Matthias B. Schulze et al., Sugar-Sweetened Beverages,
       Weight Gain, and Incidence of Type 2 Diabetes in Young and Middle-Aged Women, 292 JAMA 927
    23 (2004); The InterAct Consortium, Consumption of Sweet Beverages and Type 2 Diabetes Incidence
       in European Adults: Results from EPIC-InterAct, 56 DIABETOLOGIA 1520 (2013).
    24 13
          DIETARY GUIDELINES ADVISORY COMMITTEE, supra note 7, at Part D, Chapter 6, p. 20; accord
    25 Willett Report, supra note 8, at ¶ 51 (“Findings from well-designed prospective cohort studies have
       shown a strong and consistent association between SSB consumption and diabetes.”).
    26 14 Adam M. Bernstein et al., Soda Consumption and the Risk of Stroke in Men and Women, 95 AM. J.
       CLINICAL NUTRITION 1190 (2012); Lawrence de Koning et al., Sweetened Beverage Consumption,
    27 Incident Coronary Heart Disease, and Biomarkers of Risk in Men, 125 CIRCULATION 1735 (2012);
       Teresa T. Fung et al., Sweetened Beverage Consumption and Risk of Coronary Heart Disease in
    28 Women, 89 AM. J. CLINICAL NUTRITION 1037 (2009).

                                              AMENDED COMPLAINT
                            Praxis Project v. Coca-Cola Co., No. 3:17-cv-00016-JSC
                                                       8
Case 2:20-cv-11491-GCS-RSW
          Case 3:17-cv-00016-JSC
                              ECF Document
                                  No. 1 filed8 06/05/20
                                                Filed 01/17/17
                                                          PageID.312
                                                               Page 9 Page
                                                                      of 39 312 of 343



     1 higher levels of triglycerides, LDL ("bad") cholesterol, and blood pressure, and that "the relation
     2 is independent of effects of sugars on body weight.15
     3          34.    Thus, the Dietary Guidelines Advisory Committee said, “higher intake of added
     4 sugars, especially in the form of sugar-sweetened beverages, is consistently associated with
     5 increased risk of hypertension, stroke, and [cardiovascular disease] in adults.”16
     6          35.    Likewise, “[T]he recommendations from the Institute of Medicine, the American
     7 Heart Association, the Obesity Society, and many other organizations [are] to reduce the
     8 consumption of sugar-sweetened beverages in both children and adults.”17
     9          36.    This is because the “consumption of sugar-sweetened beverages causes excess
    10 weight gain and is associated with increased risk of type 2 diabetes and cardiovascular disease;
    11 thus, these beverages are unique dietary contributors to obesity and related chronic diseases.”18
    12          37.    Today, roughly one-third of children and two-thirds of adults in the United States
    13 are overweight or obese.19 Since 1980, obesity rates in the United States have tripled in
    14 children,20 and doubled in adults. 21
    15
    16
    17   15
            Te Morenga LA, et al. Dietary Sugars and Cardiometabolic Risk: Systematic Review and
    18   Meta-analyses of Randomized Controlled Trials of the Effects on Blood Pressure and Lipids,
         AM. J. CLINICAL NUTRITION 65-79 (2014).
         16
    19      DIETARY GUIDELINES ADVISORY COMMITTEE, supra note 7, at Part D, Chapter 6, p. 20.
         17
            Sonia Caprio, Calories from Soft Drinks—Do They Matter?, 367 NEW ENG. J. MED. 1462, 1463
    20   (2012).
         18
    21      Vasanti S. Malik & Frank B. Hu, Fructose and Cardiometabolic Health: What the Evidence from
         Sugar-Sweetened Beverages Tells Us, 66 J. AM. C. CARDIOLOGY 1615 (2015).
    22   19
            Cynthia L. Ogden et al., Prevalence of Childhood and Adult Obesity in the United States, 2011–
         2012, 311 JAMA 806 (2014). Worldwide, according to McKinsey & Company, “almost half of the
    23   world’s adult population could be overweight or obese by 2030.” MCKINSEY GLOB. INST.,
         OVERCOMING OBESITY: AN INITIAL ECONOMIC ANALYSIS 11 (2014) (internal citation omitted). The
    24   McKinsey Report added a critical public health perspective: the 2.1 billion obese or overweight
         people in the world is two and a half times the number of undernourished people. Id. at 14.
    25   20
            CYNTHIA OGDEN & MARGARET CARROLL, CTRS. FOR DISEASE CONTROL & PREVENTION,
    26   PREVALENCE OF OBESITY AMONG CHILDREN AND ADOLESCENTS: UNITED STATES, TRENDS 1963–
         1965 THROUGH 2007–2008, at 5 (2010), https://goo.gl/6afktw.
    27   21
            CHERYL D. FRYAR, MARGARET D. CARROLL & CYNTHIA L. OGDEN, CTRS. FOR DISEASE CONTROL
         & PREVENTION, PREVALENCE OF OVERWEIGHT, OBESITY, AND EXTREME OBESITY AMONG ADULTS:
    28   UNITED STATES, 1960–1962 THROUGH 2011–2012, at tbl. 2 (2014), http://goo.gl/dc2UHy.

                                              AMENDED COMPLAINT
                            Praxis Project v. Coca-Cola Co., No. 3:17-cv-00016-JSC
                                                       9
Case 2:20-cv-11491-GCS-RSW
          Case 3:17-cv-00016-JSC
                              ECFDocument
                                  No. 1 filed
                                            8 06/05/20
                                               Filed 01/17/17
                                                         PageID.313
                                                              Page 10Page
                                                                     of 39 313 of 343



     1          38.    Fifty-five percent (55%) of adult Californians are estimated to have diagnosed
     2 diabetes, undiagnosed diabetes, or pre-diabetes.22
     3          39.    Forty-six percent (46%) of adults in the United States have pre-diabetes or
     4 diabetes.23
     5          40.    Estimates on the annual cost of medical care and premature mortality attributable
     6 to the consumption of sugar-sweetened beverages are astronomical. For example, in New York
     7 City alone, the figure is estimated at between $16.4 billion and $17.96 billion.24
     8 II.      DEFENDANTS’ FALSE PROMISES AND MISREPRESENTATIONS
     9          41.    In 2012, faced with an established and growing body of scientific research linking
    10 its products to obesity, type 2 diabetes, and cardiovascular disease, Coca-Cola and the ABA
    11 ramped up their campaign of misrepresentation and deception.
    12          42.    Around the same time, various other city, county, and state regulators, as well as
    13 foreign governments, were openly discussing a variety of measures intended to address the
    14 epidemics of obesity, diabetes, and cardiovascular disease, and consumer misperceptions of
    15 sugar-sweetened beverages and their potential for harm.
    16          43.     To combat this perceived threat to the security of the company’s products and
    17 corporate profitability, Coca-Cola executives embarked on an intensive public speaking and
    18 marketing campaign in which they knowingly made material misrepresentations and omissions
    19 to the public and, upon information and belief, to various governmental entities tasked with
    20 protecting the public health, about the health consequences of consuming their sugar-sweetened
    21 beverage products.
    22
    23
         22
    24   SUSAN H. BABEY ET AL., UCLA CTR. FOR HEALTH POLICY RESEARCH,
       PREDIABETES IN CALIFORNIA: NEARLY HALF OF CALIFORNIA ADULTS ON PATH TO
    25 DIABETES 1 (2016), https://goo.gl/f3NKqI.
    26   23
                 NATIONAL     DIABETES       STATICS      REPORT       OF      THE     CDC           (2014),
         https://www.cdc.gov/diabetes/pubs/statsreport14/national-diabetes-report-web.pdf.
    27
       24
          Shi-Ling Hsu, A Cost-Benefit Analysis of Sugary Drink Regulation in New York City, 10 J. FOOD
    28 L. & POL’Y 73, 103 tbl. 12 (2014).

                                              AMENDED COMPLAINT
                            Praxis Project v. Coca-Cola Co., No. 3:17-cv-00016-JSC
                                                      10
Case 2:20-cv-11491-GCS-RSW
          Case 3:17-cv-00016-JSC
                              ECFDocument
                                  No. 1 filed
                                            8 06/05/20
                                               Filed 01/17/17
                                                         PageID.314
                                                              Page 11Page
                                                                     of 39 314 of 343



     1          44.     In particular, Coca-Cola falsely propounded that sugar-sweetened beverages are
     2 not linked to obesity, type 2 diabetes, or cardiovascular disease.
     3          45.     As part of this misrepresentation, Coca-Cola executives and agents misleadingly
     4 sought to divert focus from sugar-sweetened beverage consumption to a purported lack of
     5 exercise as the explanation for the rise in obesity-related chronic conditions, despite the fact that
     6 they knew this explanation was not scientifically sound. To do this, Coca-Cola employed, and
     7 together with the American Beverage Association continues to employ, various euphemisms like
     8 “balance,” “calories in, calories out,” and “mixify.”
     9          46.     Defendants have made these representations in the face of an overwhelming body
    10 of evidence establishing that sugar-sweetened beverages are linked to obesity, diabetes, and
    11 cardiovascular disease, and that exercise alone—particularly of the type promoted by
    12 Defendants—does not protect consumers from these harms.
    13          47.     Defendants continue to deny that sugar-sweetened beverages are linked to
    14 obesity, diabetes type-2, and cardiovascular disease, and continue to misrepresent the science on
    15 sugar-sweetened beverages despite widespread agreement in the scientific and medical
    16 communities that sugar-sweetened beverages are a primary cause of obesity, type 2 diabetes, and
    17 cardiovascular disease.
    18          48.     In addition to engaging in this deceptive campaign to promote false facts to
    19 consumers, Coca-Cola also took the following actions to respond to the growing scientific
    20 evidence linking consumption of its products to obesity, type 2 diabetes, and cardiovascular
    21 disease: (A) it secretly funded and publicly promoted biased scientific research, and intentionally
    22 mischaracterized objective scientific research on sugar-sweetened-beverage-consumption; (B) it
    23 funded and worked with the American Beverage Association to organize expensive initiatives
    24 that promoted exercise, or “balance,” in California, across the United States, and globally, as an
    25 alternative to reducing consumption of sugar-sweetened beverages; and (C) it ran false and
    26 misleading advertising campaigns.
    27
    28

                                               AMENDED COMPLAINT
                             Praxis Project v. Coca-Cola Co., No. 3:17-cv-00016-JSC
                                                       11
Case 2:20-cv-11491-GCS-RSW
          Case 3:17-cv-00016-JSC
                              ECFDocument
                                  No. 1 filed
                                            8 06/05/20
                                               Filed 01/17/17
                                                         PageID.315
                                                              Page 12Page
                                                                     of 39 315 of 343



     1           A.     False Representations to Consumers by Coca-Cola and Its Front Groups
     2           49.      Faced with a growing scientific consensus linking its products to obesity, type 2
     3 diabetes, and cardiovascular disease, Coca-Cola’s top scientists and executives have
     4 unambiguously pledged and represented to the public that sugar-sweetened beverage
     5 consumption is not linked to obesity, type 2 diabetes, or cardiovascular disease. Coca-Cola’s
     6 representatives have done so despite actual knowledge of facts to the contrary.
     7           50.    Coca-Cola knew or should have known that consumers (and regulatory agencies
     8 responsible for protecting their health) would consider the Coca-Cola’s representations material
     9 to their decisions whether to purchase Coca-Cola’s sugar-sweetened beverages, decisions that
    10 consumers otherwise would have modified had Coca-Cola been truthful in its representations and
    11 its public pledges about promoting unbiased science.
    12           51.     Coca-Cola’s Senior Vice President, Katie Bayne, has repeatedly been quoted
    13 stating that “[t]here is no scientific evidence that connects sugary beverages to obesity.”25
    14           52.    Coca-Cola’s former Chairman and Chief Executive Officer, Douglas Ivester, has
    15 made similar high publicity misrepresentations, such as that “Coca-Cola is an excellent
    16 complement to the habits of a healthy life.”26
    17           53.    Coca-Cola also funded “front” groups, such as the Global Energy Balance
    18 Network (“GEBN”) and the European Hydration Institute (“EHI”), that are presented to the
    19 public as disinterested research entities but are or were actually Coca-Cola-funded and used by
    20 Coca-Cola to more effectively misrepresent, suppress, and confuse the facts about sugar-
    21 sweetened beverages and their health dangers.
    22           54.    Dr. Steven Blair, the vice president of GEBN, which claimed to fund unbiased
    23 research into causes of obesity, put it this way: “Most of the focus in the popular media and the
    24 scientific press . . . blames . . . sugary drinks [for the obesity epidemic], and there is really
    25
    26   25
          Bruce Horovitz, Coke Says Obesity Grew as Sugar Drink Consumption Fell, USA TODAY (June 7,
    27 2012), http://goo.gl/w0jFU2 (statement by Coke executive Katie Bayne).
       26
          The Unhappy Truth About Soda, CTR. FOR SCI. IN THE PUB. INTEREST, http://www.therealbears.org/
    28 (last visited Sept. 16, 2016).

                                                AMENDED COMPLAINT
                              Praxis Project v. Coca-Cola Co., No. 3:17-cv-00016-JSC
                                                        12
Case 2:20-cv-11491-GCS-RSW
          Case 3:17-cv-00016-JSC
                              ECFDocument
                                  No. 1 filed
                                            8 06/05/20
                                               Filed 01/17/17
                                                         PageID.316
                                                              Page 13Page
                                                                     of 39 316 of 343



     1 virtually no compelling evidence that that, in fact, is the cause. Those of us interested in science,
     2 public health, medicine, we have to learn how to get the right information out there.”27
     3          55.     In 2015, claiming to be “the voice of science,” GEBN touted “strong evidence”
     4 that the key to preventing weight gain is not reducing sugar-sweetened beverage intake, “but
     5 maintaining an active lifestyle and eating more calories.”28
     6          56.     EHI touts the same message in Europe.29 Notably, like GEBN, EHI professes
     7 independence.30 However, Coca-Cola co-founded EHI, and its Director, Dr. Jane Holdsworth, is
     8 a paid Coca-Cola consultant.31
     9          57.     Whether through GEBN, or various universities, Coca-Cola spent approximately
    10 $120 million, between 2010–2015 alone, surreptitiously funding various research and programs
    11 intending to confuse and misrepresent the science on the link between sugar-sweetened
    12 beverages and obesity, type 2 diabetes, and cardiovascular disease.32
    13          58.     An analysis of beverage studies published in PLOS Medicine found that those
    14 funded by Coca-Cola, PepsiCo, and the American Beverage Association were five times more
    15 likely to find no link between sugar-sweetened beverages and obesity than studies whose authors
    16 reported no financial conflicts.33 A recent study found by Dr. Schillinger of the University of
    17
    18   27
             CrossFit, Dr. Steven Blair of Coca-Cola and ACSM’s Global Energy Balance Network,
    19   YOUTUBE (Sept. 10, 2015), https://goo.gl/h14Yq8.
         28
            Anahad O’Connor, Coca-Cola Funds Scientists Who Shift Blame for Obesity Away from Bad
    20   Diets, N.Y. TIMES (Aug. 9 2015), http://goo.gl/tpfrg7 (quoting GEBN’s now-discontinued
         website). See also Anahad O’Connor, Coke’s Chief Scientist, Who Orchestrated Obesity
    21   Research, Is Leaving, N.Y. TIMES (Nov. 24, 2015), http://goo.gl/u33ZNF (while Coca-Cola said
         it had no influence on GEBN, “reports show that Dr. Applebaum and other executives at Coke
    22   helped pick the group’s leaders, create its mission statement and design its website”).
         29
    23      EUROPEAN HYDRATION INST., http://goo.gl/JEKIb (last visited Sept. 15, 2016).
         30
            “The members of the Science Advisory Board of the EHI do not have any conflicts of interest with
    24   any commercial organization.” Id. (quote de-italicized).
         31
    25      What Is the European Hydration Institute?, EUROPEAN HYDRATION INST., http://goo.gl/TGOr6W
         (last modified June 14, 2016; last visited Sept. 16, 2016).
    26   32
            Anahad O’Connor, Coke Discloses Millions in Grants for Health Research and Community
         Programs, N.Y. TIMES (Sept. 22, 2015), http://goo.gl/hK48HC.
    27   33
            Anahad O’Connor, Coca-Cola Funds Scientists Who Shift Blame for Obesity Away from Bad
    28   Diets, N.Y. TIMES (Aug. 9 2015), http://goo.gl/tpfrg7 (referencing Maira Bes-Rastrollo et al.,
         Financial Conflicts of Interest and Reporting Bias Regarding the Association Between Sugar-
                                               AMENDED COMPLAINT
                             Praxis Project v. Coca-Cola Co., No. 3:17-cv-00016-JSC
                                                       13
Case 2:20-cv-11491-GCS-RSW
          Case 3:17-cv-00016-JSC
                              ECFDocument
                                  No. 1 filed
                                            8 06/05/20
                                               Filed 01/17/17
                                                         PageID.317
                                                              Page 14Page
                                                                     of 39 317 of 343



     1 California San Francisco’s Division of General Internal Medicine and Center for Vulnerable
     2 Populations, found an even greater impact. He found that 26 of 26 “negative” studies (finding no
     3 link between SSBs and obesity), or 100%, received funding from the soda industry, and only
     4 one of 34 “positive” studies received industry funding. His research led him to conclude that
     5 “[t]he SSB industry appears to be manipulating contemporary scientific processes to create
     6 controversy and advance their business interests at the expense of the public’s health.”34
     7          59.      Just as the tobacco industry formed the Tobacco Industry Research Committee in
     8 1953 to respond to scientific evidence linking smoking to lung cancer, Coca-Cola’s strategy was
     9 one of “cultivating relationships” with scientists as a way to “balance the debate” on sugar-
    10 sweetened beverages.35 Dr. Rhona Applebaum, Coca-Cola’s “Chief Science and Health Officer”
    11 was put in charge of locating such scientists.
    12          60.     Applebaum funded Dr. James Hill, of the University of Colorado, for example,
    13 after he explicitly proposed publishing research that would help Coca-Cola fend off criticism
    14 about its products by shifting the blame for obesity to lack of physical activity. “I . . . could
    15 provide a strong rationale for why a company selling sugar water should focus on promoting
    16 physical activity. This would be a very large and expensive study, but could be a game changer.
    17 We need this study to be done.”36
    18
    19
    20
    21
    22
       Sweetened Beverages and Weight Gain, 10 PLOS MEDICINE e1001578 (2013)). Another analysis
    23 found that beverage industry-funding studies are as much as eight times more likely to be favorable
       to industry’s marketing interests. Willett Report, supra note 8, at ¶ 27 (citing Leonard I. Lesser et
    24 al., Relationship Between Funding Source and Conclusion Among Nutrition-Related Scientific
       Articles, 4 PLOS MEDICINE e5 (2007)).
    25 34 Dr. Dean Schillinger, Do Sugar-Sweetened Beverages Cause Obesity and Diabetes? Industry
       and the Manufacture of Scientific Controversy, ANN AM. MEDICINE (NOV. 2016),
    26 https://WWW.NCBI.NLM.NIH.GOV/PUBMED/27802504.
    27 35 Anahad O’Connor, Coke’s Chief Scientist, Who Orchestrated Obesity Research, Is Leaving, N.Y.
       TIMES (Nov. 24, 2015), http://goo.gl/u33ZNF.
    28 36 Id.

                                               AMENDED COMPLAINT
                             Praxis Project v. Coca-Cola Co., No. 3:17-cv-00016-JSC
                                                       14
Case 2:20-cv-11491-GCS-RSW
          Case 3:17-cv-00016-JSC
                              ECFDocument
                                  No. 1 filed
                                            8 06/05/20
                                               Filed 01/17/17
                                                         PageID.318
                                                              Page 15Page
                                                                     of 39 318 of 343



     1          61.    Dr. Hill further added, “I want to help your company avoid the image of being a
     2 problem in people’s lives and back to being a company that brings important and fun things to
     3 them.”37
     4          62.    Coca-Cola’s Chief Executive Officer, Muhtar Kent, directed Dr. Applebaum to
     5 seek to persuade CBS to invite Dr. Hill on “CBS This Morning,” so as to have him help shape
     6 media coverage about sugar-sweetened beverages.38
     7          63.    Meanwhile, Dr. Applebaum and various scientists misrepresented to the public
     8 and consumers that the science Coca-Cola was funding constituted totally independent research
     9 efforts with completely unrestricted funding.
    10          64.    Similarly, James Quincey, who is slated to become Defendant’s CEO as of May
    11 2017, has repeatedly publicized that Coca-Cola’s role is to “get information [about obesity and
    12 SSBs] into people’s hands” to empower their “choices.” Put another way, that Defendant is “not
    13 trying to hide the information,” instead pledging that “we are focused on getting the information
    14 out there.” Contemporaneously, he shifted responsibility for the obesity and diabetes epidemics
    15 away from sugar-sweetened beverages and, explicitly, to a lack of activity, claiming that sugar-
    16 sweetened beverages constitute less than 2% of all calories, and by implication, bear only a tiny
    17 fraction of responsibility for the obesity epidemic.39
    18          65.    Coca-Cola’s representations as to the state of the science, and about sponsoring
    19 independent and objective research and “bringing the facts to light,” were false and deceptive.
    20 They were made to gain the trust of the consuming public and to cast doubt on the substantial,
    21 credible science linking Coca-Cola’s products to obesity, diabetes, and cardiovascular disease.
    22          66.    Likewise, Coca-Cola funded and guided industry groups in promoting its
    23 deceptive campaign.
    24
    25
    26   37
          Id.
    27   38
          Id.
       39
    28     BBC Interview by Jeremy Paxman with James Quincey, in London, England (Nov. 27, 2013),
       https://www.youtube.com/watch?v=DWLQaz8nhQw (last visited Jan. 4, 2017).
                                              AMENDED COMPLAINT
                            Praxis Project v. Coca-Cola Co., No. 3:17-cv-00016-JSC
                                                      15
Case 2:20-cv-11491-GCS-RSW
          Case 3:17-cv-00016-JSC
                              ECFDocument
                                  No. 1 filed
                                            8 06/05/20
                                               Filed 01/17/17
                                                         PageID.319
                                                              Page 16Page
                                                                     of 39 319 of 343



     1          67.    Defendant ABA, for example, is a trade association of soda manufacturers
     2 financed extensively by Coca-Cola. Sandy Douglas, President of Coca-Cola North America, sits
     3 on the board of directors of the ABA, along with six other Coca-Cola executives and affiliate
     4 executives, including Claude Nielsen of Coca-Cola Bottling Company United, who is also an ex-
     5 officio officer.40
     6          68.    Beyond its management function, Coca-Cola principally funds the ABA, treating
     7 it as an arm of Coke’s public relations enterprise. Coca-Cola executives commonly refer to
     8 “working an issue through” the ABA.
     9          69.    As of September 2016, the ABA’s website was replete with misleading and
    10 materially incomplete representations about the link between sugar-sweetened beverages and
    11 obesity-related chronic diseases. For example, the following omits entirely the prominent role
    12 played by routine sugar-sweetened beverage consumption in the rise of obesity and related
    13 chronic diseases:
    14          Soda is a hot topic. And the conversation is full of opinions and myths, but not
                enough facts. America’s beverage companies created this site to clear a few things
    15          up about the products we make. So read on. Learn. And share the clarity.
    16
                                                 *      *       *
    17
                Fact: Obesity. Obesity is a complex condition, that can’t be boiled down to one
    18          specific product or ingredient. Many health organizations, including the Mayo
    19          Clinic, have found multiple risk factors including genetics, ages, and even lack of
                sleep.
    20
                                                 *      *       *
    21
    22          Focusing on [soda]—ignores the bigger problem and doesn’t offer real solutions.41

    23
    24
    25
         40
    26   Board of Directors, AM. BEVERAGE ASS’N, https://goo.gl/8lo6w (last visited Sept. 16, 2016).
         41
         Am. Beverage Ass’n, Home, LET’S CLEAR IT UP, http://goo.gl/Ft8VNp (last visited Sept. 16,
    27 2016); Am. Beverage Ass’n, Health, LET’S CLEAR IT UP, http://goo.gl/NZCwGy (last visited Sept.
       16, 2016); Am. Beverage Ass’n, Beverages, LET’S CLEAR IT UP, http://goo.gl/D1o8EI (last visited
    28 Sept. 16, 2016).

                                              AMENDED COMPLAINT
                            Praxis Project v. Coca-Cola Co., No. 3:17-cv-00016-JSC
                                                      16
Case 2:20-cv-11491-GCS-RSW
          Case 3:17-cv-00016-JSC
                              ECFDocument
                                  No. 1 filed
                                            8 06/05/20
                                               Filed 01/17/17
                                                         PageID.320
                                                              Page 17Page
                                                                     of 39 320 of 343



     1          70.     Other red herrings advanced by the ABA include discussions of high fructose
     2 corn syrup (“HFCS”)—which is irrelevant because whether sugar-sweetened beverages are
     3 sweetened with HFCS or traditional sugar, their link with disease is established:
     4          Myth: High Fructose Corn Syrup (HFCS) causes obesity and diabetes.
                Fact: Actually, the American Medical Association has concluded that HFCS . . . is
     5          not a unique contributor to either obesity or type 2 diabetes. In fact, HFCS is so
     6          similar to sucrose (table sugar) that your body can’t tell the difference between the
                two and processes both in the same way.42
     7
     8          71.     ABA press releases follow the same approach, including:
     9                     “You may have read articles recently suggesting that there is something
    10                      unique about soda when it comes to diabetes. Yes, diabetes. It’s always
    11                      something if you’re reading the headlines. But if you dig deep enough,
    12                      there’s no ‘there’ there”;43
    13                     “[T]here’s nothing unique about beverage calories when it comes to obesity
    14                      or any other health condition. Sadly, however, the days of simply enjoying a
    15                      refreshing beverage are under assault – that is, if you choose to listen to our
    16                      critics”;44
    17                     “Sugar isn’t the enemy, the problem is calories. . . . demonizing [] sugar isn’t
    18                      going to improve public health”;45
    19                     “[T]he attack on added sugars is not founded on the totality of scientific
    20                      evidence. . . . Like past false food scares, the anti-soda campaign misleads
    21                      people with unsound science”;46
    22
    23
         42
    24      Am. Beverage Ass’n, Obesity, LET’S CLEAR IT UP, http://goo.gl/AAUPzD (last visited Sept. 16,
         2016).
    25   43
             Cut Through the Headlines and Get the Facts, AM. BEVERAGE ASS’N (Nov. 8, 2013),
         http://goo.gl/s1w3eK (last visited Sept. 16, 2016).
    26   44
            Simply Soda. . . ., AM. BEVERAGE ASS’N (June 11, 2012), http://goo.gl/JstcDx (last visited Sept.
    27   16, 2016).
         45
             Experts: Blaming Sugar Won’t Yield Results, AM. BEVERAGE ASS’N (Oct. 1, 2015),
    28   http://goo.gl/19E0Gm (quoting, in part, Dr. John L. Sievenpiper) (last visited Sept. 16, 2016).

                                               AMENDED COMPLAINT
                             Praxis Project v. Coca-Cola Co., No. 3:17-cv-00016-JSC
                                                       17
Case 2:20-cv-11491-GCS-RSW
          Case 3:17-cv-00016-JSC
                              ECFDocument
                                  No. 1 filed
                                            8 06/05/20
                                               Filed 01/17/17
                                                         PageID.321
                                                              Page 18Page
                                                                     of 39 321 of 343



     1                    “You may have seen some attention to research presented at an American
     2                     Heart Association meeting that suggests that drinking two or more sugar-
     3                     sweetened beverages per day increases the risk of cardiovascular disease
     4                     among women. It’s always worth questioning a news report on a study if it
     5                     only presents one side”;47
     6                    “In 1984, President Ronald Reagan designated July as National Ice Cream
     7                     Month, recognizing ice cream as a fun and nutritious food that 90% of our
     8                     population enjoys. . . . [W]e want to remind you to grab a beverage to go with
     9                     your ice cream. It’s important to stay hydrated, especially in these warm
    10                     summer months”;48
    11                    “Despite what you may read in frequent stories that come out in the media,
    12                     sugar-sweetened beverages are not a unique driver of public health concerns
    13                     such as obesity and diabetes. Simply put, it is wrong to say beverages cause
    14                     disease”;49
    15                    “[A]ll calories are the same regardless of food source. . . . 100 calories from a
    16                     donut or a yogurt is still 100 calories”;50
    17                    “Recently we’ve seen some food activists allege that sugar-sweetened
    18                     beverages ‘cause’ obesity, diabetes and a host of other adverse health
    19
    20
    21
       46
          The Added Sugar Fantasy, AM. BEVERAGE ASS’N (June 17, 2015), http://goo.gl/JngEQA (last
    22 visited Sept. 16, 2016).
       47
    23    Here We Go Again . . . ., AM. BEVERAGE ASS’N (Nov. 14, 2011), http://goo.gl/0Ywg96 (last
       visited Sept. 16, 2016).
    24 48 Did You Get Your Ice Cream, AM. BEVERAGE ASS’N (July 26, 2013), http://goo.gl/Y1emwi (last
       visited Sept. 16, 2016).
    25 49
          Taking a Closer Look at Recent Studies on Diabetes, AM. BEVERAGE ASS’N (July 23, 2015),
    26 http://goo.gl/JQtXgK  (last visited Sept. 16, 2016).
       50
           Setting the Record Straight on Calories, AM. BEVERAGE ASS’N (Sept. 16, 2015),
    27 http://goo.gl/0HVYB3 (quoting Megan Meyer, PhD, program manager of health and wellness
       communications at the Int’l Food Info. Council—a Coca-Cola-funded group) (last visited Sept. 16,
    28 2016).

                                              AMENDED COMPLAINT
                            Praxis Project v. Coca-Cola Co., No. 3:17-cv-00016-JSC
                                                      18
Case 2:20-cv-11491-GCS-RSW
          Case 3:17-cv-00016-JSC
                              ECFDocument
                                  No. 1 filed
                                            8 06/05/20
                                               Filed 01/17/17
                                                         PageID.322
                                                              Page 19Page
                                                                     of 39 322 of 343



     1                     conditions. Obviously they are hoping you never look at the science behind
     2                     their claims. Because it doesn’t exist”;51
     3                    “According to leading health organizations, beverage consumption is not a
     4                     known risk factor for type 2 diabetes . . .”;52 or
     5                    “Overconsumption of anything (even water) can be risky.”53
     6          72.    The ABA’s Americans for Food and Beverage Choice regularly pushes
     7 misrepresentations through multiple media outlets as well. Such as statements that:
     8                    “Managing diabetes is all about balancing what you eat with your activity
     9                     level. . . . A daily soda is fine”;54
    10                    “[E]liminating soda and sugary beverages from your diet will not save your
    11                     health any more than over-emphasizing fruits and vegetables;”55 and
    12                    “The same holds true for headlines that say drinking soda can cause obesity,
    13                     type 2 diabetes, or heart disease. What’s missing from those unfounded
    14                     statements is any evidence from randomized clinical trials.”56
    15          73.    Coca-Cola also pays individual health professionals to promote sugar-sweetened
    16 beverages. According to Coca-Cola spokesperson Ben Sheidler, Coca-Cola “ha[s] a network of
    17 dietitians we work with.” In February of 2015, these dietitians wrote numerous online pieces for
    18
    19
    20
    21   51
           Clearing up the Conversation on Beverages, AM. BEVERAGE ASS’N (June 24, 2015),
    22 http://goo.gl/tkL2Se (last visited Sept. 16, 2016).
       52
          Beverage Industry Responds to British Medical Journal Paper on Diabetes, AM. BEVERAGE ASS’N
    23 (July 22, 2015), goo.gl/mwdZYu (last visited Jan. 13, 2017).
         53
    24      Overconsumption of Anything (Even Water) Can Be Risky, AM. BEVERAGE ASS’N (Aug. 3, 2015),
         http://goo.gl/SvKeb2 (last visited Sept. 16, 2016).
    25   54
            Amy Myrdal Miller, You Can’t Eat That! And Other Bad Advice, AMS. FOR FOOD & BEVERAGE
         CHOICE (Apr. 25, 2016), http://goo.gl/htslCQ (last visited Sept. 16, 2016).
    26   55
            Kim Galeaz, Veggie Halos and Soda Demons, AMS. FOR FOOD & BEVERAGE CHOICE (Jan. 12,
    27   2015), https://goo.gl/t5xdD2 (last visited Jan. 13, 2017).
         56
            Robyn Flipse, Bacon, Soda, and Longevity – What’s the Connection, AMS. FOR FOOD &
    28   BEVERAGE CHOICE (Aug. 24, 2015), http://goo.gl/bH58TU (last visited Sept. 16, 2016).

                                              AMENDED COMPLAINT
                            Praxis Project v. Coca-Cola Co., No. 3:17-cv-00016-JSC
                                                      19
Case 2:20-cv-11491-GCS-RSW
          Case 3:17-cv-00016-JSC
                              ECFDocument
                                  No. 1 filed
                                            8 06/05/20
                                               Filed 01/17/17
                                                         PageID.323
                                                              Page 20Page
                                                                     of 39 323 of 343



     1 American Heart Month, each including the suggestion that a soda could be a healthy snack, “like
     2 . . . packs of almonds.”57
     3          74.     While designed to look like regular stories, the pieces were sponsored by Coca-
     4 Cola, and ran in 1,000 or more news outlets. Sometimes the authors indicated that they were
     5 “consultants,” other times not—but rarely if ever did any disclaimer make clear that Coca-Cola
     6 paid for the columns even though such nutritionists presented themselves as trustworthy
     7 authorities.58
     8          B.      Balance & Hydration: Coca-Cola’s Deceptive Advertising Campaign
     9          75.     As part of its concerted campaign to shift attention away from the substantial,
    10 credible science linking sugar-sweetened beverages to obesity, diabetes, and cardiovascular
    11 disease, Coca-Cola also developed a direct advertising campaign that falsely and misleadingly
    12 promoted to consumers that they could “balance” their consumption of sugar-sweetened
    13 beverages with exercise and through careful monitoring of “calories-in, calories-out.”
    14          76.     Directly through its own advertising and through the ABA, Coca-Cola falsely and
    15 misleadingly advertised that balance—of calories in and calories out—enables healthful
    16 consumption of sugar-sweetened beverages and prevents obesity.
    17          77.     However, the scientific consensus is that exercise, especially light exercise like
    18 the “75 seconds of laughing out loud” featured in one ad by Coca-Cola,59 cannot offset the
    19 negative health effects, including obesity and related chronic diseases, of drinking sugar-
    20 sweetened beverages.
    21          78.     While health authorities such as the federal government’s 2008 Physical Activity
    22 Guidelines encourage people to exercise, these same Guidelines acknowledge that “the
    23 contribution that physical activity makes to weight loss and weight stability is relatively small.”60
    24
    25   57
          Candice Choi, Coca-Cola Teams up with Nutritionists to Push Coke as Healthy Treat, FOOD
       MANUFACTURING (Mar. 16, 2015), http://goo.gl/CnWLgA.
    26 58
          Id.
       59
    27     See The Coca-Cola Co., Be OK, YOUTUBE (Jan. 16, 2013), https://goo.gl/l2e520 (video
       advertisement by Coke) (last visited Sept. 16, 2016).
    28 60 See, e.g., Guidelines, https://health.gov/paguidelines/report/G4_energy.aspx#q1c.

                                               AMENDED COMPLAINT
                             Praxis Project v. Coca-Cola Co., No. 3:17-cv-00016-JSC
                                                       20
Case 2:20-cv-11491-GCS-RSW
          Case 3:17-cv-00016-JSC
                              ECFDocument
                                  No. 1 filed
                                            8 06/05/20
                                               Filed 01/17/17
                                                         PageID.324
                                                              Page 21Page
                                                                     of 39 324 of 343



     1          79.     The tiny expenditures of exercise suggested in Coca-Cola ads pale in comparison
     2 to the quantity of exercise needed to redress excess calories from sugar-sweetened beverages.
     3 Furthermore studies find that even intensive exercise programs often fail to lead to expected
     4 weight loss.61
     5          80.     As Dr. Margaret Chan, Director-General of the World Health Organization, told
     6 the annual meeting of the National Academy of Medicine in October 2016:
     7                  When crafting preventive strategies, government officials must recognize that the
                        widespread occurrence of obesity and diabetes throughout a population is not a
     8
                        failure of individual willpower to resist fats and sweets or exercise more. It is a
     9                  failure of political will to take on powerful economic operators, like the food and
    10                  soda industries.62

    11          81.     Coca-Cola’s advertising campaigns, however, represent otherwise.63
    12          82.     For example, the “Be Ok” advertising campaign, which ran extensively in the
    13 United States, including during the popular television show American Idol and the Super Bowl,
    14 implied that light activities—always undertaken by trim and fit models, instead of overweight,
    15
         61
    16      See, e.g.,Timothy S. Church et al., Changes in Weight, Waist Circumference and Compensatory
         Responses with Different Doses of Exercise Among Sedentary, Overweight Postmenopausal Women,
    17   4 PLOS ONE e4515 (2009) (increased food intake because of heightened hunger); Emily J.
         Dhurandhar et al., Predicting Adult Weight Change in the Real World, 39 INT’L J. OBESITY
    18   (LONDON) 1181 (2015) (metabolic compensation via slowing of basal rate); Edward L. Melanson et
         al., Resistance to Exercise-Induced Weight Loss: Compensatory Behavioral Adaptations, 45 MED. &
    19   SCI. SPORTS & EXERCISE 1600 (2013) (compensatory behaviors like resting post exercise); Herman
         Pontzer et al., Constrained Total Energy Expenditure and Metabolic Adaptation to Physical Activity
    20   in Adult Humans, 26 CURRENT BIOLOGY 410 (2016) (energy expenditure ceiling); K. A. Shaw et al.,
         Exercise for Overweight or Obesity, Cochrane Libr., Oct. 18, 2006 (meta-analysis of studies
    21   showing exercise does not equate with weight loss); D. M. Thomas et al., Why Do Individuals Not
         Lose More Weight from an Exercise Intervention at a Defined Dose? An Energy Balance Analysis,
    22   13 OBESITY REV. 835 (2012) (overestimation of how much energy exercise burned versus calories
    23   taken in); Klaas R. Westerterp, Physical Activity and Physical Activity Induced Energy Expenditure
         in Humans: Measurement, Determinants, and Effects, 4 FRONTIERS PHYSIOLOGY 90 (2013) (exercise
    24   accounts for small portion of daily calorie burn (10-30%) whereas calories in accounts for 100% of
         energy intake of the body).
    25   62
            Dr. Margaret Chan, Obesity and diabetes: the slow-motion disaster, KEYNOTE ADDRESS 47TH MTG
         OF THE NATIONAL ACADEMY OF MEDICINE, HTTP://WWW.WHO.INT/DG/SPEECHES/2016/OBESITY-
    26   DIABETES-DISASTER/EN/.

    27   63
         Tiffany Hsu, Coca-Cola Takes on Obesity Issue in Prime-Time Ad Campaign, L.A. TIMES (Jan.
       14, 2013), http://goo.gl/HMDF7F; Coca-Cola Ad Pushes Exercise, Soft Drink Moderation, AJC.COM
    28 (Jan. 14, 2013); http://goo.gl/OOOP4m.

                                              AMENDED COMPLAINT
                            Praxis Project v. Coca-Cola Co., No. 3:17-cv-00016-JSC
                                                      21
Case 2:20-cv-11491-GCS-RSW
          Case 3:17-cv-00016-JSC
                              ECFDocument
                                  No. 1 filed
                                            8 06/05/20
                                               Filed 01/17/17
                                                         PageID.325
                                                              Page 22Page
                                                                     of 39 325 of 343



     1 obese or diabetic consumers—like laughing for 75 seconds, or doing a victory jig in the bowling
     2 alley, or 15 minutes of happy dancing—would offset the harmful health consequences of
     3 consuming sugar-sweetened beverages. See Illustrations 1–3.
     4                                         Illustrations 1–3
     5             “A 12oz can of Coke = 140 calories. There are many ways to burn those calories
     6             through EXTRA physical activity and have fun while doing so. Balance your
                   lifestyle. Be OK. Open happiness. Visit http://comingtogether.com.”
     7
     8
     9
    10
    11
    12
    13
    14
    15
    16
    17
    18
    19
    20
    21
    22
    23
    24
    25
    26
    27
    28

                                             AMENDED COMPLAINT
                           Praxis Project v. Coca-Cola Co., No. 3:17-cv-00016-JSC
                                                     22
Case 2:20-cv-11491-GCS-RSW
          Case 3:17-cv-00016-JSC
                              ECFDocument
                                  No. 1 filed
                                            8 06/05/20
                                               Filed 01/17/17
                                                         PageID.326
                                                              Page 23Page
                                                                     of 39 326 of 343



     1
     2
     3
     4
     5
     6
     7
     8
     9
    10
    11
    12
    13
    14
    15
    16
    17
    18
    19
    20
    21
    22
    23
    24
    25         83.     Coca-Cola’s claims are prolific that avoiding obesity and other bad health
    26 outcomes is substantially about “balance,” or “energy in and energy out.”
    27
    28

                                             AMENDED COMPLAINT
                           Praxis Project v. Coca-Cola Co., No. 3:17-cv-00016-JSC
                                                     23
Case 2:20-cv-11491-GCS-RSW
          Case 3:17-cv-00016-JSC
                              ECFDocument
                                  No. 1 filed
                                            8 06/05/20
                                               Filed 01/17/17
                                                         PageID.327
                                                              Page 24Page
                                                                     of 39 327 of 343



     1          84.    Coca-Cola has extensively promoted the claim that “[s]ugary drinks can be a part
     2 of any diet as long as your calories in balance with the calories out.64
     3          85.    Likewise, the “Mixify” multi-platform advertising campaign, sponsored by Coca-
     4 Cola, the American Beverage Association, and other sugar-sweetened beverage producers,
     5 pitches kids on the notion that they should not be concerned about added sugar or calories. It
     6 encourages them to consume sugar-sweetened beverages and then exercise more.65
     7 Advertisements sponsored by Coca-Cola through the Mixify campaign advise kids, “Just
     8 finished an afternoon of Frisbee? Maybe you’ve earned a little more [soda].”66
     9          86.    Cola-Cola’s “Coming Together” advertising campaign promotes a related
    10 deception. It proclaims, “All calories count. No matter where they come from including Coca-
    11 Cola and everything else with calories.”67 This statement is misleading given the health
    12 consequences associated with drinking sugar-sweetened beverages, and their lack of nutritional
    13 value.
    14           87.   As Professor Ruth Fagan, Wagley Professor of Biomedical Ethics and Director of
    15 the Johns Hopkins Berman Institute of Bioethics, said of the Coming Together campaign,
    16                 For Coca-Cola to suggest that all calories are equal flies in the face of
                       reality. . . . Coca-Cola wants us to ignore the considerable research
    17                 confirming that sugary soda is a major contributor to obesity, and that
    18                 it has no nutritional value.68

    19          88.    The Coming Together campaign also flies in the face of the CDC’s conclusion
    20 that all calories are not equal because, among other things, “individuals may fail to compensate
    21
    22
    23   64
             Coke Executive Answers Questions About Sugary Drinks, USA TODAY (June 7, 2012),
    24   http://goo.gl/z1SPqh (statement made by Coke executive Katie Bayne during interview).
         65
            Find Your Mixify, MIXIFY, http://goo.gl/6U05e7 (last visited Sept. 15, 2016).
    25   66
            MyMixify, MyMixify, YOUTUBE (Sept. 23, 2014), https://goo.gl/8azpWA (last visited Sept. 16,
         2016).
    26   67
            Isabela Carvalho Santos, Coming Together The Real Ad from Coca Cola, YOUTUBE (Oct. 25,
    27   2013), https://goo.gl/fZkvRO (video advertisement by Coke) (last visited Sept. 16, 2016).
         68
              Ruth Faden, Coke’s Unconscionable New Ad, THE ATLANTIC (Jan. 25, 2013),
    28   http://goo.gl/eGYEgI.

                                              AMENDED COMPLAINT
                            Praxis Project v. Coca-Cola Co., No. 3:17-cv-00016-JSC
                                                      24
Case 2:20-cv-11491-GCS-RSW
          Case 3:17-cv-00016-JSC
                              ECFDocument
                                  No. 1 filed
                                            8 06/05/20
                                               Filed 01/17/17
                                                         PageID.328
                                                              Page 25Page
                                                                     of 39 328 of 343



     1 for . . . calories consumed as liquid.”69 More, some calories have nutritional value, and others
     2 are neutral or adverse nutritionally; this distinction is the rationale for Dietary Guidelines.
     3          89.     As part of Coca-Cola’s insistence on refocusing the sugar-sweetened beverage
     4 conversation around exercise and balance, in 2014, it spent $22 million on “physical activity”
     5 programs internationally,70 in which it also advertised its products.71 See Illustrations 4 & 5.72
     6
     7
     8
     9
    10
    11
    12
    13
    14
    15
    16   69
            CTRS. FOR DISEASE CONTROL & PREVENTION, THE CDC GUIDE TO STRATEGIES FOR REDUCING THE
         CONSUMPTION OF SUGAR-SWEETENED BEVERAGES 4 (2010), http://goo.gl/OWgFs; accord Robin P.
    17   Bolton et al., The Role of Dietary Fiber in Satiety, Glucose, and Insulin: Studies with Fruit and Fruit
         Juice, 34 AM. J. CLINICAL NUTRITION 211 (1981); Diane M. DellaValle et al., Does the Consumption
    18   of Caloric and Non-Caloric Beverages with a Meal Affect Energy Intake?, 44 APPETITE 187 (2005);
         D. P. DiMeglio & R. D. Mattes, Liquid Versus Solid Carbohydrate: Effects on Food Intake and
    19   Body Weight, 24 INT’L J. OBESITY 794 (2000); G. B. Haber et al., Depletion and Disruption of
    20   Dietary Fibre: Effects on Satiety, Plasma-Glucose, and Serum-Insulin, 310 LANCET 679 (1977);
         Jessica N. Kuzma et al., No Difference in Ad Libitum Energy Intake in Healthy Men and Women
    21   Consuming Beverages Sweetened with Fructose, Glucose, or High-Fructose Corn Syrup: A
         Randomized Trial, 102 AM. J. CLINICAL NUTRITION 1373 (2015); R. D. Mattes, Beverages and
    22   Positive Energy Balance: The Menace Is the Medium, 30 INT’L J. OBESITY S60 (2006); D. M.
         Mourao et al., Effects of Food Form on Appetite and Energy Intake in Lean and Obese Young
    23   Adults, 31 INT’L J. OBESITY 1688 (2007); An Pan & Frank B. Hu, Effects of Carbohydrates on
         Satiety: Differences Between Liquid and Solid Food, 14 CURRENT OPINION CLINICAL NUTRITION &
    24   METABOLIC CARE 385 (2011).
         70
            THE COCA-COLA CO., 2014/2015 SUSTAINABILITY REPORT 10 (2015), http://goo.gl/E4N5gM (last
    25   visited Sept. 16, 2016).
         71
    26      Notably too, Coke’s extravagant spending belies Coke’s Forward Looking Statements, which
         clearly minimize the impact of “obesity concerns.” E.g., The Coca-Cola Co., Current Report (Form
    27   10-K), at 38 (Feb. 9, 2016).
         72
            THE COCA-COLA CO., 2014/2015 SUSTAINABILITY REPORT 8, 11 (2015), http://goo.gl/E4N5gM
    28   (last visited Sept. 16, 2016).

                                               AMENDED COMPLAINT
                             Praxis Project v. Coca-Cola Co., No. 3:17-cv-00016-JSC
                                                       25
Case 2:20-cv-11491-GCS-RSW
          Case 3:17-cv-00016-JSC
                              ECFDocument
                                  No. 1 filed
                                            8 06/05/20
                                               Filed 01/17/17
                                                         PageID.329
                                                              Page 26Page
                                                                     of 39 329 of 343



     1                                           Illustrations 4 & 5
     2
     3
     4
     5
     6
     7
     8
     9
    10
    11
    12          90.    Beginning in May 2013, Coca-Cola introduced its “Get the Ball Rolling” program
    13 which hosted events it claimed were aimed at “bringing together happiness and movement in a
    14 way that only The Coca-Cola company can.”73 According to a story posted on the company’s
    15 website, the program’s activities “build on our Company’s global commitments to help fight
    16 obesity and be part of the solution,” and involved seeking partners “to help address obesity in
    17 every community we serve.” 74 In its first year of operation, the company co-hosted “Get the
    18 Ball Rolling” events (targeted at children) with organizations such as the Boys & Girls Clubs of
    19 America, National Foundation for Governors’ Fitness Councils, NASCAR, and many others.75
    20 Coca-Cola continues to fund and promote the program.
    21
    22
    23
    24
       73
          Stuart Cronauge, Coca-Cola USA Sets Goal To Inspire Americans To Rediscover The Joy Of
    25 Activity, COCA-COLA (May 13, 2013), http://www.coca-colacompany.com/press-center/press-
       releases/coca-cola-gets-the-ball-rolling-for-a-fun-active-summer.
    26 74
          Id.
    27 75 Caren Pasquale Seckler, How Has Coca-Cola Inspired More Than 3 Million People To “Get The
       Ball Rolling”? COCA-COLA (Sept. 23, 2013), http://www.coca-colacompany.com/coca-cola-
    28 unbottled/how-has-coca-cola-inspired-more-than-3-million-people-to-get-the-ball-rolling.

                                              AMENDED COMPLAINT
                            Praxis Project v. Coca-Cola Co., No. 3:17-cv-00016-JSC
                                                      26
Case 2:20-cv-11491-GCS-RSW
          Case 3:17-cv-00016-JSC
                              ECFDocument
                                  No. 1 filed
                                            8 06/05/20
                                               Filed 01/17/17
                                                         PageID.330
                                                              Page 27Page
                                                                     of 39 330 of 343



     1          91.     Through the ABA, Coca-Cola also subsidized the 2016 Childhood Obesity
     2 Prevention Awards. These high-fanfare grants are given by the U.S. Conference of Mayors to
     3 six cities for their activity-focused nutrition programs.76
     4          92.     In widely promoting these exercise programs, Coca-Cola proclaimed that “[w]ell-
     5 being is integral part of our business—from the communities we serve to the people we refresh.
     6 Our well-being commitments serve as a guide for our global efforts . . . with an end goal to
     7 inspire happier, healthier lives.” 77
     8          93.     Coca-Cola and the ABA also promoted a program called the “Balance Calories
     9 Initiatives,” which, according to a Coca-Cola press release, “encourages people to balance all of
    10 their calories – including beverages – with daily physical activity.”78 Susan K. Neely, President
    11 and CEO of the ABA emphasized the collaborative nature of the project, noting that the common
    12 goal of “health and wellbeing of communities across the country” overrides the normally
    13 competitive nature of commercial interests, joining all the members of the Association.79
    14          94.     Coca-Cola paid nutritionists, too, to blog about balance and sugar-sweetened
    15 beverages as healthy snacks.80
    16
    17
    18   76
            U.S. Conference of Mayors, Six Cities Share $445,000 in Grants to Support Childhood
    19   Obesity Prevention Programs, PR NEWSWIRE (Jan. 21, 2016), https://goo.gl/X4IpQ7; Press
         Release, Am. Beverage Ass’n, Six Cities Share $445,000 in Grants to Support Childhood
    20   Obesity Prevention Programs (Jan. 21, 2016), https://goo.gl/nS7Tkb (last visited Sept. 15, 2016);
         see also Press Release, Coca-Cola Co., The Coca-Cola Foundation Awards $8.1 in Third Quarter
    21   Benefitting 3.8 Million People Worldwide (Oct. 18, 2013), https://goo.gl/SZRYkE (promoting
         Coca-Cola Foundation’s funding of foreign childhood obesity programs) (last visited Sept. 15,
    22   2016).
         77
    23      THE COCA-COLA CO., 2014/2015 SUSTAINABILITY REPORT 8 (2015), http://goo.gl/E4N5gM (last
         visited Sept. 16, 2016).
    24   78
            Journey Staff, Coca-Cola Joins America's Beverage Companies and the Alliance for a
         Healthier Generation in Landmark Partnership to Promote Healthy Lifestyles, Coca-Cola (Sept.
    25   26, 2014), http://www.coca-colacompany.com/coca-cola-unbottled-old/coca-cola-joins-
         americas-beverage-companies-and-the-alliance-for-a-healthier-generation-in-landmark-
    26   partnership-to-promote-healthy-lifestyles.
         79
            Id.
    27
       80
          Candice Choi, Coke as a Sensible Snack? Coca-Cola Works with Dieticians Who Suggest Cola
    28 As A Snack, STAR TRIBUNE (Mar. 16, 2015), https://goo.gl/2t44MM.

                                               AMENDED COMPLAINT
                             Praxis Project v. Coca-Cola Co., No. 3:17-cv-00016-JSC
                                                       27
Case 2:20-cv-11491-GCS-RSW
          Case 3:17-cv-00016-JSC
                              ECFDocument
                                  No. 1 filed
                                            8 06/05/20
                                               Filed 01/17/17
                                                         PageID.331
                                                              Page 28Page
                                                                     of 39 331 of 343



     1          95.     For example, in her list of “sensible snacks for any time of day,” Robyn Flipse
     2 equated Coca-Cola mini-cans with packs of almonds.81 And in interviews, Dr. Rani Whitfield
     3 similarly promoted drinking Coca-Cola mini-cans as part of a healthy, balanced diet,
     4 commenting, “70 calories and my taste buds love it!”82 In addition to deceiving on nutrition, Ms.
     5 Flipse also missed on figures: Mini-cans of Coca-Cola have 90 calories.
     6          96.      To respond to the scientific consensus that sugar-sweetened beverages have no
     7 nutritional value, Coca-Cola made claims that its sugar-sweetened beverages aren’t “empty
     8 calories” but are sources of “essential hydration.”
     9          97.     According to its Senior Vice President Katie Bayne, “What our drinks offer is
    10 hydration. That’s essential to the human body. We offer great taste and benefits whether it’s an
    11 uplift or carbohydrates or energy. We don’t believe in empty calories. We believe in
    12 hydration.”83
    13          98.     Coca-Cola’s [now-departed] Chief Science and Health Officer, Rhona
    14 Applebaum, routinely made similar claims like, “We started with one beverage that I personally
    15 am very proud of. It’s safe, it hydrates, it’s enjoyable.”84
    16          99.     Even Coca-Cola’s website promotes the “science” of hydration with links to
    17 “Food Insight” publications—“Your Nutrition and Food Safety Resource”—produced by the
    18 International Food Information Council Foundation (“IFIC”). These publications stress the
    19 importance of hydration “whether you’re an elite athlete . . . or more the spectator type,” though
    20
         81
    21      Robyn Flipse, Every Day Heart Health in February and Beyond, NUTRITION COMMC’N SERVS.
         (Feb. 19, 2015), https://goo.gl/Pu5q5W (last visited Sept. 15, 2016).
    22   82
            Get Well Wednesday: Dr. Rani Whitfield Answers Your Questions About Prioritizing Health,
         BlackAmericaWeb.com, https://goo.gl/oAouCD (last visited Sept. 15, 2016) (transcript of radio
    23   interview). Coca-Cola reported paying health professionals and scientific experts a total of $2.3
         million for “travel grants, related expenses and professional fees” between 2010 and 2015. List
    24   of Health Professionals and Scientific Experts, THE COCA-COLA CO. (Mar. 24, 2016),
         https://goo.gl/VRU3BW (last visited Sept. 15, 2016).
    25   83
             Coke Executive Answers Questions About Sugary Drinks, USA TODAY (June 7, 2012),
    26   http://goo.gl/OWgFs (statement made by Coke executive Katie Bayne during interview).
         84
            Canadian Obesity-Network, COS2013 Symposia - Coca Cola - Dr. Rhona Applebaum, YOUTUBE
    27   (May 29, 2013), https://goo.gl/I1SK6M (comments made by Dr. Rhona Applebaum,
         during presentation at Canadian Obesity Network’s 2013 symposia) (17:55) (last visited Sept. 15,
    28   2016).

                                               AMENDED COMPLAINT
                             Praxis Project v. Coca-Cola Co., No. 3:17-cv-00016-JSC
                                                       28
Case 2:20-cv-11491-GCS-RSW
          Case 3:17-cv-00016-JSC
                              ECFDocument
                                  No. 1 filed
                                            8 06/05/20
                                               Filed 01/17/17
                                                         PageID.332
                                                              Page 29Page
                                                                     of 39 332 of 343



     1 almost no Americans are under-hydrated. More, IFIC emphasizes that with respect to hydration,
     2 “the term ‘water’ can mean more than just plain drinking water. . . . It includes . . . beverages
     3 such as soft drinks . . . .”85
     4          100.     Coca-Cola financially supports the IFIC, but this is not indicated in IFIC
     5 publications.86
     6          101.     The reasonable implication of this Coca-Cola and Coca-Cola-sponsored message
     7 is that the “essential hydration,” as offered by sugar-sweetened beverages, is good for the body.
     8          102.     More than half of the US population drinks soda on a daily basis.87 More than
     9 half of the world’s population has had a Coke.88 But untold millions are unaware of the health
    10 consequences of frequent consumption of a product billed as “essential hydration.”
    11          103.     In fact, scientific consensus is that frequent hydration by way of sugar-sweetened
    12 beverages is linked to obesity, diabetes, cardiovascular disease, and other chronic diseases.
    13 These beverages are not “essential,” or even advisable, for the human body; they are antithetical
    14 to well-being of the body if consumed routinely.
    15          C.       Advertising to Minors
    16          104.     Despite a pledge not to do so,89 Coca-Cola continues to target children with its
    17 advertising for sugar-sweetened beverages.
    18          105.     Advertising messages for sugar-sweetened beverages are all-pervasive, appearing
    19 on billboards, buses, trains, magazines, newspapers, twitter, BUZZFEED, etc.
    20          106.     The goal of Coca Cola’s advertising is to convey to young people that sugar-
    21 sweetened beverages are desirable, safe, healthy and prevalent in society.
    22
    23
         85
    24      INT’L FOOD INFO. COUNCIL FOUND., HYDRATION: DOES IT ALWAYS HAVE TO BE WATER?, at 1
         (2011), https://goo.gl/95XDlB (last visited Sept. 15, 2016).
    25   86
            See, e.g., id.
         87
            Willett Report, supra note 8, at ¶ 8.
    26   88
            Muhtar Kent, A Letter from Our Chairman and Chief Executive Officer, THE COCA-COLA CO.
    27   (May 4, 2015), http://goo.gl/yzdOHj.
         89
            Responsible Marketing, THE COCA-COLA CO. (Sept. 25, 2015), https://goo.gl/pPZfr (last
    28   visited Sept. 15, 2016).

                                                AMENDED COMPLAINT
                              Praxis Project v. Coca-Cola Co., No. 3:17-cv-00016-JSC
                                                        29
Case 2:20-cv-11491-GCS-RSW
          Case 3:17-cv-00016-JSC
                              ECFDocument
                                  No. 1 filed
                                            8 06/05/20
                                               Filed 01/17/17
                                                         PageID.333
                                                              Page 30Page
                                                                     of 39 333 of 343



     1          107.   Despite its pledge not to do so, Coca-Cola continues to target children with a
     2 material segment of its advertising. Like the tobacco industry, Coca Cola needs to replenish the
     3 ranks of its customers, and it tries to recruit them young.
     4          108.   To attract young consumers to their sugar-sweetened beverages, for example,
     5 Coca Cola has used cartoons, celebrities, over 300 apps, billboards at sponsored events, and
     6 otherwise has massively disseminated other consumer products branded with Coca-Cola. The
     7 advertising has been effective in attracting children and adolescents.
     8 III.     PLAINTIFF HAS EXPENDED CONSIDERABLE RESOURCES COMBATTING
                DEFENDANTS’ MISINFORMATION CAMPAIGN ABOUT SUGAR-
     9          SWEETENED BEVERAGES THAT IT COULD AND WOULD HAVE
    10          ALLOCATED ELSEWHERE.

    11          109.   Aware of the momentous health consequences of sugar-sweetened beverage
    12 consumption—that is, their link to the rising epidemics of obesity, type 2 diabetes, and
    13 cardiovascular disease—Plaintiff has been forced to expend substantial resources attempting to
    14 educate the public and policy-makers about sugar-sweetened beverages, including the inaccuracy
    15 of Defendants’ messages on the science of sugar-sweetened beverages, the need for enhanced
    16 regulation and transparency, and reduction in consumption.
    17          110.   Aware that consumers purchase Coca-Cola sugar-sweetened beverages believing
    18 them to be part of a healthy diet, not linked to obesity, and/or good sources of hydration, and the
    19 like, relying on Defendants’ deceptive representations, and that consumers would not have
    20 purchased them had they known the truth, Plaintiff has been forced to expend substantial
    21 resources attempting to educate the public and policy-makers about sugar-sweetened beverages,
    22 including the inaccuracy of Defendants’ messages on the science of sugar-sweetened beverages,
    23 and the need for reduction in consumption and marketing transparency.
    24          111.   Plaintiff has allocated significant resources to support advocacy about sugar-
    25 sweetened beverages, including through its major initiative on obesity prevention for children
    26 aged 0-5. In addition to providing educational materials, this initiative includes frequent
    27 keynotes and speeches by Plaintiff’s staff, including its Executive Director, and participation in
    28

                                              AMENDED COMPLAINT
                            Praxis Project v. Coca-Cola Co., No. 3:17-cv-00016-JSC
                                                      30
Case 2:20-cv-11491-GCS-RSW
          Case 3:17-cv-00016-JSC
                              ECFDocument
                                  No. 1 filed
                                            8 06/05/20
                                               Filed 01/17/17
                                                         PageID.334
                                                              Page 31Page
                                                                     of 39 334 of 343



     1 material conferences addressing the determinants of obesity, including SSBs, and rebutting
     2 information disseminated by Coca-Cola and the ABA.
     3          112.    Plaintiff also serves on the national advisory committee for Voices for Healthy
     4 Kids, and on the Advisory Board for Open Truth, which seeks to increase awareness of the
     5 negative impacts of sugar-sweetened beverages on health and seeks to expose non-transparent
     6 and manipulative marketing techniques by Defendants. Its Executive Director, Xavier Morales,
     7 serves on the Berkeley Sugar-Sweetened Beverage Commission, which makes investment
     8 recommendations for the Berkeley City Council relating to programs that aim, in key part, to
     9 educate the public about the risks of routine consumption of sugar-sweetened beverages.
    10          113.    Plaintiff has allocated substantial resources to cover the cost of its advocacy,
    11 including for meetings with policy makers in various local and state regulatory bodies.
    12          114.    The funding that Plaintiff expends on its sugar-sweetened-beverage advocacy
    13 efforts requires it to divert resources away from other important public health and nutrition
    14 initiatives.
    15          115.    Each of these resource-intensive activities was untaken prior to and independent
    16 of this litigation, and not in furtherance of it.
    17          116.    If Plaintiff prevails in this litigation, it will no longer need to divert its resources
    18 to combat the false and misleading representations and tactics employed by Defendants about
    19 sugar-sweetened beverages, and can allocate such resources to other health-based projects.
    20                                        CLAIMS FOR RELIEF
    21                                             FIRST CLAIM
    22                         Violation of the California Unfair Competition Law,
                                      CAL. BUS. & PROF. CODE § 17200 et seq.
    23
    24          117.    Plaintiff realleges and incorporates by reference the allegations in each of the
    25 preceding paragraphs of this Complaint.
    26          118.    Cal. Bus. & Prof. Code § 17200 (the “UCL”) prohibits any “unlawful, unfair, or
    27 fraudulent business act or practice.” Defendants have engaged in unlawful, unfair, and
    28 fraudulent business acts and practices in violation of the UCL.

                                               AMENDED COMPLAINT
                             Praxis Project v. Coca-Cola Co., No. 3:17-cv-00016-JSC
                                                       31
Case 2:20-cv-11491-GCS-RSW
          Case 3:17-cv-00016-JSC
                              ECFDocument
                                  No. 1 filed
                                            8 06/05/20
                                               Filed 01/17/17
                                                         PageID.335
                                                              Page 32Page
                                                                     of 39 335 of 343



     1          119.    Defendant Coca-Cola has violated the unlawful prong of the UCL by virtue of its
     2 violations of the False Advertising Law (“FAL”), as described below.
     3          120.    Defendants have violated the unfair prong of the UCL because the acts and
     4 practices set forth herein offend established public policy supporting truth in advertising to
     5 consumers. Defendants’ conduct is immoral, unethical, oppressive, unscrupulous, and injurious
     6 to consumers. The harm that these acts and practices cause to consumers greatly outweighs any
     7 benefits associated with them. Defendants’ conduct also impairs competition within the
     8 beverage industry.
     9          121.    Defendants have violated the fraudulent prong of the UCL because their material
    10 misrepresentations and omissions were likely to deceive a reasonable consumer and the true facts
    11 would be material to a reasonable consumer.
    12          122.    As alleged herein, Defendants’ advertising and public relations campaigns create
    13 the false impression that there is no link between consumption of sugar-sweetened beverages and
    14 obesity, diabetes, cardiovascular disease, or other related conditions, that sugar-sweetened
    15 beverages are a healthy component of any diet when “balanced” with some activity, and that
    16 drinking beverages to hydrate is “essential” to human health and that sugar-sweetened beverages
    17 are a good source of hydration.
    18          123.    Defendants have represented to the consumer public, and to those who advance
    19 and protect their health, that they were disclosing objective, unbiased scientific facts about the
    20 health consequences of consuming sugar-sweetened beverages when they were not.
    21          124.    Defendants have made and continue to make representations and statements about
    22 the safety of sugar-sweetened beverages and their effect on human health. These representations
    23 and statements have been materially false, incomplete, and fraudulent at the time Defendants
    24 made them, and Defendants knew or had reason to know of their falsity.
    25          125.    At all relevant times, Defendants intentionally, willfully, or recklessly
    26 misrepresented or failed to disclose material facts about the health consequences of regularly
    27 consuming sugar-sweetened beverages, including their link to obesity, type 2 diabetes, and
    28 cardiovascular disease.

                                               AMENDED COMPLAINT
                             Praxis Project v. Coca-Cola Co., No. 3:17-cv-00016-JSC
                                                       32
Case 2:20-cv-11491-GCS-RSW
          Case 3:17-cv-00016-JSC
                              ECFDocument
                                  No. 1 filed
                                            8 06/05/20
                                               Filed 01/17/17
                                                         PageID.336
                                                              Page 33Page
                                                                     of 39 336 of 343



     1           126.   Defendants’ knowledge of the material facts about sugar-sweetened beverages
     2 was and is superior to that of the consumer public.
     3           127.   By expressly raising the issue of sugar-sweetened beverage safety and denying
     4 any link between sugar-sweetened beverages and obesity, type 2 diabetes, and cardiovascular
     5 disease, and in addition making false statements about this issue, Defendants had a duty to reveal
     6 all the material facts of which they had notice, in order not to deceive and mislead the consumer
     7 public.
     8           128.   Defendants’ disclosure of fragmentary information and half-truths and
     9 suppression of relevant facts constitutes actionable misrepresentation under the UCL.
    10           129.   Defendants undertook such misrepresentations in order to induce the consumer
    11 public to purchase and continue to purchase sugar-sweetened beverage products and raise profits.
    12           130.   By virtue of their affirmative misconduct, Defendants had a duty to disclose that
    13 the scientific consensus is that: a) sugar-sweetened beverages are linked to obesity, type 2
    14 diabetes, and cardiovascular disease; b) activity does not “balance” away, or negate, the link
    15 between sugar-sweetened beverages and obesity-related chronic diseases; and c) hydration with
    16 sugar-sweetened beverages is not healthful or “essential” to the human body. They also had a
    17 duty to disclose all other material facts about the potential health hazards of sugar-sweetened
    18 beverage consumption of which they had notice.
    19           131.   Defendants’ omissions are material because reasonable consumers would consider
    20 the omitted science linking sugar-sweetened beverages to chronic disease to be important in
    21 determining whether or not to purchase sugar-sweetened beverages.
    22           132.   Reasonable consumers were likely to be deceived, and were in fact misled, by
    23 Defendants’ misrepresentations and omissions. Reasonable consumers relied on Defendants’
    24 actions.
    25           133.   Coca-Cola knows or reasonably should have known that the promotion,
    26 marketing and sale of its sugar-sweetened beverages was and is deceptive.
    27
    28

                                              AMENDED COMPLAINT
                            Praxis Project v. Coca-Cola Co., No. 3:17-cv-00016-JSC
                                                      33
Case 2:20-cv-11491-GCS-RSW
          Case 3:17-cv-00016-JSC
                              ECFDocument
                                  No. 1 filed
                                            8 06/05/20
                                               Filed 01/17/17
                                                         PageID.337
                                                              Page 34Page
                                                                     of 39 337 of 343



     1          134.    Plaintiff has suffered injury in fact as a result of Defendant’ unlawful, unfair,
     2 and/or deceptive practices because Plaintiff has incurred costs and diverted resources educating
     3 the public and public servants about Defendants’ material misrepresentations and omissions.
     4          135.    Moreover, as a direct and proximate result of Defendants’ fraudulent
     5 misrepresentations and active concealment, the consumer public has suffered and will continue
     6 to suffer substantial injuries.
     7          136.    All of the wrongful conduct alleged herein occurred, and continues to occur, in
     8 the business of selling sugar-sweetened beverages. Defendants’ wrongful conduct is part of a
     9 general practice that is still being perpetuated and repeated throughout the State of California and
    10 nationally.
    11          137.    Plaintiff requests that this Court enter such orders or judgments as may be
    12 necessary to enjoin Defendants from continuing their unfair and deceptive business practices,
    13 and to provide such other relief as set forth below.
    14                                           SECOND CLAIM
    15                        Violations of the California False Advertising Law,
                                   CAL. BUS. & PROF. CODE § 17500, et seq.
    16
    17          138.    Plaintiff realleges and incorporates by reference all paragraphs alleged herein.
    18          139.    California Business & Professions Code §§ 17500, et seq. (the “FAL”), broadly
    19 proscribes deceptive advertising in this State. The FAL makes it unlawful for any corporation or
    20 association intending to sell products or to induce the public to make purchases to make any
    21 statement in connection therewith which is untrue or misleading, and which is known, or which
    22 by the exercise of reasonable care should be known, to be untrue or misleading.
    23          140.    When a corporation or association has a duty to disclose material facts about a
    24 product or about potential purchases of a product, representations to consumers without
    25 disclosure of such material facts violates the FAL.
    26          141.    As alleged herein, Coca-Cola’s advertising and both Defendants’ promotion of
    27 sugar-sweetened beverages creates the impression that their consumption is not linked to obesity,
    28 type 2 diabetes, and cardiovascular disease, that it can be “balanced” with activity so as to be

                                               AMENDED COMPLAINT
                             Praxis Project v. Coca-Cola Co., No. 3:17-cv-00016-JSC
                                                       34
Case 2:20-cv-11491-GCS-RSW
          Case 3:17-cv-00016-JSC
                              ECFDocument
                                  No. 1 filed
                                            8 06/05/20
                                               Filed 01/17/17
                                                         PageID.338
                                                              Page 35Page
                                                                     of 39 338 of 343



     1 healthful, and that it provides “essential” and healthful hydration. Defendants failed to disclose
     2 in their promotion and advertising campaigns that scientific consensus about sugar-sweetened
     3 beverages is to the contrary of each of these claims when they had a duty to make such
     4 disclosure.
     5          142.    Defendants’ misrepresentations and omissions are material because reasonable
     6 consumers would consider the omitted facts to be important in determining whether or not to
     7 purchase sugar-sweetened beverages.
     8          143.    Reasonable consumers were likely to be deceived, and were in fact misled, by
     9 Defendants’ misrepresentations and omissions.
    10          144.    Defendants know or reasonably should have known that statements they made in
    11 the promotion, marketing and sale of sugar-sweetened beverage products were and are deceptive.
    12          145.    Plaintiff has suffered injury in fact as a result of Defendants’ unlawful, unfair,
    13 and/or deceptive practices because Plaintiff has been required to incur costs and divert resources
    14 educating the public and policy makers about the inadequacy and misleading nature of
    15 Defendants claims and material omissions about sugar-sweetened beverages.
    16          146.    All of the wrongful conduct alleged herein occurred, and continues to occur, in
    17 the business of selling sugar-sweetened beverages. Defendants’ wrongful conduct is part of a
    18 general practice that is still being perpetuated and repeated.
    19          147.    Plaintiff requests that this Court enter such orders or judgments as may be
    20 necessary to enjoin Defendants from continuing their false advertising and other false statements,
    21 and provide such other relief as set forth below.
    22                                           THIRD CLAIM
    23                                 Intentional Breach of Special Duty
    24          148.    Plaintiff realleges and incorporates by reference all paragraphs alleged herein.
    25          149.    Defendants assumed a special duty to protect the consumer public when they
    26 actively misrepresented that the wellbeing of consumers was an industry priority and that the
    27 science they presented was objective, reliable, and demonstrated no link between sugar-
    28 sweetened beverages and obesity, type 2 diabetes, and cardiovascular disease.

                                              AMENDED COMPLAINT
                            Praxis Project v. Coca-Cola Co., No. 3:17-cv-00016-JSC
                                                      35
Case 2:20-cv-11491-GCS-RSW
          Case 3:17-cv-00016-JSC
                              ECFDocument
                                  No. 1 filed
                                            8 06/05/20
                                               Filed 01/17/17
                                                         PageID.339
                                                              Page 36Page
                                                                     of 39 339 of 343



     1          150.   Defendants also undertook a special duty by funding and organizing deceptive
     2 exercise-focused campaigns around California, the United States, and globally.
     3          151.   Continuing to date, Defendants’ spokespersons have repeatedly announced that
     4 research is underway showing that sugar-sweetened beverages and obesity, type 2 diabetes, and
     5 cardiovascular disease are not linked, and moreover that obesity is caused instead by lack of
     6 exercise and “balance.” These actions were and remain a part of Defendants’ campaign of
     7 disinformation designed to obscure the evidence that sugar-sweetened beverages are linked to
     8 obesity, type 2 diabetes, and cardiovascular disease.
     9          152.   Defendants did not make these representations gratuitously, rather, they were
    10 made to combat the emerging scientific consensus about the consumption of sugar-sweetened
    11 beverages and, more specifically, to protect profits from the sale of sugar-sweetened beverages.
    12          153.   Defendants also represented that the well-being of their consumers was one of
    13 their primary concerns.
    14          154.   Further, Defendant Coca-Cola represented repeatedly that it does not advertise to
    15 children.
    16          155.   Each of these undertakings was designed to, among other purposes, cause
    17 consumers to believe that they could continue to consume sugar-sweetened beverages on a
    18 routine and often daily basis healthfully.
    19          156.   In making these representations, Defendants assumed duties to the public and
    20 Plaintiff.
    21          157.   Defendants had a duty to disclose the whole truth about the link between sugar-
    22 sweetened beverages and obesity, diabetes, and cardiovascular disease, and, by extension, the
    23 truth about the science of “balance.” Defendants breached this duty.
    24          158.   Defendants could have reasonably foreseen the risk of harm to Plaintiff and the
    25 public. Defendants knew and/or could foresee that their actions would result in continued
    26 substantial consumption of sugar-sweetened beverages by the public and/or large portions
    27 thereof—especially children and less-educated populations and consumers.
    28

                                              AMENDED COMPLAINT
                            Praxis Project v. Coca-Cola Co., No. 3:17-cv-00016-JSC
                                                      36
Case 2:20-cv-11491-GCS-RSW
          Case 3:17-cv-00016-JSC
                              ECFDocument
                                  No. 1 filed
                                            8 06/05/20
                                               Filed 01/17/17
                                                         PageID.340
                                                              Page 37Page
                                                                     of 39 340 of 343



     1          159.    The very purpose behind the assumption of this duty was simultaneously to
     2 promote the purchase and consumption of sugar-sweetened beverages, and to prevent or delay
     3 regulatory activities designed to curb such purchase and consumption.
     4          160.    Defendants’ intentional breach of their assumed duties therefore influenced the
     5 conduct of Plaintiff to its detriment.
     6          161.    As a direct, foreseeable, and proximate cause of Defendants’ intentional breach of
     7 their specially assumed duties, the public continued to consume sugar-sweetened beverages
     8 when they would not otherwise, and Plaintiff has been forced to expend and divert its resources
     9 to fight these trends and inform consumers of the truth.
    10                                            FOURTH CLAIM
    11                                  Negligent Breach of Special Duty
    12          162.    Plaintiff realleges and incorporates by reference all paragraphs alleged herein.
    13          163.    Defendants knew or should have known that the special duties that they assumed
    14 were important to consumer and to Plaintiff, and their failure to carry out these duties would
    15 substantially increase the risk of harm to Plaintiff.
    16          164.    Defendants have breached and continue to breach their special duties, have failed
    17 to exercise reasonable care in the performance of their special duties, and this has substantially
    18 increased the risk of harm to Plaintiff.
    19          165.    As a direct and proximate result of Defendants’ negligent breach of their specially
    20 assumed duty of care, Plaintiff has suffered and continue to suffer substantial injuries for which
    21 it is entitled to recover.
    22                                       PRAYER FOR RELIEF
    23          WHEREFORE, Plaintiff respectfully requests that this Court enter a judgment against
    24 Defendants and in favor of Plaintiff, as follows:
    25          A.      Declare, adjudge and decree the conduct of Defendants as alleged herein to be
    26 unlawful, unfair, and/or deceptive, and in violation of the Unfair Competition Law;
    27          B.      Declare, adjudge and decree the conduct of Defendants as alleged herein to be a
    28 violation of the Fair Advertising Law;

                                               AMENDED COMPLAINT
                             Praxis Project v. Coca-Cola Co., No. 3:17-cv-00016-JSC
                                                       37
Case 2:20-cv-11491-GCS-RSW
          Case 3:17-cv-00016-JSC
                              ECFDocument
                                  No. 1 filed
                                            8 06/05/20
                                               Filed 01/17/17
                                                         PageID.341
                                                              Page 38Page
                                                                     of 39 341 of 343



     1          C.      Declare, adjudge and decree the conduct of Defendants as alleged herein to be a
     2 violation of their special duties;
     3          D.      Enjoin Defendants from continuing the unfair and deceptive promotion,
     4 marketing and sale of sugar-sweetened beverages, including any claim that sugar-sweetened
     5 beverages are not linked to obesity, diabetes, or cardiovascular disease;
     6          E.      Enjoin Defendant Coca-Cola from continuing the promotion, marketing and sale
     7 of its sugar-sweetened beverages to children under 12, directly or indirectly;
     8          F.      Require Defendants to disclose, disseminate, and publish all research previously
     9 conducted, directly or indirectly, through agents, affiliates, officers, directors, employees, and all
    10 persons acting in concert with them, that relates to the impact of sugar-sweetened beverage
    11 consumption on health;
    12          G.      Require Defendants to disclose, disseminate, and publish all research previously
    13 conducted, directly or indirectly, through agents, affiliates, officers, directors, employees, and all
    14 persons acting in concert with them, that relates to the impact of exercise on health and obesity,
    15 as contrasted with consumption of sugar-sweetened beverages, or any other caloric intake;
    16          H.      Require Defendants to fund a corrective public education campaign to reduce the
    17 consumption of sugar-sweetened beverages;
    18          I.      Require Defendants to prominently post on their websites that the consumption of
    19 sugar-sweetened beverages can lead to obesity, diabetes, and cardiovascular disease.
    20          J.      Award Plaintiff reasonable attorneys’ fees and costs; and
    21          K.      Award Plaintiff such other further and different relief as the nature of the case
    22 may require or as may be determined to be just, equitable, and proper by this Court.
    23
    24
    25
    26
    27
    28

                                               AMENDED COMPLAINT
                             Praxis Project v. Coca-Cola Co., No. 3:17-cv-00016-JSC
                                                       38
Case 2:20-cv-11491-GCS-RSW
          Case 3:17-cv-00016-JSC
                              ECFDocument
                                  No. 1 filed
                                            8 06/05/20
                                               Filed 01/17/17
                                                         PageID.342
                                                              Page 39Page
                                                                     of 39 342 of 343



     1                                     JURY TRIAL DEMAND
     2        Plaintiff demands a jury trial on all causes of action so triable.
     3 Date: January 17, 2017                                Respectfully submitted,
     4                                                       REESE LLP
     5
     6                                                        /s/ Michael R. Reese
                                                             Michael R. Reese
     7                                                       mreese@reesellp.com
     8                                                       100 W. 93rd Street, 16th floor
                                                             New York, New York 10025
     9                                                       Telephone: (212) 643-0500
    10
                                                             Maia C. Kats
    11                                                       mkats@cspinet.org
                                                             Matthew B. Simon
    12                                                       msimon@cspinet.org
                                                             Center for Science in the Public Interest
    13
                                                             1220 L Street, Northwest, Suite 300
    14                                                       Washington, District of Columbia 20005
                                                             Telephone: (202) 777-8381
    15
                                                             Andrew Rainer
    16
                                                             arainer@phaionline.org
    17                                                       The Public Health Advocacy Institute
                                                             360 Huntington Ave., Suite 117 CU
    18                                                       Boston, Massachusetts 02115
    19                                                       Telephone: (617) 373-2026

    20                                                       Counsel for Plaintiff The Praxis Project
    21
    22
    23
    24
    25
    26
    27
    28

                                             AMENDED COMPLAINT
                           Praxis Project v. Coca-Cola Co., No. 3:17-cv-00016-JSC
                                                     39
Case 2:20-cv-11491-GCS-RSW ECF No. 1 filed 06/05/20   PageID.343   Page 343 of 343
